Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

among

MONEY TRANSFER ACQUISITION INC.

“Purchaser”

and

GLOBAL PAYMENTS INC., GP FINANCE, INC., LATIN AMERICA

MONEY SERVICES, LLC AND DOLEX EUROPE, S.L.

“Shareholders”

Dated as of November 18, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Article 1

  

PURCHASE AND SALE OF THE SHARES

   2

  1.1

  

Purchase and Sale of the Shares

   2

  1.2

  

Purchase Price

   2

  1.3

  

Purchase Price Adjustment

   2

  1.4

  

Payment of Purchase Price

   5

  1.5

  

Allocation of Purchase Price

   5

Article 2

  

PROCEDURE FOR CLOSING

   6

  2.1

  

Time and Place of Closing

   6

  2.2

  

Transactions at the Closing

   6

Article 3

  

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

   7

  3.1

  

Organization and Qualification

   7

  3.2

  

No violation

   9

  3.3

  

Power and Authority; Validity; Enforceability

   9

  3.4

  

Financial Statements; Books and Records; and Deficiencies

   9

  3.5

  

Property

   11

  3.6

  

Material Contracts

   13

  3.7

  

Intellectual Property

   14

  3.8

  

Environmental Matters

   17

  3.9

  

Litigation

   18

  3.10

  

Absence of Certain Changes

   18

  3.11

  

Labor Matters

   20

  3.12

  

Employee Benefit Plans

   21

  3.13

  

Taxes

   25

  3.14

  

Compliance with Laws; Permits and Orders

   27

  3.15

  

Brokers and Finders

   29

  3.16

  

Company Indebtedness; Undisclosed Liabilities

   29

  3.17

  

Insurance

   30

  3.18

  

Certain Payments

   30

  3.19

  

Affiliated Transactions

   31

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

  3.20

  

Powers of Attorney

   31

  3.21

  

Bank and Other Accounts

   31

  3.22

  

Data Privacy

   32

  3.23

  

Agents

   32

  3.24

  

Correspondents

   32

  3.25

  

Seller Guaranties

   32

  3.26

  

Acquisitions

   32

  3.27

  

Business

   33

  3.28

  

Weekend Advances

   33

  3.29

  

Other Company Stores

   33

  3.30

  

Material Information

   33

Article 4

  

REPRESENTATIONS AND WARRANTIES OF PURCHASER

   33

  4.1

  

Organization and Qualification

   33

  4.2

  

Authority

   33

  4.3

  

Litigation

   34

  4.4

  

Governmental Approval and Consents

   34

  4.5

  

Brokers and Finders

   34

  4.6

  

Financing

   34

  4.7

  

Change of Control Requirements

   34

  4.8

  

Securities Act

   35

Article 5

  

COVENANTS OF SHAREHOLDERS

   35

  5.1

  

Access and Information

   35

  5.2

  

Conduct of Business Prior to Closing

   35

  5.3

  

Other Transactions

   38

  5.4

  

Required Approvals

   38

  5.5

  

Transition Services

   39

  5.6

  

Additional Financial Statements

   40

  5.7

  

Working Capital

   40

  5.8

  

New Correspondent Agreements

   40

  5.9

  

AT&T Agreement

   40

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

  5.10

  

Renewal of Trademarks

   41

  5.11

  

Europhil 2009 Audited Financials

   41

  5.12

  

Stored Value Platform

   41

Article 6

  

MUTUAL COVENANTS

   42

  6.1

  

Governmental Filings

   42

  6.2

  

Further Mutual Covenants

   43

  6.3

  

Guarantees

   43

  6.4

  

Commercially Reasonable Efforts

   43

Article 7

  

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

   43

  7.1

  

Certificate Regarding Representations and Warranties

   43

  7.2

  

Compliance by Shareholders

   44

  7.3

  

No Injunction; Etc

   44

  7.4

  

Consents; Authorizations; Approval of Legal Matters

   44

  7.5

  

HSR Act

   44

  7.6

  

Certified Resolutions

   44

  7.7

  

Incumbency

   45

  7.8

  

Certified Documents

   45

  7.9

  

Government Consents

   45

  7.10

  

Purchase Documents

   45

  7.11

  

No Material Adverse Change

   45

  7.12

  

Releases

   46

  7.13

  

Resignations of Officers and Directors

   46

  7.14

  

No Claim Regarding Securities Ownership or Sale Proceeds

   46

  7.15

  

Termination of Agreements

   46

  7.16

  

HSBC Line of Credit

   46

  7.17

  

American State Bank

   46

  7.18

  

FIRPTA Certificates

   47

  7.19

  

Surety Bond

   47

  7.20

  

Estimated Closing Statement

   47

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

  7.21

  

Europhil 2009 Audit

   47

Article 8

  

CONDITIONS PRECEDENT TO OBLIGATIONS OF Shareholders

   47

  8.1

  

Certificate Regarding Representations and Warranties

   47

  8.2

  

Compliance by Purchaser

   48

  8.3

  

No Litigation; Etc

   48

  8.4

  

Antitrust

   48

  8.5

  

Certified Resolutions

   48

  8.6

  

Incumbency

   49

  8.7

  

Government Consents

   49

  8.8

  

Purchase Documents

   49

  8.9

  

Payment of Purchase Price

   49

  8.10

  

Guarantees

   49

  8.11

  

Surety Bond

   49

Article 9

  

POST CLOSING MATTERS

   49

  9.1

  

Employee Benefit Plans

   49

  9.2

  

Retention of Records

   50

  9.3

  

Further Assurances

   51

  9.4

  

Noncompetition and Nonsolicitation

   51

Article 10

  

CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS

   53

  10.1

  

Confidentiality

   53

  10.2

  

Public Announcements

   53

Article 11

  

TERMINATION

   54

  11.1

  

Termination

   54

  11.2

  

Effect of Termination

   54

  11.3

  

Break Fee

   54

Article 12

  

INDEMNIFICATION

   55

  12.1

  

Agreement of Shareholders to Indemnify

   55

  12.2

  

Agreement of Purchaser to Indemnify

   56

  12.3

  

Procedures for Indemnification

   56

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

  12.4

  

Defense of Third Party Claims

   57

  12.5

  

Settlement of Third Party Claims

   58

  12.6

  

Duration

   58

  12.7

  

Limitations

   58

  12.8

  

Adjustment to Purchase Price

   59

  12.9

  

Insurance

   60

  12.10

  

Subrogation Rights

   60

  12.11

  

Exclusive Remedy

   60

Article 13

  

APPOINTMENT OF SHAREHOLDERS REPRESENTATIVE

   61

  13.1

  

Appointment of Shareholders’ Representative; Acceptance; Effectiveness

   61

Article 14

  

TAX MATTERS

   62

  14.1

  

Filing Responsibility

   62

  14.2

  

Tax Indemnification

   63

  14.3

  

Tax Contests

   63

  14.4

  

Coordination with Article 12

   64

  14.5

  

Access and Assistance

   65

  14.6

  

Transfer Taxes

   65

  14.7

  

Post-Signing Tax Actions

   65

  14.8

  

338(h)(10) Elections

   66

  14.9

  

Tax Sharing Agreements

   66

  14.10

  

Tax Refunds and Tax Benefits

   67

Article 15

  

GENERAL PROVISIONS

   67

  15.1

  

Definitions

   67

  15.2

  

Arbitration

   81

  15.3

  

Fees and Expenses

   82

  15.4

  

Notices

   83

  15.5

  

Assignment

   84

  15.6

  

No Benefit to Others

   84

  15.7

  

Headings and Gender; Construction; Interpretation

   84

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

  15.8

  

Counterparts

   85

  15.9

  

Actions of the Company

   85

  15.10

  

Integration of Agreement

   85

  15.11

  

Waiver

   86

  15.12

  

Time of Essence

   86

  15.13

  

Governing Law

   86

  15.14

  

Partial Invalidity

   86

  15.15

  

Investigation

   87

 

-vi-



--------------------------------------------------------------------------------

Exhibit

  

Description

Exhibit A

  

Release

Exhibit B

  

Transition Services Agreement

Exhibit C

  

Sample Calculation of Minimum Weekend Cash

Exhibit D

  

Sample Calculation of Working Capital

 

i



--------------------------------------------------------------------------------

Schedules

 

Description

Schedule 3.1(a)

 

Organization and Qualification

Schedule 3.1(b)

 

Company Subsidiary(ies)

Schedule 3.1(c)

 

Outstanding Capital Stock and Other Equity Interests

Schedule 3.1(d)

 

Shareholders

Schedule 3.2

 

No Violation

Schedule 3.4

 

Financial Statements

Schedule 3.5(a)

 

Owned Real Property

Schedule 3.5(a)(ii)

 

Owned Real Property Liens

Schedule 3.5(a)(iii)

 

Owned Real Property Claims

Schedule 3.5(b)

 

Leased Real Property

Schedule 3.5(c)

 

Personal Property Lease(s)

Schedule 3.6

 

Material Contracts

Schedule 3.7(a)

 

Intellectual Property

Schedule 3.7(b)

 

Grants of Licenses or Other Rights to Company Intellectual Property Rights

Schedule 3.7(c)

 

Licensed Intellectual Property Rights

Schedule 3.7(e)

 

Company Owned Software

Schedule 3.8

 

Environmental Matters

Schedule 3.9

 

Litigation

Schedule 3.10

 

Absence of Certain Changes

Schedule 3.11

 

Labor and Employment Matters

Schedule 3.12

 

Employee Benefit Plans

Schedule 3.12(d)

 

ERISA

Schedule 3.12(i)

 

Employee Payments

Schedule 3.12(j)

 

Foreign Plan(s)

Schedule 3.13

 

Taxes

Schedule 3.13(f)

 

Company Tax Returns

Schedule 3.14(a)

 

Compliance with Laws; Permits and Orders

Schedule 3.14(b)

 

Money Transmitter Licenses and Material Permits

Schedule 3.14(d)

 

Wire Transfers

Schedule 3.15

 

Company Brokers and Finders

Schedule 3.16(a)

 

Company Indebtedness

Schedule 3.17(a)

 

Surety, Indemnity, and Other Bonds

Schedule 3.17(b)

 

Applicable Policies

Schedule 3.18(b)

 

Export Control and Trade Embargo Laws

Schedule 3.18(c)

 

Antiboycott Prohibitions and Exports

Schedule 3.19

 

Affiliated Transactions

Schedule 3.20

 

Powers of Attorney

Schedule 3.21

 

Bank and Other Accounts

Schedule 3.24

 

Correspondents

Schedule 3.25

 

Seller Guaranties

Schedule 3.26

 

Acquisitions

Schedule 3.28

 

Weekend Advances

Schedule 4.4

 

Purchaser Governmental Approval and Consents

 

i



--------------------------------------------------------------------------------

Schedule 4.5

 

Purchaser Brokers and Finders

Schedule 4.7

 

Change of Control Requirements

Schedule 7.4

 

Consents

Schedule 7.9

 

Company Government Consents

Schedule 8.7

 

Purchaser Government Consents

Schedule 9.1

 

Post Closing Employee Benefit Plans Obligations

Schedule 12.1

 

Additional Indemnification

Schedule 15.1(b)

 

Dolex Envíos Standard Employment Letter(s) and Europhil Standard Employment
Letter(s)

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of November 18, 2009, among Money Transfer Acquisition Inc., a Delaware
corporation (“Purchaser”), Global Payments Inc., a Georgia corporation (“GPN”),
GP Finance, Inc., a Delaware corporation (“GP Finance”), Latin America Money
Services, LLC, a Delaware limited liability company (“LAMS”), and Dolex Europe,
S.L., a sociedad de responsabilidad limitada organized under the laws of Spain
(“Dolex Europe”) (collectively, “Shareholders” or “Sellers”, each a
“Shareholder” or “Seller”).

Background

GPN owns all of the issued and outstanding membership interests of and is the
sole member of LAMS.

LAMS owns all of the issued and outstanding shares of the capital stock of Dolex
Dollar Express, Inc., a Texas corporation (“Dolex Dollar”), which in turns owns
(a) Forty-Nine Thousand Nine Hundred Ninety-Nine (49,999) Class A shares and
Thirteen Million Eight Hundred Fifty Thousand (13,850,000) Class B shares of the
issued and outstanding shares of Dolex Envíos, S.A. de C.V. (“Dolex Envíos”), a
sociedad anonima de capital variable organized under the laws of Mexico and
(b) Four Thousand Nine Hundred Ninety-Nine (4,999) shares of Dolex Envíos de
Guatemala, S.A., a sociedad anonima organized under the Laws of Guatemala
(“Dolex Guatemala”).

GP Finance owns (a) one (1) Class A share of the issued and outstanding shares
of Dolex Envíos, which are all of the issued and outstanding shares of Dolex
Envíos that are not owned by Dolex Dollar, and (b) one (1) Class A share of the
issued and outstanding shares of Dolex Guatemala, which are all of the issued
and outstanding shares of Dolex Guatemala that are not owned by Dolex Dollar.

Dolex Europe owns all of the issued and outstanding shares of the share capital
of United Europhil, S.A. (“Europhil”), a sociedad anonima organized under the
Laws of Spain.

The membership interests, shares of capital stock or other equity interests of
Dolex Dollar, Dolex Envíos (other than shares of Dolex Envíos owned by Dolex
Dollar), Dolex Guatemala (other than shares of Dolex Guatemala owned by Dolex
Dollar) and Europhil shall be referred to as the “Shares.”

Dolex Dollar, Dolex Envíos, Dolex Guatemala and Europhil shall be collectively
referred to herein as the “Companies,” and each a “Company.” All references to a
Company shall also include references to the Subsidiaries of such Company.

Shareholders desire to sell and Purchaser desires to purchase the Shares, for
the consideration and on the terms set forth in this Agreement.



--------------------------------------------------------------------------------

Certain capitalized terms used in this Agreement are defined in Section 15.1 of
this Agreement.

In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE 1

PURCHASE AND SALE OF THE SHARES

1.1 Purchase and Sale of the Shares.

On and subject to the terms and conditions of this Agreement, at the Closing,
Shareholders shall sell, and Purchaser shall purchase, the Shares free and clear
of any and all Liens, except for restrictions on resale pursuant to applicable
state and federal securities laws.

1.2 Purchase Price.

The purchase price for the Shares shall be an amount equal to (such amount, the
“Purchase Price”): (a) the Company Value as of the end of the month preceding
the Closing Date, plus, (b) the Operating Working Capital, minus (c) the Minimum
Weekend Cash, provided that if the Company Value is less than Eighty-Five
Million Dollars ($85,000,000.00) plus the Minimum Weekend Cash, then the Minimum
Weekend Cash shall be reduced on a dollar for dollar basis by the difference
between (i) Eighty-Five Million Dollars ($85,000,000.00) plus the Minimum
Weekend Cash and (ii) the Company Value. For illustrative purposes only, if
(A) Minimum Weekend Cash equals $6,500,000, and (B) Company Value equals
$92,000,000 (Company Value is greater than $91,500,000, which is $85,000,000
plus $6,500,000), then there shall be no reduction to the Minimum Weekend Cash
and the Purchase Price shall be reduced by a Minimum Weekend Cash amount equal
to $6,500,000, so in this example the Purchase Price without other adjustments
pursuant to this Section 1.2 would be $85,500,000. Alternatively, for example,
if (1) Minimum Weekend Cash equals $6,500,000, and (2) Company Value equals
$90,000,000 (Company Value is less than $91,500,000, which is $85,000,000 plus
$6,500,000), then Minimum Weekend Cash shall be reduced by an amount equal to
$1,500,000 ($91,500,000 less the Company Value of $90,000,000) to $5,000,000 and
the Purchase Price shall be reduced by a Minimum Weekend Cash amount equal to
$5,000,000, so in this example the Purchase Price without other adjustments
pursuant to this Section 1.2 would be $85,000,000.

1.3 Purchase Price Adjustment.

(a) Subject to compliance with Sections 5.2(v) and 5.7 hereof, prior to the
Closing Date, the Shareholders shall (and shall be entitled to) withdraw cash
from each Company in an amount equal to the Working Capital, if a positive
number, as of the most recent date preceding the Closing Date that the Working
Capital can be calculated.

 

2



--------------------------------------------------------------------------------

(b) Within ninety (90) days after the Closing Date, Purchaser may deliver to the
Shareholders’ Representative a statement (the “Purchaser Closing Statement”),
setting forth the Purchaser’s determination of the Purchase Price, including the
Operating Working Capital and the other components of the Purchase Price as of
the Closing Date, calculating the components of the Purchase Price including the
Operating Working Capital described in Section 1.2 hereof, which shall be
prepared and calculated in accordance with this Agreement.

(c) After the receipt by the Shareholders’ Representative of the Purchaser
Closing Statement and until such time as the final Purchase Price is determined
in accordance with this Section 1.3, the Shareholders’ Representative and its
authorized representatives shall have full access during reasonable business
hours upon prior written notice to the working papers of Purchaser, the
Companies and their respective representatives relating to the Purchaser Closing
Statement and the calculations set forth thereon. Unless the Shareholders’
Representative, within thirty (30) days after receipt of the Purchaser Closing
Statement, gives Purchaser written notice objecting thereto and specifying, in
reasonable detail, the basis for each such objection and the amount in dispute
(“Notice of Objection”), such Purchaser Closing Statement and the final Purchase
Price resulting therefrom shall be binding upon Purchaser and the Shareholders.
Any Notice of Objection shall specify (i) in reasonable detail the nature and
amount of any disagreement so asserted, and (ii) only include disagreements
based on the differences between the Estimated Closing Statement and the
Purchaser Closing Statement and the calculation of the components of the
Purchase Price in accordance with Section 1.2 hereof not being prepared and
calculated in accordance with this Agreement. If a timely Notice of Objection is
received by Purchaser, then the Purchaser Closing Statement (as revised in
accordance with clauses (A) or (B) below) shall become final and binding upon
the Parties on the earlier of (A) the date the Shareholders’ Representative and
Purchaser resolve in writing any differences they have with respect to any
matter specified in the Notice of Objection and (B) the date any matters
properly in dispute are finally resolved in writing by the Accounting Firm (as
defined below). During the thirty (30) days immediately following the delivery
by the Shareholders’ Representative to Purchaser of a Notice of Objection, the
Shareholders’ Representative and Purchaser shall seek in good faith to resolve
in writing any differences that they may have with respect to any matter
specified in the Notice of Objection. At the end of such thirty (30) day period,
the Shareholders’ Representative and Purchaser shall submit to an accounting
firm jointly selected by the Shareholders’ Representative’s accountants and the
Purchaser’s accountants (the “Accounting Firm”) for review and resolution of any
and all matters (but only such matters) which remain in dispute. Purchaser and
the Shareholders’ Representative shall instruct their respective accountants to
select the Accounting Firm in good faith within ten (10) days of the conclusion
of the aforementioned 30-day period. If either the Purchaser’s or the
Shareholders’ Representative’s accountants shall not be willing to select the
Accounting Firm within such 10-day period, the other accountant shall select the
accounting firm. If the Purchaser’s or the Shareholders’ Representative’s
accountants cannot agree upon the Accounting Firm within such 10-day period,
within an additional five (5) days, they shall each designate an accounting firm
who has not performed work in the last two (2) years for either the Shareholders
or Purchaser or their respective Related Persons and the Accounting Firm shall
be selected by lot from those

 

3



--------------------------------------------------------------------------------

two (2) accounting firms. If only one of the Shareholders’ Representative’s and
Purchaser’s accountants shall so designate a name of an accounting firm for
selection by lot, such accounting firm shall be the Accounting Firm. The
Accounting Firm so selected shall be instructed to review and resolve any and
all matters (but only such matters) which remain in dispute and which were
properly included in the Notice of Objection. Purchaser and the Shareholders’
Representative shall instruct the Accounting Firm to make a final determination
of the items included in the Purchaser Closing Statement (to the extent such
amounts are in dispute) in accordance with the guidelines and procedures set
forth in this Agreement. Purchaser and the Shareholders’ Representative will
cooperate with the Accounting Firm during the term of its engagement. Purchaser
and the Shareholders’ Representative shall instruct the Accounting Firm not to
assign a value to any item in dispute greater than the greatest value for such
item assigned by Purchaser, on the one hand, or the Shareholders’
Representative, on the other hand, or less than the smallest value for such item
assigned by Purchaser, on the one hand, or the Shareholders’ Representative, on
the other hand. Purchaser and the Shareholders’ Representative shall also
instruct the Accounting Firm to make its determination based solely on
presentations by Purchaser and the Shareholders’ Representative that are in
accordance with the guidelines and procedures set forth in this Agreement (i.e.,
not on the basis of an independent review). Notwithstanding the foregoing, if
the Accounting Firm shall disregard the Purchaser and the Shareholders’
Representative’s instructions in performing its services under this
Section 1.3(c), the Accounting Firm’s final resolution shall remain binding as
set forth below. The Purchaser Closing Statement and the resulting final
Purchase Price shall become final and binding on the Parties on the date the
Accounting Firm delivers its final resolution in writing to Purchaser and the
Shareholders’ Representative (which final resolution shall be requested by the
Parties to be delivered not more than forty-five (45) days following submission
of such disputed matters). All of the fees and expenses of the Accounting Firm
pursuant to this Section 1.3(c) shall be borne equally by the Shareholders’
Representative and the Purchaser.

(d) If the final Purchase Price (as determined pursuant to Section 1.3(c))
exceeds the Estimated Purchase Price, then Purchaser shall pay the Shareholders’
Representative, for the benefit of the Shareholders, the amount of such excess,
as directed by the Shareholders’ Representative. If the final Purchase Price (as
determined pursuant to Section 1.3(c)) is less than the Estimated Purchase
Price, then the Shareholders shall pay the Purchaser the amount of such
shortfall, as directed by the Purchaser. Payments pursuant to this
Section 1.3(d) shall be made by wire transfer of immediately available funds as
follows: (i) if no Notice of Objection is delivered by the Shareholders’
Representative, such amount shall be paid within three (3) Business Days of the
earlier of the expiration of the thirty (30) day period for delivery of such
Notice of Objection and the date of delivery by the Shareholders’ Representative
of written notice that the Purchaser Closing Statement will be accepted without
objection; or (ii) if Notice of Objection is delivered by the Shareholders’
Representative, (A) any net undisputed amount due from Shareholders to Purchaser
or from Purchaser to Shareholders (as the case may be) shall be paid within
three (3) Business Days after delivery of such Notice of Objection, and (B) the
remaining amount, if any, due from Shareholders to Purchaser or Purchaser to
Shareholders (as the case may be) shall be paid within three (3) Business Days
after the date all disputed items are finally resolved pursuant to
Section 1.3(c). Any

 

4



--------------------------------------------------------------------------------

payments owed to the Shareholders by Purchaser under this Section 1.3(d) shall
be deposited in an account or accounts designated by the Shareholders’
Representative. Any payments owed to Purchaser by Shareholders under this
Section 1.3(d) shall be deposited in an account or accounts designated by
Purchaser. Any amounts not paid when required pursuant to this Section 1.3(d)
shall bear interest compounded annually from the required date of payment to the
date of actual payment at the prime rate of interest reported from time to time
in The Wall Street Journal, Eastern Edition, as the prime rate plus five percent
(5%).

1.4 Payment of Purchase Price.

On the Closing Date, Purchaser shall pay or deliver to Shareholders the
Estimated Purchase Price by wire transfer in immediately available funds to an
account designated in writing at least three (3) Business Days prior to Closing
by Shareholders, net of any Tax withholdings required in connection with the
Shares of Dolex Envíos or Dolex Guatemala owned by GP Finance. A Federal Reserve
Reference Number shall be requested by Purchaser at the time of the transfer for
the purpose of assisting Shareholders in confirming receipt of the transfer.

1.5 Allocation of Purchase Price.

Prior to Closing, Purchaser and Shareholders shall mutually agree upon a
statement (the “Allocation Statement”) setting forth the value of the purchased
assets which shall be used for the allocation of the Purchase Price (together
with any assumed liabilities) among the purchased assets. The Allocation
Statement will reflect an allocation of the Purchase Price to Dolex Dollar (with
Four Million Four Hundred Thousand Dollars ($4,400,000) of the amount allocated
to Dolex Dollar to be allocated to Dolex Envíos) and Europhil pro rata based
upon the percentage of TTM EBITDA as of the end of the month prior to the
Closing Date allocable to their respective operations. The Allocation Statement
shall be determined in accordance with Section 1060 of the Code and the
applicable Treasury Regulations. Shareholders and Purchaser agree to report an
allocation of such Purchase Price among the purchased assets in a manner
entirely consistent with the Allocation Statement and agree to act in accordance
with such Allocation Statement in the preparation of financial statements and
filing of all Tax Returns (including, without limitation, filing Internal
Revenue Service Form 8594 with its federal income tax return for the taxable
year that includes the Closing Date) and in the course of any Tax audit, Tax
review or Tax litigation matter relating hereto. To the extent that the Purchase
Price is adjusted pursuant to this Agreement, the Allocation Statement shall be
adjusted accordingly and the Purchaser and Shareholders shall file supplement
Internal Revenue Service Form 8594s consistent with such adjustment.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

PROCEDURE FOR CLOSING

2.1 Time and Place of Closing.

The consummation of the purchase and sale contemplated by this Agreement (the
“Closing”) shall be held at the offices of Alston & Bird LLP, 90 Park Avenue,
New York, New York 10016 as soon as possible, but in no event earlier than
fifteen (15) Business Days after satisfaction or waiver of the conditions set
forth in Article 7 and Article 8 (other than those conditions that by their
terms are to be satisfied at Closing, but subject to the satisfaction or waiver
of such conditions), commencing at 10:00 A.M., local time, or at such other time
and place (including remotely via the exchange of documents and signatures) as
the Parties hereto may agree in writing (the date on which the Closing actually
occurs is hereinafter referred to as the “Closing Date”). The Closing shall be
effective as of 12:01 AM local time on the Closing Date (the “Effective Time”).

2.2 Transactions at the Closing.

At the Closing, each of the following shall be delivered:

(a) Shareholders shall deliver to Purchaser (i) certificates representing the
Shares, duly endorsed (or accompanied by duly executed stock powers,
(A) including in the case of the Dolex Envíos shares owned by GP Finance,
showing the legend “endoso en propiedad” or (B) including in the case of the
Dolex Guatemala shares owned by GP Finance, showing any legend or with any other
instrument required to transfer such shares in accordance with applicable Laws)
for transfer to Purchaser; provided that, in the case of Europhil, Dolex Europe
shall deliver to Purchaser deeds proving the subscription or purchase of shares
by Dolex Europe, duly stamped by the notary public, (ii) if any of the shares of
Dolex Envíos or Dolex Guatemala owned by Dolex Dollar are not in the possession
of or registered in the name of Dolex Dollar certificates representing such
Shares of Dolex Envíos or Dolex Guatemala issued in the name of Dolex Dollar,
(iii) to the extent not in the possession of any Company, minute books, share,
membership or other equity interest transfer ledgers, registers or records and
other corporate records of the Companies, including, without limitation, copies
of the instructions to the corporate secretary of Dolex Envíos and of Dolex
Guatemala, as applicable, to make the necessary notations in the stock register
of each Company reflecting the transfer of the Shares as set forth herein, and
(iv) the items set forth in Article 7. The documents and certificates to be
delivered hereunder by or on behalf of Shareholders on the Closing Date shall be
in form and substance reasonably satisfactory to Purchaser and its counsel.

(b) Purchaser shall deliver to Shareholders (i) by wire transfer of immediately
available funds to an account designated by the Shareholders an amount equal to
the Estimated Purchase Price and (ii) the items set forth in Article 8. The
documents and certificates to be delivered hereunder by or on behalf of the
Purchaser on the Closing Date shall be in form and substance reasonably
satisfactory to the Shareholders and their counsel.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

Each of the Shareholders, jointly and severally, hereby represent and warrant to
Purchaser that:

3.1 Organization and Qualification.

(a) Dolex Dollar is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Texas. Europhil is a sociedad anonima
duly organized, validly existing and in good standing under the Laws of Spain.
Dolex Envíos is a sociedad anonima de capital variable duly organized, validly
existing and in good standing under the Laws of Mexico. Dolex Guatemala is a
sociedad anonima duly organized, validly existing and in good standing under the
Laws of Guatemala. The Companies are respectively duly qualified and in good
standing as a foreign limited liability company, foreign corporation, sociedad
anonima or sociedad anonima de capital variable in each of the jurisdictions set
forth by their name on Schedule 3.1(a), which are all jurisdictions where the
nature and conduct of their respective businesses as now conducted requires such
qualification, registration or licensing, except where the failure to be so
qualified, registered or licensed could not reasonably be expected to have a
Material Adverse Effect. Shareholders have furnished to Purchaser a complete and
correct copy of the Companies’ respective Organizational Documents, each as
amended or restated, as currently in effect and as in effect as of the Closing.
The Companies are not in violation of any of the provisions of their
Organizational Documents. The minute books of the Companies respectively contain
in all material respects complete and accurate records of all actions taken and
resolutions adopted by such Company’s board of directors (or similar governing
body) and shareholders or equityholders, as applicable, since its organization.
The stock, membership interest or other equity interest transfer ledger of each
Company accurately reflects the ownership of the capital stock, membership
interest or other equity interests of such Company. Complete and accurate copies
of all the minute books of the Companies and the stock (or membership interest
or other equity interest) transfer ledger of the Companies have been provided to
Purchaser.

(b) Each Subsidiary of any Company is set forth on Schedule 3.1(b). The
Companies’ ownership of the outstanding shares of capital stock or other equity
interests of each Subsidiary is reflected on Schedule 3.1(b) and, with respect
to each Subsidiary that is not wholly-owned by the Companies, any Person that
owns any shares of capital stock or equity interests in such Subsidiary. Each
Subsidiary is validly existing and in good standing under the laws of the state
or country of its incorporation or formation as set forth on Schedule 3.1(b).
Each Subsidiary is duly qualified, registered or licensed to do business, as
applicable, and in good standing as a foreign corporation or similar entity in
all jurisdictions where the nature or conduct of its business as now conducted
requires such qualification, registration or licensing, except where the failure
to be so qualified, registered or licensed could not reasonably be expected to
have a Material Adverse Effect. A correct and complete copy of the
Organizational Documents, each as amended or restated as currently in effect and
as in effect as of the Closing, of each Subsidiary has been provided to
Purchaser. No Subsidiary is in violation of any of the provisions of its
Organizational Documents.

 

7



--------------------------------------------------------------------------------

(c) All of the issued and outstanding shares of capital stock or other equity
interests of each class and series of the Companies are identified on
Schedule 3.1(c) and, on the date hereof, are duly and validly issued and
outstanding and are fully paid and nonassessable and were issued pursuant to all
applicable federal, state or foreign securities laws. No shares of the capital
stock or other equity interests of any class or series of the Companies are
reserved for issuance. No Company has any obligation to issue any additional
shares of its capital stock or other equity interests of any class or series, or
securities convertible into or exchangeable for shares of the capital stock or
other equity interests of any class or series of the Companies. There are no
outstanding rights to either demand registration of any shares of the capital
stock or other equity interests of any class or series of the Companies under
the Securities Act or the securities laws of any country or Governmental Body or
to sell any shares of the capital stock or other equity interests of any class
or series of the Companies in connection with such a registration. None of the
Shares or any shares of the capital stock or other equity interests of any
Subsidiary of any Company has been issued in violation of any preemptive rights
of the current or past shareholders or other equity owners of the Companies. No
Rights relating to the Shares or any shares of the capital stock or other equity
interests of any Subsidiary of any Company are issued or outstanding nor are
there any agreements, written or oral, providing for the issuance of any Rights
relating to the capital stock or other equity interests of any class or series
of the Companies. Neither the Companies nor any Subsidiary owns, or has any
Contract or Right to acquire, any equity securities or other securities of any
Person or any direct or indirect equity or ownership interest in any other
business or Person.

(d) Each Shareholder is the owner of all right, title and interest (legal and
beneficial) in and to that number of Shares set forth next to its name on
Schedule 3.1(d) which combined represent 100% of the Shares and each Company is
the owner of all right, title and interest (legal and beneficial) in and to that
number of shares of capital stock or other equity interests of the Subsidiary of
a Company set forth next to its name on Schedule 3.1(d), free and clear of all
Liens, except for restrictions on resale pursuant to applicable state, federal
and foreign securities Laws. Upon delivery of certificates representing the
Shares to be sold by Shareholders hereunder and payment therefor pursuant to
this Agreement, good, valid and marketable title to such Shares, free and clear
of all Liens, will be transferred to the Purchaser (except with respect to the
shares of Europhil, which shall be transferred, at Closing, by means of the
granting of a public deed before a Spanish notary public who will stamp the
deeds delivered at Closing in accordance with Section 2.2(a) of this Agreement).

(e) Notwithstanding anything to the contrary contained herein, Dolex Guatemala
(i) has not at any time engaged in any trade or business except to facilitate
the opening of bank accounts and Correspondent Contracts (for Companies other
than Dolex Guatemala) in connection with the business of the Companies, had any
employees or owned or leased any real property or tangible assets and (ii) does
not now have any assets or properties (other than funds held in the bank
accounts described in Schedule 3.21) or any Liabilities.

 

8



--------------------------------------------------------------------------------

3.2 No violation.

Except as set forth in Schedule 3.2, the execution, delivery and performance by
each Shareholder of this Agreement or any other instrument or document executed
and delivered hereunder by such Shareholder and the consummation by such
Shareholder of the transactions contemplated hereby: (a) does not conflict with
the Organizational Documents of any Company or any Shareholder, (b) does not
violate any provisions of Law or any Order of any court or any Governmental Body
to which any Shareholder or any Company is subject or by which any of their
assets or properties are bound, (c) does not result in the creation or
imposition of any Lien on the Shares or on any assets or properties of any
Company, and (d) does not conflict with, result in a breach of or constitute a
Default under, any Contract to which any Shareholder or any Company is a party
or by which any Shareholder or any Company, or any of their assets or properties
are bound. Except as set forth in Schedule 3.2, no notice to, filing with, or
Consent of, any Governmental Body or any other Third Party is necessary for the
consummation by any Shareholder or any Company of the transactions contemplated
in this Agreement.

3.3 Power and Authority; Validity; Enforceability.

Each Shareholder is validly existing and in good standing under the laws of the
state or country of its incorporation or formation and has full power and
authority to enter into the Purchase Documents to which it is a party, and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by each Shareholder of each of the Purchase Documents
to which such Shareholder is a party has been duly and validly authorized and
approved by all necessary action on the part of such Shareholder. The Purchase
Documents to which each Shareholder is, or at Closing will be, a party have been
duly executed and delivered, and constitute legal, valid, and binding
obligations of each Shareholder enforceable against such Shareholder in
accordance with their respective terms, except as enforceability may be limited
by applicable equitable principles (whether applied in a proceeding at law or in
equity) or by bankruptcy, insolvency, reorganization, moratorium, or similar
Laws affecting creditors’ rights generally, by the exercise of judicial
discretion in accordance with general equitable principles, and by equitable
defenses that may be applied to the remedy of specific performance.

3.4 Financial Statements; Books and Records; and Deficiencies.

(a) Schedule 3.4 contains complete and correct copies of the audited statement
of income, balance sheet and cash flow from operations of each Company and its
Subsidiaries (in some instances, consolidated or combined with a Related Person)
as of May 31, 2006, May 31, 2007, May 31, 2008 and May 31, 2009 and for the
twelve months then ended (provided that the audited financial statements of
Europhil as of and for the year ended May 31, 2009 are not included in Schedule
3.4) and the unaudited statement of income and balance sheet of Europhil
(consolidating with a Related Person)

 

9



--------------------------------------------------------------------------------

as of May 31, 2009 and for the twelve months then ended (the “Europhil 2009
Unaudited Financial Statements”, together with such audited financial
statements, collectively, the “Financial Statements”). Schedule 3.4 contains the
(i) the consolidating unaudited balance sheets and related statements of income
for Dolex Dollar, Dolex Guatemala and Dolex Envíos, (ii) unaudited balance
sheets and related statements of income for Europhil, and (iii) combining
unaudited balance sheets and related statements of income for Dolex Dollar,
Dolex Envíos, Dolex Guatemala and Europhil (combined with Dolex Europe and
LAMS), in each case as of and for the portion of the Companies’ fiscal year
ended as of August 31, 2009, September 30, 2009 and October 31, 2009
(collectively, the “Interim Financial Statements”). Schedule 3.4 contains, for
the calendar months ended August 31, 2009, September 30, 2009 and October 31,
2009 a monthly reporting package, including without limitation a revenue summary
and branch metrics (the “Current Monthly Reporting Packages”). Except as set
forth on Schedule 3.4, the Financial Statements (A) are in accordance with the
Books and Records of each Company, (B) have been prepared in accordance with
GAAP and (C) present fairly the financial position of each Company as of the
dates indicated and the results of its operations for the twelve-month period
then ended. The Interim Financial Statements, Europhil 2009 Unaudited Financial
Statements and the Pre-Closing Financial Statements (1) are (or will be) in
accordance with the Books and Records of each Company, (2) have been (or will
have been) prepared in accordance with GAAP (except for the inclusion of
footnotes) and (3) present (or will present) fairly the financial position
whether consolidated or combined, as the case may be, of Dolex Dollar, Dolex
Envíos, Dolex Guatemala and Europhil as of the dates indicated. The Current
Monthly Reporting Packages have been and the Pre-Closing Monthly Reporting
Packages will be prepared in accordance with the Books and Records of each
Company. Purchaser acknowledges and agrees that the Financial Statements, the
Pre-Closing Financial Statements, Europhil 2009 Unaudited Financial Statements
and Interim Financial Statements do not reflect the cost of Corporate Charges.

(b) No consultant, Governmental Body or auditor has notified the Shareholders or
any Company of any deficiencies or risks in any such Company’s policies or
procedures relating to (i) anti-money laundering, (ii) blocked persons or
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury (OFAC), or (iii) the U.S. Foreign Corrupt Practices Act,
as amended, and its purposes, and any other anti-corruption law applicable in a
jurisdiction in which any Company may have conducted business, which deficiency
or risk has not been addressed to the reasonable satisfaction of such
Governmental Body or auditor, and which deficiency or risk could reasonably be
expected to have a Material Adverse Effect on the applicable Company.

(c) As of the Closing Date, none of the Companies shall have any GAAP
Liabilities (other than current Liabilities included in the determination of
Operating Working Capital).

 

10



--------------------------------------------------------------------------------

3.5 Property.

(a) Schedule 3.5(a) contains a list of all Owned Real Property and of each
obligation of the Companies or the Subsidiaries to acquire any real property.

(i) The Shareholders have made available to Purchaser copies of the deeds or
other instruments (as recorded) by which the applicable Company or Subsidiary
acquired such real property and interests, and copies of all title insurance
policies in the possession or control of the Company, the Subsidiaries or any
Related Person.

(ii) The Company and the Subsidiaries own with good and marketable title all
Owned Real Property, and except as set forth on Schedule 3.5(a)(ii) there are no
Liens thereon (other than Permitted Encumbrances).

(iii) Except as set forth on Schedule 3.5(a)(iii), there are no proceedings,
claims, disputes or conditions affecting the Owned Real Property that could
reasonably be expected to curtail or interfere with the current use and
operation of such Owned Real Property.

(iv) The applicable Company or Subsidiary has all Permits (other than Permits
under Money Transmitter Laws or relating to check cashing) for the activities
conducted on the Owned Real Property and all utilities with respect to such
Owned Real Property have been timely and properly paid except, in each case, as
such failure to have any such Permit or pay any such utility could not
reasonably be expected to have a Material Adverse Effect.

(v) No Company conducts any business from, employs any Person at or has any
property (other than fixtures relating to such Owned Real Property) at the Owned
Real Property in Morocco.

(b) Schedule 3.5(b) sets forth a list, including the address and monthly lease
payment, of each lease or similar agreement under which any Company or
Subsidiary is lessee of, or holds or operates, any real property or interest in
real property (the “Leased Real Property”).

(i) The Shareholders have provided or made available to Purchaser a true,
correct and complete copy of each lease agreement related to the Leased Real
Property, as amended if applicable, and effective as of the date hereof (each
such lease, a “Lease”).

(ii) The applicable Company or Subsidiary has good leasehold interests in the
Leased Real Property, free and clear of all Liens (other than Permitted
Encumbrances).

(iii) Each Lease is in full force and effect and there is no existing Default,
real or claimed, or, to the Knowledge of the Shareholders, event which with

 

11



--------------------------------------------------------------------------------

notice or lapse of time or both could reasonably be expected to constitute a
Default thereunder by the applicable Company or Subsidiary, or any other party
to such Lease.

(c) Except for Permitted Encumbrances, each Company has good and marketable
title to all of the tangible personal property reflected as being owned by it on
the Interim Financial Statements (except for personal property sold or otherwise
disposed of since the Balance Sheet Date in the Ordinary Course of Business),
which personal property constitutes, together with the leased personal property
described below, all personal property necessary for conducting the business of
such Company as presently conducted. Schedule 3.5(c) sets forth a true and
complete list of each lease, sublease or license under which a Company is a
lessee, lessor, sublessee, sublessor, licensee or licensor for personal
property, and which provides for payments of more than $25,000 per year, has a
term exceeding one (1) year and may not be canceled upon ninety (90) or fewer
days’ notice without any liability, penalty or premium (each, as amended and in
effect, a “Personal Property Lease”). The personal property owned or leased by
each Company, taken as a whole, is adequate and in a condition sufficient to
permit each Company to conduct its business in all material respects in the same
manner as it is being conducted, subject to ordinary wear and tear.

(i) The Shareholders have provided or made available to Purchaser a true,
correct and complete copy of each Personal Property Lease.

(ii) The applicable Company or Subsidiary has good leasehold interests in the
Personal Property Leases, free and clear of all Liens (other than Permitted
Encumbrances).

(iii) Each Personal Property Lease is in full force and effect and there is no
existing Default, real or claimed, or, to the Knowledge of the Shareholders,
event which with notice or lapse of time or both could reasonably be expected to
constitute a Default thereunder by the applicable Company or Subsidiary, or any
other party to such Personal Property Lease.

(d) The assets of each Company, including without limitation the Licenses, the
Company Intellectual Property Rights, Permits, the Owned Real Property, the
Leases, the Personal Property Leases and the Material Contracts, constitute all
the material properties, assets and rights necessary to conduct the business of
such Company, are suitable for the purposes for which they are used and intended
and are free and clear of all Liens (other than Permitted Encumbrances). At all
times, each Company has caused its material tangible assets to be maintained in
good operating condition and repair, ordinary wear and tear excepted. All of the
material tangible properties and assets owned, leased or used by any Company are
located on property leased or owned by one of the Companies.

(e) Following the consummation of the transactions contemplated by this
Agreement, each Company will continue to own, pursuant to good and marketable
title, or will continue to lease or license, under valid and enforceable
leasehold or license

 

12



--------------------------------------------------------------------------------

interests, free and clear of Liens other than Permitted Encumbrances, all
material properties and assets.

3.6 Material Contracts.

Schedule 3.6 contains a correct and complete list of the following Contracts
pursuant to which any Company has any rights or benefits or undertakes any
obligations or liabilities (collectively with all Leases, the “Material
Contracts”), true and correct copies of which Material Contracts have been made
available to the Purchaser:

(a) all Contracts other than Leases that have a duration of more than two
(2) years remaining and are not terminable without penalty upon ninety (90) days
or less prior written notice by any party;

(b) all Contracts that require or could reasonably be expected to require any
party thereto to pay $100,000 or more in any twelve (12) month period, or
$500,000 or more in the aggregate;

(c) all employment (other than Europhil Standard Employment Letters and Dolex
Envíos Standard Employment Letters), termination, collective bargaining,
retention, change in control, compensation and bonus Contracts and plans, and
all Contracts and plans providing for stock options or stock purchases, stock
appreciation rights, pensions, severance payments (other than GPN Plans),
deferred or incentive compensation, retirement payments or profit sharing, or
other similar employee benefits with any current or (to the extent any Company
has ongoing obligations under such Contracts) former employee, officer,
director, shareholder or consultant of any Company;

(d) all Contracts that contain any restrictive covenant or confidentiality
agreement (other than agreements relating solely to information about a
customer’s business or services provided to the customer by the Company);

(e) all notes, bonds, indentures and other instruments and agreements
evidencing, creating or otherwise relating to obligations for Company
Indebtedness and guarantees by a Company of obligations of any Person other than
another Company (other than guarantees by way of endorsement or negotiable
instruments in the Ordinary Course of Business);

(f) all Contracts for capital expenditures under which any Company has remaining
obligations in excess of $100,000 each;

(g) Contracts under which any Company is obligated to indemnify any Person other
than agreements entered into in the Ordinary Course of Business;

(h) Contracts to loan money or extend credit to any other Person;

(i) Contracts constituting Affiliate Agreements;

 

13



--------------------------------------------------------------------------------

(j) Contracts with banks or other Persons or financial institutions to which any
Company transmits money for customers or uses for deposits other than customary
Contracts entered into when opening or modifying accounts in the Ordinary Course
of Business;

(k) Contracts with any Correspondent (the “Correspondent Contracts”);

(l) Contracts relating to the provision of any other services by a Company not
relating to the transmission of money; or

(m) Contracts as to armored cars and coin and currency counting or pick-up.

Except as set forth in Schedule 3.6, (i) all of the Material Contracts are in
full force and effect, no Company is in material Default under, and to the
Knowledge of any Seller, no event has occurred which, with the passage of time
or giving of notice or both, could reasonably be expected to result in any
Company being in material Default under, any of the terms of the Material
Contracts or could reasonably be expected to cause the acceleration of any
material obligation of any Company, give rise to any right or termination or
cancellation by any party other than the Companies, nor do the Sellers have
Knowledge of, and no Company has received notice of, or made a written claim
with respect to, any Default by any other party thereto, and (ii) none of the
Material Contracts requires the consent of any other party thereto in connection
with the transactions contemplated by this Agreement.

3.7 Intellectual Property.

(a) Schedule 3.7(a) sets forth a correct and complete list as of the date hereof
of all: (i) Registered Intellectual Property and, if applicable, the
jurisdictions in which such Registered Intellectual Property has been issued or
registered or in which any application for such issuance or registration has
been filed; and (ii) all unregistered trademarks, service marks, trade names,
service names, or logos that are material to the conduct of the Companies’
business. The Companies own all rights to the Registered Intellectual Property
listed on Schedule 3.7(a), free and clear of all Liens (except for Permitted
Encumbrances). The Companies have taken all actions necessary to maintain the
Registered Intellectual Property, including payment of applicable maintenance
fees, filing of applicable statements of use, timely response to office actions
and disclosure of any required information, and all assignments (and licenses
where required) of the Registered Intellectual Property have been duly recorded
with the appropriate Governmental Body. Schedule 3.7(a) includes a correct and
complete list of all material actions that must be taken with any Governmental
Body within ninety (90) days of the date hereof to maintain the registration of
any Registered Intellectual Property. None of the Registered Intellectual
Property has been adjudged invalid or unenforceable in whole or part and, to the
Knowledge of the Shareholders, all Registered Intellectual Property is
subsisting, valid and enforceable.

(b) The business of the Companies, as presently conducted and as previously
conducted prior to the Closing, or the ownership of any of the Company
Intellectual

 

14



--------------------------------------------------------------------------------

Property Rights does not and did not infringe, violate, or misappropriate any
Intellectual Property Rights of any Person. There are no suits, actions or
proceedings pending or, to the Knowledge of the Shareholders, threatened with
respect to the Companies or the conduct of their respective businesses
infringing, violating or misappropriating the Intellectual Property Rights of
any Person. The Company Owned Software and all Company Intellectual Property
Rights are owned by the Companies free and clear of all Liens (except for
Permitted Encumbrances). Except as set forth on Schedule 3.7(b), the Companies
have not granted any licenses or other rights to such Company Owned Software or
Company Intellectual Property Rights to any other Person (other than
non-exclusive licenses granted in the Ordinary Course of Business).

(c) Schedule 3.7(c) contains a correct and complete list of all Intellectual
Property Rights or any embodiments of any Intellectual Property Rights, such as
Software, to which the Companies have received a license or right to use (the
“Licensed Intellectual Property Rights” and, when referring only to Software,
the “Company Licensed Software”), except for Software non-exclusively licensed
that is generally available through retail stores, is otherwise subject to
“shrink-wrap” or “click-through” license agreements, or is pre-installed in the
Ordinary Course of Business as part of hardware (which, for purposes of clarity,
remain “Licensed Intellectual Property Rights” and “Company Licensed Software”
but which are not required to be listed). No Company is in material Default
under any license (each a “License Agreement”) to the Company Licensed Software
or to any other Licensed Intellectual Property Rights; nor, to the Knowledge of
the Shareholders, is any other party thereto in Default under a License
Agreement. Each such License Agreement is in full force and effect. The
execution, delivery and performance of this Agreement will not give rise to a
termination of, or have a Material Adverse Effect on, the right of the Companies
to use and enjoy the Company Licensed Software or any other Licensed
Intellectual Property Rights under the terms of the applicable License
Agreements nor give rise to any termination right by the licensor or the right
to increase fees or charge additional fees due to the consummation of the
transactions contemplated under this Agreement.

(d) The Company Intellectual Property Rights and the Licensed Intellectual
Property Rights comprise all material Intellectual Property Rights necessary and
useful for the conduct of the Companies’ respective businesses, including
without limitation all material Intellectual Property Rights used to run prepaid
wireless, bill pay, the “Amigo” card, the “Amigo Latino Plus” card and
Correspondent interfaces. To the Knowledge of the Shareholders, the validity and
ownership of the material Company Intellectual Property Rights, and the validity
of the material Licensed Intellectual Property Rights, has not been and is not
being questioned or challenged in any Litigation and is not the subject of any
threatened or proposed Litigation.

(e) Each Company owns, or possesses valid license rights in and to, the material
computer software programs and database programs that are used in the conduct of
such Company’s business as conducted as of the date hereof (collectively, the
“Software”), including Software related to money transfer services, back office
applications, ancillary services (such as prepaid wireless and bill payment),
the “Amigo Latino” card, the “Amigo Latino Plus” card (stored value option) and
Correspondent

 

15



--------------------------------------------------------------------------------

interfaces. Schedule 3.7(e) contains a correct and complete list and description
of the material Software each Company developed and/or owns (the “Company Owned
Software”). The Company Owned Software was either: (i) developed by employees of
the Companies within the scope of their employment and has been fully assigned
to the respective Company by Law or by valid written agreements, including
without limitation any economic and moral rights that may otherwise belong to an
employee, (ii) developed by independent contractors or consultants who have
assigned all of their rights in and to the Company Owned Software to the
Companies pursuant to valid written agreements, or (iii) otherwise acquired by
the Companies from a third party pursuant to a valid written assignment of
rights to the applicable Company. The Companies have a complete copy of the
source code and all related computer files for the Company Owned Software
necessary to allow a competent computer programmer familiar with software
substantially similar to the Company Owned Software to compile object code
versions of such Company Owned Software and have not provided copies of such
source code to any other Person (other than employees and consultants of the
Companies or Related Persons of the Companies in the Ordinary Course of Business
and subject to appropriate confidentiality restrictions).

(f) The Company Owned Software, and, to the Knowledge of the Shareholders, all
other Software used in the Companies’ respective businesses, is free of all
“viruses,” “worms,” “trojan horses,” “time bombs,” “back doors,” and other
infections or harmful routines designed to disrupt, disable, harm, distort or
otherwise impede in any manner the legitimate operation of such Software, or any
other associated Software, firmware, hardware, computer system or network.

(g) To the Knowledge of the Shareholders, no Person has gained unauthorized
access to any IT Asset or data stored thereon (including any customer data or
data about customers’ employees). “IT Assets” means computers, computer
software, firmware, middleware, servers, workstations, routers, hubs, switches,
data communications lines, and all other information technology equipment, and
associated documentation (excluding any public networks).

(h) No consultant, Governmental Body or auditor has notified the Shareholders of
any deficiencies or risks relating to the Companies’ information systems,
including without limitation deficiencies or risks as to the architecture or
functionality of any such information systems, which deficiency or risk has not
been addressed to the reasonable satisfaction of such Governmental Body or
auditor and which deficiency or risk could reasonably be expected to have a
Material Adverse Effect on the applicable Company.

(i) As of and following the Closing Date, (i) the Companies and their Related
Persons will have a perpetual, worldwide, royalty-free, transferrable (solely as
set forth herein) license (the “SVP License”) to the stored value platform
software developed by the Companies, GPN and their Related Persons, including
rights to any software licensed or acquired from FAL Software through the SVP
Processing Transfer Date (together with each SVP Upgrade, the “Stored Value
Platform Software”); (ii) the Companies’ rights under the SVP License shall be
transferrable to Related Persons of the Companies and in

 

16



--------------------------------------------------------------------------------

connection with a sale of all or substantially all of the assets or stock of any
Company or a Related Person of the Companies;, (iii) in the event a Company or a
Related Person of a Company seeks to transfer the SVP License other than in
accordance with Section 3.7(i)(ii), such transfer shall be made only pursuant to
a royalty sharing agreement between the Purchaser and GPN, which royalty sharing
agreement the Purchaser and GPN shall negotiate in good faith at fair market
rates between the date hereof and the Closing Date, provided that if the
Purchaser and GPN are unable to reach agreement on such royalty sharing
agreement prior to the Closing Date, either the Purchaser or GPN may submit the
issues in dispute with respect to such royalty sharing agreement to an
independent party for resolution (with such independent party being selected
pursuant to the provisions of Section 15.2 if the Parties are unable to agree to
such independent party), with the parties equally bearing the costs of such
process, (iv) the Companies shall be entitled to modify the SVP Source Code and
incorporate it into other Software or create derivate works thereof, (v) the
Companies shall have no obligation to license any modifications of the SVP
Source Code developed by it or on its behalf and the Companies shall have sole
and exclusive ownership of such modifications, and (vi) the SVP License shall
also apply to any upgrade, modification, supplement or new version of the Stored
Value Platform Software (an “SVP Upgrade”) that shall be developed on or before
the date that processing of stored value cards ceases to be provided by the
Shareholders or one of their Related Persons under the Transition Services
Agreement (the “SVP Processing Transfer Date”). As of the Closing Date, the
Companies shall be provided with a copy of the SVP Source Code and the
Shareholders represent and warrant that they have no Knowledge of anyLiens on
the SVP Source Code. Without the written consent of the Purchaser following the
Closing, no Shareholder nor any Related Person of a Shareholder shall have any
right to modify any of the rights, obligations or interest of the Companies in
the Stored Value Platform Software or the SVP Source Code granted herein. The
copy of the SVP Source Code delivered to the Purchaser pursuant to Section 5.12
will be a true accurate and complete copy of the SVP Source Code, as of the date
it shall be delivered. GPN shall retain all ownership rights in the Stored Value
Platform Software and any modifications to the Stored Value Platform Software
made by GPN or on GPN’s behalf.

3.8 Environmental Matters.

Except as set forth on Schedule 3.8:

(a) the business and operations of each Company have been and are now conducted
in compliance with all applicable Environmental Laws;

(b) each Company has obtained all material Permits necessary or required under
any applicable Environmental Laws to conduct and operate its business, each
Company is in compliance with all terms, conditions and provisions of each such
Permit, and each such Permit has been validly issued and remains in full force
and effect;

(c) no Company has received any written notice or other communication from any
Governmental Body that it has or may have any liability under any applicable
Environmental Laws, and there are no pending or, to Seller’s Knowledge,
threatened

 

17



--------------------------------------------------------------------------------

claims, demands, complaints or investigations asserted by any Person against any
Company which give rise or could give rise to any Liability of any Company under
any applicable Environmental Laws;

(d) there is not present in, on, under or emanating to or from any Owned Real
Property or, to the Shareholders’ Knowledge, Leased Real Property, or, to the
Shareholders’ Knowledge, any real property formerly owned, or leased or operated
by Seller or any Company any Hazardous Material in violation of any applicable
Environmental Laws; and

(e) true, correct and complete copies of all environmental site assessments,
reports, documents and/or data concerning or relating to the past or current
business and operations of each Company and the past or current environmental
condition of the Owned Real Property, the Leased Real Property and any real
property formerly owned, leased or operated by Seller or any Company that are
within the possession or control of Sellers or any Company have been provided to
Purchaser.

3.9 Litigation.

Except as set forth on Schedule 3.9, (a) there are no outstanding Orders issued
in the previous five (5) years that relate to any Company, its assets or the
conduct of its business; and (b) there is no Litigation pending or, to the
Knowledge of any Seller, threatened against any Company or any of its properties
or assets that (i) relate to any Company and seek monetary damages in excess of
$100,000 individually or $250,000 in the aggregate or seek an unspecified amount
of damages, or (ii) could reasonably be expected to have a Material Adverse
Effect.

3.10 Absence of Certain Changes.

Since June 1, 2009, except (a) as disclosed on Schedule 3.10 and (b) for the
transactions contemplated hereby, each Company and each Subsidiary has conducted
its business in the Ordinary Course of Business and there has not been:

(i) any change in any Company’s or any Subsidiary’s authorized or issued capital
securities; any grant of any stock option or right to purchase capital
securities of any Company or any Subsidiary; any issuance of any security
convertible into such capital securities; any grant of any registration rights
with respect to such securities; any purchase, redemption, retirement, or other
acquisition by any Company or any Subsidiary of any shares of its capital
securities; or, except as contemplated by Section 1.3(a) and, if permitted
pursuant to Section 5.2(v), following the date hereof, any dividend or
distribution made by any Company;

(ii) any amendment to the Organizational Documents of any Company or any
Subsidiary;

(iii) any Lien (except for Permitted Encumbrances) placed on, or any sale or
transfer of any Company’s or any Subsidiary’s assets, except for sales or
transfers of products and services made in the Ordinary Course of Business;

 

18



--------------------------------------------------------------------------------

(iv) any capital expenditure or commitment to make any capital expenditure
except, in each case, in the Ordinary Course of Business;

(v) any employment (other than Dolex Envíos Standard Employment Letters and
Europhil Standard Employment Letters), deferred compensation, severance,
retirement or other similar agreement (or any amendment to any such existing
agreement) offered to or entered into with any employee, any grant of any
severance or termination pay or “stay-put” bonus to any employee, except for any
severance or termination pay in the Ordinary Course of Business in connection
with the closing of Company Stores;

(vi) any material change in compensation or other benefits payable to any
employee, officer, director or Correspondent other than merit or tenure
increases granted in the Ordinary Course of Business;

(vii) any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees, or any lockouts, strikes, slowdowns, work stoppages or any
threats thereof by or with respect to any employees;

(viii) any loans to any employee other than loans to employees in accordance
with the terms of any Seller’s, any Company’s or any Related Person’s 401(k)
plan;

(ix) any event, occurrence or condition of any character that has had, or which
could reasonably be expected to have a Material Adverse Effect on a Company;

(x) any damage, destruction or loss, whether or not covered by insurance, with
respect to the property and assets of any Company having a replacement cost of
more than $100,000 for any single loss or $250,000 for all such losses;

(xi) any changes to its accounting or Tax reporting principles, methods or
policies;

(xii) any election or rescission of any election relating to Taxes, settlement
or compromise of any action, audit or controversy relating to Taxes, or except
as may be required by applicable Law, made any change to any of its methods of
reporting income or deductions for federal income Tax purposes from its last
filed federal income Tax Return, a copy of which has been provided to Purchaser;

(xiii) except in the Ordinary Course of Business, any loans, advances or capital
contributions to, or investments in, any Person or payment of any fees or
expenses (except for reimbursement of employee business expenses in the Ordinary
Course of Business) to any Seller or any Related Person of any Seller;

(xiv) any mortgage, pledge or any Lien (other than Permitted Encumbrances) on
any of its assets, or acquisition of any assets or sale, assignment, transfer,
conveyance, lease or other disposition of any assets of such Company, except for
assets acquired or sold, assigned, transferred, conveyed, leased or otherwise
disposed of in the Ordinary Course of Business;

 

19



--------------------------------------------------------------------------------

(xv) except in the Ordinary Course of Business, any grant of any license or
sublicense of any rights under or with respect to any Intellectual Property
Rights;

(xvi) except in the Ordinary Course of Business (which for purposes of this
Section 3.10(b)(xvi) shall not include entry into any new Correspondent Contract
for a duration of more than two (2) years or that is not terminable without
penalty upon ninety (90) days or less notice), any new Correspondent Contract or
any termination (or receipt of notice of any termination) or any material change
in the pricing of any Correspondent Contract; and

(xvii) any agreement by any Seller or any Company to do anything set forth in
this Section 3.10.

3.11 Labor Matters.

(a) Schedule 3.11 contains a correct and complete list of all employees of each
Company as of the date set forth on such Schedule, specifying for each person
his or her job title, date of hire and the annualized compensation as of the
date of this Agreement. Except as disclosed on Schedule 3.11, the employment of
all employees is terminable at will by the applicable Company without any
penalty or severance obligation of such Company other than as required by Law.

(b) To the Knowledge of the Shareholders, no employee of any Company is a party
to or is bound by any confidentiality agreement, noncompetition agreement or
other Contract (with any Person) that may have a material adverse effect on:
(i) the performance by such employee of any of his or her current duties or
responsibilities as an employee of any such Company; or (ii) the business or
operations of the Companies. Except as set forth in Schedule 3.11, (A) no
Company is a party to any union agreement or collective bargaining agreement or
work rules or practices agreed to with any labor organization or employee
association applicable to its employees and, to the Knowledge of the
Shareholders, no attempt to organize any of such employees has been made within
the last three (3) years or is pending, (B) there has been no labor strike,
dispute, slowdown, stoppage or lockout against or affecting any Company within
the last three (3) years, and (C) no unfair labor practice charge or complaint
against any Company is pending before the National Labor Relations Board or any
similar Governmental Body with respect to the Company’s employees. To the
Knowledge of the Shareholders, within the last twelve (12) months, no event has
occurred that might directly give rise to the commencement of any such slowdown,
work stoppage, labor dispute or union organizing activity. Except as set forth
in Schedule 3.11, there are no legal actions, lawsuits or administrative claims
or charges pending or, to the Knowledge of the Shareholders, threatened relating
to any labor, safety or discrimination matters involving any employee of any
Company, including, without limitation, charges of unfair labor practices or
discrimination.

(c) Within the last three (3) years, no Company has effectuated a “plant
closing” (as defined in the Worker Adjustment and Retraining Notification Act of
1988, as amended (the “WARN Act”)) affecting any site of employment or one or
more

 

20



--------------------------------------------------------------------------------

facilities or operating units within any site of employment or facility of such
Company; and there has not occurred a “mass layoff” (as defined in the WARN Act)
affecting any site of employment or facility of any Company and no site of
employment or facility of any Company has been affected by any transaction or
engaged in layoffs or employment terminations sufficient in number to trigger
application of any similar state or local law or regulation.

(d) Each Company (i) is in material compliance with immigration laws, including
without limitation the terms and provisions of the Immigration Reform and
Control Act of 1996, as amended, and all related regulations promulgated
thereunder; and (ii) has on file a valid Form I-9 for each employee such Company
is required to have such form for pursuant to applicable Laws. To the extent the
Company or the Purchaser becomes aware of a missing or invalid Form I-9
following the Closing Date, the Company shall use commercially reasonably
efforts to procure a valid I-9 for such employee as soon as practicable,
provided that nothing in this Section 3.11(d) shall require the Purchaser to
conduct an audit following the Closing Date in connection with this Agreement
with respect to the Companies’ Form I-9s.

3.12 Employee Benefit Plans.

(a) Schedule 3.12 contains a complete and accurate list of each Employee Benefit
Plan that is or has been maintained, contributed to, or required to be
contributed to, by each Seller, each Company or any ERISA Affiliate of a Seller
for the benefit of any employee (current or former), director or consultant of
any Company who performs services primarily in the United States, or with
respect to which any Company has or may have any liability or obligation,
whether contingent or direct for employees who perform services primarily in the
United States (each such plan, program, arrangement being referred to herein
individually as a “U.S. Company Benefit Plan” and collectively as “U.S. Company
Benefit Plans”). For purposes of this Agreement, “ERISA Affiliate” means (i) any
corporation included with a Seller in a controlled group of corporations within
the meaning of Section 414(b) of the Code; (ii) any trade or business (whether
or not incorporated) that is under common control with a Seller within the
meaning of Section 414(c) of the Code; (iii) any member of an affiliated service
group of which a Seller is a member within the meaning of Section 414(m) of the
Code; or (iv) any other person or entity treated as aggregated with a Seller
under Section 414(o) of the Code.

(b) Each Seller has provided or made available to Purchaser current, accurate
and complete copies (as amended to date) of (i) each U.S. Company Benefit Plan
that has been reduced to writing, including all amendments to each such plan,
(ii) a summary of the material terms of each U.S. Company Benefit Plan that has
not been reduced to writing, (iii) the summary plan description for each U.S.
Company Benefit Plan subject to Title I of ERISA, and in the case of each other
U.S. Company Benefit Plan, any similar employee summary (including but not
limited to any employee handbook description), (iv) for each U.S. Company
Benefit Plan intended to be qualified under Section 401(a) of the Code, the most
recent determination letter issued by the IRS, (v) for each U.S. Company Benefit
Plan with respect to which a Form 5500 series annual report/return is required
to be filed, the most recently filed such annual report/return and annual

 

21



--------------------------------------------------------------------------------

report/return for the three (3) preceding years, together with all schedules and
exhibits, (vi) all insurance contracts, trust agreements, or similar agreements
maintained in connection with any U.S. Company Benefit Plan, (vii) all material
written correspondence, if any, relating to a U.S. Company Benefit Plan received
from the IRS, Department of Labor, or Pension Benefit Guaranty Corporation
(“PBGC”) within the last twelve (12) months, and (viii) for each U.S. Company
Benefit Plan that is intended to be qualified under Code Section 401(a), copies
of compliance testing results (ADP and ACP nondiscrimination test) for the most
recent plan year, to the extent applicable. No employee benefit handbook or
similar employee communication relating to any U.S. Company Benefit Plan nor any
written communication of benefits under such U.S. Company Benefit Plan describes
any U.S. Company Benefit Plan in a manner inconsistent in any material respect
with the documents and summary plan descriptions relating to such U.S. Company
Benefit Plan that have been delivered pursuant to the preceding sentence.

(c) Each U.S. Company Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the IRS and to the Knowledge of the Shareholders, there are no circumstances
that will or could result in revocation of any such favorable determination
letter or opinion letter. Each Seller and each Company in the U.S. has performed
and complied in all material respects with its obligations under or with respect
to each U.S. Company Benefit Plan and each U.S. Company Benefit Plan complies
and has been administered and operated in all material respects in accordance
with the terms of such plan and the provisions of any and all statutes, orders
or governmental rules or regulations. All amendments and actions required to
bring each U.S. Company Benefit Plan into conformity with all of the provisions
of ERISA, the Code and other applicable Law have been made or taken, except to
the extent that such amendments or actions are not required by Law to be made or
taken until after the Closing Date. All contributions, premiums and other
amounts due to or in connection with each U.S. Company Benefit Plan under the
terms of the U.S. Company Benefit Plan or applicable Law have been timely made.

(d) Except as listed on Schedule 3.12(d), no U.S. Company Benefit Plan is or has
been subject to Title IV of ERISA, Section 412 or 430 of the Code or Section 302
or 303 of ERISA. Neither the Company nor any ERISA Affiliate has incurred or
reasonably expects to incur, any Liability under Title IV of ERISA (other than
contributions to the plan listed on Schedule 3.12(d) or premiums to the PBGC in
the ordinary course) in respect of the plan listed on Schedule 3.12(d). No
“reportable event” within the meaning of Section 4043 of ERISA (for which the
30-day notice requirement has not been waived) has occurred within the preceding
six (6) years with respect to any U.S. Company Benefit Plan. No Lien (other than
Permitted Encumbrances) has been imposed in favor of any U.S. Company Benefit
Plan against the assets of any Company pursuant to Section 303(k) of ERISA or
Section 430(k) of the Code and no event or condition has occurred which might
give rise to the imposition of such a Lien (other than Permitted Encumbrances).
Neither GPN, nor any Company nor the PBGC has initiated any action to terminate
any U.S. Company Benefit Plan listed on Schedule 3.12(d) and prior to the
Closing Date, GPN and each Company shall not take any action that could
reasonably be expected to result in the termination of any U.S. Company Benefit
Plan listed on

 

22



--------------------------------------------------------------------------------

Schedule 3.12(d). Each U.S. Company Benefit Plan listed on Schedule 3.12(d) has
met the minimum funding standards set forth in ERISA Section 302 and Section 412
of the Code and each Company and each ERISA Affiliate has made all contributions
required under ERISA Section 302 and Section 412 of the Code to such plan.

(e) There is no pending or, to the Knowledge of the Shareholders, threatened
proceeding, action, suit or claim relating to any U.S. Company Benefit Plan, the
assets of any trust under any U.S. Company Benefit Plan or the plan sponsor,
plan administrator or any fiduciary of any U.S. Company Benefit Plan with
respect to the administration or operation of such U.S. Company Benefit Plan,
except for routine benefit claims, and, to the Knowledge of the Shareholders, no
facts or circumstances exist that could reasonably be expected to give rise to
any such proceeding, action, suit or claim. None of the Shareholders nor any
Company nor, to the Knowledge of the Shareholders, any “party in interest” or
“disqualified person” with respect to any U.S. Company Benefit Plan has engaged
in a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code with respect to any U.S. Company Benefit Plan that
could result in a material Tax or penalty. To the Knowledge of the Shareholders,
no event has occurred and no condition exists with respect to any U.S. Company
Benefit Plan that could reasonably be expected to subject a Company to any
material Tax, fine, Lien (other than Permitted Encumbrances), penalty or other
Liability imposed by ERISA, the Code or other applicable Law.

(f) None of the Sellers, the Companies, or any ERISA Affiliate has ever
maintained, sponsored, contributed to, been required to contribute to, or
incurred any Liability under any: (i) multi-employer plan as defined in
Section 3(37) or Section 4001(a)(3) of ERISA, (ii) multiple employer plan as
defined in Section 413(c) of the Code, or any plan that has two (2) or more
contributing sponsors at least two of whom are not under common control, within
the meaning of Section 4063(a) of ERISA, (iii) welfare benefit fund within the
meaning of Section 419(e) of the Code, or (iv) voluntary employees’ beneficiary
association, within the meaning of Section 501(c)(9) of the Code.

(g) Each U.S. Company Benefit Plan that is a “nonqualified deferred compensation
plan” (as defined in Section 409A(d)(1) of the Code) that is subject to
Section 409A of the Code has been operated in compliance with Section 409A of
the Code, including good faith compliance prior to December 31, 2008. None of
the Sellers nor any Company has any obligations to any employee or other service
provider to make any reimbursement or other payment with respect to any Tax
imposed under Section 409A of the Code.

(h) Except for health care continuation requirements under Section 4980B of the
Code, Part 6 of Subtitle I of ERISA (“COBRA”) or applicable state Law, no
Company with employees performing services primarily in the United States has
any obligations for post-employment health or life benefits (whether or not
insured) to any current or former employee or director after his or her
termination of employment or service with such Company. All group health plans
within the meaning of Section 5000(b)(1) of the Code maintained by the Sellers
and each Company for employees performing services primarily in the United
States have been operated in compliance with

 

23



--------------------------------------------------------------------------------

the applicable requirements of COBRA, including but not limited to, the notice
and premium subsidy requirements of the American Recovery and Reinvestment Act
of 2009.

(i) Except as listed on Schedule 3.12(i), neither the execution and delivery of
this Agreement nor the transactions contemplated by this Agreement will, either
alone or upon the occurrence of any additional or subsequent event, (i) result
in any payment becoming due, or increase the amount of compensation due, to any
current or former employee or director of any Company or any other Person,
(ii) increase any benefits payable under any U.S. Company Benefit Plan or
Foreign Plan or (iii) result in any acceleration of the time of payment or
vesting of any such compensation or benefits. The Employees participating in the
401k U.S. Company Benefit Plan are fully vested in their respective accounts in
such U.S. Company Benefit Plan.

(j) With respect to each Foreign Plan: (i) such Foreign Plan covers only
employees of a single company who regularly perform services in a single country
and no other employees, (ii) such Foreign Plan and the manner in which it has
been administered satisfies all applicable Laws, including providing all
benefits required by applicable Law, (iii) all contributions to such Foreign
Plan required through the Closing Date have been and will be made by a Seller or
a Company, (iv) the fair market value of the assets of each funded Foreign Plan,
the Liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide in full for the accrued
benefit obligations, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to determine employer contributions to and obligations under such Foreign
Plan, and no transaction contemplated by this Agreement shall cause any such
assets or insurance obligations to be less than such benefit obligations and
(v) the consummation of the transactions contemplated by this Agreement will not
by itself create or otherwise result in any Liability with respect to such
Foreign Plan. For purposes of this Agreement, “Foreign Plan” shall mean: (A) any
plan, program, policy, practice, Contract or other arrangement mandated by a
Governmental Body other than the United States; (B) any Employee Benefit Plan
maintained or contributed to by a Seller, a Company or any ERISA Affiliate that
is not subject to United States Law; and (C) any Employee Benefit Plan that
covers or has covered employees of a Company whose services are performed
primarily outside of the United States. Schedule 3.12(j) includes a complete
list of each Foreign Plan.

(k) As of the Closing Date, no Company will have any Liability for (i)(A) earned
but unpaid salaries, bonus, vacation pay, sick pay, holiday pay, severance pay
or other like obligations or payments to any employee of such Company or any of
its Subsidiaries, including any Continuing Employee for any periods ending on or
prior to the Closing Date (other than such obligations or payments which
occurred on a date near the Closing Date but have not yet been expensed and paid
in the Ordinary Course of Business), (B) to any such employee pursuant to the
Employee Benefit Plans of GPN as a result of the employment of its employees
prior to the Closing Date, (C) under any employment, severance, consulting, and
other compensation Contracts between any Company or Subsidiary and any current
or former director, officer, or employee thereof

 

24



--------------------------------------------------------------------------------

(other than such obligations or payments which occurred on a date near the
Closing Date but have not yet been expensed and paid in the Ordinary Course of
Business), except as included in the determination of Operating Working Capital
or (ii) that could arise following the Closing to pay any amount described in
items (A) – (C) hereof.

3.13 Taxes.

Except as set forth in Schedule 3.13 specifically with respect to each
subparagraph of this Section 3.13:

(a) All Tax Returns required to be filed by or with respect to each Company on
or before the date hereof have been filed within the time and in the manner
prescribed by Law, and all such Tax Returns are true, correct and complete in
all material respects.

(b) All Taxes owed or required to be paid by each Company, whether or not shown
on any Tax Return, have been timely paid; and each Company has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party.

(c) There are no outstanding agreements, waivers or arrangements extending the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment of, Taxes due from or with respect to each Company,
no power of attorney granted by or with respect to each Company relating to
Taxes is currently in force, and no extension of time for filing any Tax Return
required to be filed by or on behalf of each Company is currently in force.

(d) No audit, examination, investigation or other action or proceeding with
respect to Taxes of each Company or the Tax Returns of each Company is currently
pending, and no Shareholder nor any Company has received any communication from
any Taxing Authority which has caused or could reasonably have caused them to
believe that an audit, examination, investigation or proceeding is forthcoming.

(e) There are no Liens (other than Permitted Encumbrances) for Taxes (other than
for Taxes not yet due and payable) upon any of the assets of each Company.

(f) Schedule 3.13(f) lists all United States federal, state and local, and all
foreign Tax Returns filed with respect to each Company for taxable periods ended
on or after December 31, 2005 and indicates those Tax Returns that have been
audited or subject to similar examination by a Taxing Authority and those Tax
Returns that currently are the subject of such audit or examination. No
deficiency for any Taxes has been proposed in writing against any of the
Companies, which deficiency has not been paid in full. No claim has ever been
made by any Taxing Authority in any jurisdiction in which any Company does not
file Tax Returns that such Company is or may be subject to taxation by that
jurisdiction. None of the Companies has received written notice from any Taxing
Authority of any unresolved questions or claims concerning its Tax liability.

 

25



--------------------------------------------------------------------------------

(g) No Company has participated or engaged in any “reportable transaction”
within the meaning of Treasury Regulations Section 1.6011-4 (or any
corresponding or similar provision of state, local or foreign law). No Company
is a party to any understanding or arrangement described in
Section 6662(d)(2)(C)(ii) of the Code or Treasury Regulations
Section 1.6011-4(b) or is a material advisor as defined in Section 6111(b) of
the Code.

(h) The unpaid Taxes of each Company for all taxable periods (or portions
thereof) ending (i) on or before May 31, 2009 did not, as of such date, exceed
the reserve for Tax liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Balance Sheets (rather than in any notes thereof) and (ii) on
or before the Closing Date will not, as of the Closing Date, exceed that reserve
as adjusted to reflect the ordinary operations of each Company after May 31,
2009 and through the Closing Date in accordance with the past customs and
practice of each Company in filing their Tax Returns.

(i) No Company is now, nor has any Company been in the last five (5) years, a
member of an affiliated group or required to file a consolidated, combined or
unitary Tax Return (other than the group of which GPN is or was the parent). No
Company is a party to or bound by, nor do they have any obligation under, any
Tax allocation, Tax sharing, Tax indemnity agreement or similar contract or
arrangement. No Company has any liability for the Taxes of any Person other than
GPN and any of the Companies, as applicable, under Treasury Regulation 1.1502-6
(or any similar provision of federal, state, local or foreign Law), or as a
transferee or successor, by Contract or otherwise.

(j) No Company has distributed stock of another corporation, or has had its
stock distributed by another corporation, in a transaction that was governed, or
purported or intended to be governed, in whole or in part, by Code Section 355
or 361. There is no limitation on the utilization by each Company of its net
operating losses, built-in losses, Tax credits or other similar items under
Sections 382, 383 or 384 of the Code (or any corresponding or similar provisions
of applicable state, local, or foreign law) or the separate return limitation
year rules under the consolidated return provisions of the Treasury Regulations
(or any corresponding or similar provisions of applicable state, local, or
foreign law), other than any such limitation arising as a result of the
consummation of the transactions contemplated by this Agreement.

(k) Each of the Companies (i) have been treated as a corporation for U.S. and
non-U.S. Tax purposes and (ii) is, and will be through the Closing Date, a
member of a consolidated group (within the meaning of Treasury Regulation
1.1502-1(h)) of which GPN is the common parent. No Subsidiary of any Company
organized in a jurisdiction outside the United States (A) has made an election
to be treated as a domestic corporation pursuant to Section 897(i) of the Code
or (B) conducts any trade or business within the United States or holds an
investment in any United States property (within the meaning of Section 956 of
the Code) or any United States real property interest (within the meaning of
Section 897 of the Code). No Company has or had, a permanent establishment in
any foreign country, as defined in any applicable Tax treaty or convention
between the United States and such foreign country. No Company owns,

 

26



--------------------------------------------------------------------------------

directly or indirectly, any interests in an entity that has been or would be
treated as a “passive foreign investment company” within the meaning of
Section 1297 of the Code or as a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

(l) No Shareholder is a “foreign person” within the meaning of Treasury
Regulation Section 1.1445-2(b). No Company is a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code.

(m) No Company will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (i) change in method
of accounting for a taxable period ending on or prior to the Closing Date,
(ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or non-U.S. Tax law) executed
on or prior to the Closing Date, (iii) intercompany transaction or excess loss
account described in the Treasury Regulations under Section 1502 of the Code (or
any corresponding or similar provision of state, local, or non-U.S. Tax law),
(iv) installment sale or open transaction made on or prior to the Closing Date,
or (v) prepaid amount received on or prior to the Closing Date. No indebtedness
of any Company constitutes “corporate acquisition indebtedness” within the
meaning of Section 279(b) of the Code (ignoring for this purpose
Section 279(b)(4)).

(n) No Company is a party to any agreement, contract, arrangement or plan that
could reasonably be expected to result, separately or in the aggregate, in the
payment of any “excess parachute payments” within the meaning of Section 280G of
the Code (without regard to the exceptions set forth in Sections 280G(b)(4) and
280G(b)(5) of the Code).

3.14 Compliance with Laws; Permits and Orders.

(a) Except as set forth in Schedule 3.14(a), each of the Companies (i) is
currently conducting and during the three (3) year period prior to the Closing
has conducted its business in material compliance with all applicable Laws,
including without limitation the Antitrust Laws, the Money Transmitter Laws and
Escheatment Laws, and (ii) has not received any Order or other written
notification from any Governmental Body of any asserted present or past failure
by them to comply with any such Laws where such failure could reasonably be
expected to result in a Material Adverse Effect on the applicable Company or
could reasonably be expected to result in the revocation or suspension of a
Money Transmitter License or any other license held by a Company. To the
Knowledge of the Shareholders, no officer director, agent, employee or
Correspondent of any Company is subject to any Order that prohibits such
officer, director, agent, employee or Correspondent from engaging in or
continuing any lawful conduct, activity, or practice related to any such Company
or such Company’s business. Each Company has all material Permits required for
the conduct of its business as currently conducted (“Material Permits”). The
operation of the business of each Company, its properties and its assets is in
compliance with all Material Permits in all material respects. To the Knowledge
of the Shareholders, no suspension, cancellation or termination of any such
Material Permit is threatened or imminent other than expirations

 

27



--------------------------------------------------------------------------------

of Material Permits requiring renewal in the Ordinary Course of Business and the
Sellers have no Knowledge of any basis for such suspension, cancellation or
termination.

(b) Schedule 3.14(b) contains a complete and accurate list of each Money
Transmitter License, locations of Company Stores and each Material Permit from a
Governmental Body that is held by any Company or that is necessary to the
conduct of the business of any Company. Except as set forth on Schedule 3.14(b),
each Money Transmitter License and each other Permit from a Governmental Body
listed or required to be listed on Schedule 3.14(b) is valid and in full force
and effect. Except as set forth in Schedule 3.14(b):

(i) Since May 31, 2006, each Company engaging in any aspect of its business,
including money transmission, online money transmission, check cashing, bill
payment and stored value or similar cards, is, and at all times has been, in
compliance in all material respects with all of the terms and requirements of
each Money Transmitter License and each other Permit from a Governmental Body
identified or required to be identified on Schedule 3.14(b).

(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time or both) (A) could reasonably be expected to constitute or
result directly or indirectly in a violation of or a failure to comply with any
term or requirement of any Money Transmitter License or Permit from a
Governmental Body listed or required to be listed on Schedule 3.14(b), or
(B) could reasonably be expected to result directly or indirectly in the
revocation, withdrawal, suspension, cancellation, or termination of, or
modification to, any Money Transmitter License or Permit from a Governmental
Body listed or required to be listed on Schedule 3.14(b), except, with respect
to items (A) or (B) above, which could not reasonably expected to result in a
Material Adverse Effect;

(iii) all applications required to have been filed for the renewal of the Money
Transmitter Licenses and other Permits listed or required to be listed on
Schedule 3.14(b) have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Money Transmitter Licenses and other Permits from a Governmental
Body have been duly made on a timely basis with the appropriate Governmental
Bodies, except, in each case, any Money Transmitter License or other Permit from
a Governmental Body, the nonrenewal of which could not reasonably be expected to
result in a Material Adverse Effect; and

(iv) the Money Transmitter Licenses listed on Schedule 3.14(b) collectively
constitute all of the Money Transmitter Licenses necessary to permit any Company
to lawfully conduct and operate their respective businesses in the manner and in
the jurisdictions they currently conduct and operate such businesses.

(c) To the Knowledge of the Sellers, (i) each Correspondent of any Company
through which any Company then transmits funds holds all material Permits from
any Governmental Body necessary for such Correspondent to carry on the business
conducted

 

28



--------------------------------------------------------------------------------

with such Company (“Correspondent Permits”), (ii) each Correspondent has
fulfilled and performed in all material respects its obligations under each of
the Correspondent Permits, and no event has occurred or condition or state of
facts exists which constitutes or, after notice or lapse of time or both, could
reasonably be expected to constitute a material breach or default under any such
Correspondent Permit or which permits or, after notice or lapse of time or both,
could reasonably be expected to permit revocation or termination of any such
Correspondent Permit, or which could reasonably be expected to materially
adversely affect the rights of the Correspondent under any such Correspondent
Permit; (iii) no written notice of cancellation, of material default or of any
material dispute concerning any Correspondent Permit has been received by any
such Correspondent and no event, condition or state of facts exists or has
occurred that could reasonably be expected to result in any such cancellation,
material default or material dispute, and (iv) each of the Correspondent Permits
is valid, subsisting and in full force and effect.

(d) Schedule 3.14(d) sets forth a list of all wire transfers initiated by any
Company prior to September 30, 2009 that (i) are over sixty (60) days old as of
such date and (ii) have not been picked up at a payor or Correspondent location,
refunded to the customer that initiated the wire transfer or escheated to the
applicable jurisdiction.

3.15 Brokers and Finders.

Except as set forth on Schedule 3.15, no Company, Seller, or Subsidiary nor any
Related Person of any of the aforementioned has incurred any obligation or
Liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the transactions contemplated by the Purchase Documents.

3.16 Company Indebtedness; Undisclosed Liabilities.

(a) Except as set forth on Schedule 3.16(a), there is no Company Indebtedness.

(b) No Company has any Liability, except (i) as and to the extent disclosed or
reserved against in the Financial Statements; or (ii) for Liabilities incurred
since the Balance Sheet Date in the Ordinary Course of Business (none of which
Liabilities covered by clauses (i) or (ii) result from, arise out of, relate to,
are in the nature of, or were caused by any breach of contract, breach of
warranty, tort, infringement or violation of Law, or which, individually or in
the aggregate has had or could reasonably be expected to have a Material Adverse
Effect). The reserves, if any reflected on the Interim Financial Statements and
the Financial Statements are adequate, appropriate and reasonable for their
purposes, including without limitation, Litigation reserves, if any. There is no
probable or reasonably possible loss contingency (within the meaning of
Statement of Financial Accounting Standards No. 5) that is not reflected in the
Interim Financial Statements or the Financial Statements (including any notes
thereto).

 

29



--------------------------------------------------------------------------------

3.17 Insurance.

(a) All insurance policies and surety, indemnity or similar bonds maintained by
or on behalf of each Company are sufficient for compliance with all Money
Transmitter Licenses and applicable Money Transmitter Laws by each Company
engaging in the money transmission business. The Companies have not received
written notice of cancellation or termination in respect of any such policy or
bond and, to the Knowledge of Sellers, there is no basis for such cancellation,
termination or loss of coverage. Schedule 3.17(a) sets forth a list of all
surety, indemnity or similar bonds maintained by or on behalf of any Company
pursuant to applicable Money Transmitter Laws.

(b) Except as set forth on Schedule 3.17(b), to the Sellers’ Knowledge, within
the last three (3) years there have been no time periods in which any Company
lacked its customary coverage under the insurance policies of such Company as in
effect from time to time during their existence (the “Applicable Policies”). The
current and historical limits of liability under the Applicable Policies have
not been exhausted or impaired. All incidents or claims that have been incurred
by any Company and are covered by the Applicable Policies have been properly
reported to such Company’s insurance carriers, and no reservation of rights
letters have been issued by such carriers. Except as set forth on
Schedule 3.17(b), there are no pending or, to the Knowledge of the Sellers,
potential premium audits or adjustments relating to the casualty insurance
policies that currently cover any Company that are not reserved on the most
recent balance sheet included in the Interim Financial Statements.

3.18 Certain Payments.

(a) In the last five (5) years, neither any Company nor any director, officer or
senior management employee of any Company, or to Knowledge of Sellers, any
employee (other than a senior management employee), agent of, or any other
Person acting for or on behalf of, any Company, has directly or indirectly
(i) made any bribe, payoff or influence payment or any illegal contribution,
gift, rebate, kickback, or other payment to any Person, private or public,
regardless of form, whether in money, property, or services, on behalf of, for
or in respect of any Company, (A) to obtain favorable treatment in securing
business, (B) to pay for favorable treatment for business secured, (C) to obtain
special concessions from any Governmental Body or for such special concessions
already obtained, or (D) in violation of any Law, or (ii) established or
maintained any fund or asset that has not been recorded in the Books and Records
of any Company with respect to any matter described in (i) above.

(b) The Companies have at all times been in material compliance with all Laws
relating to export control and trade embargoes. Except as set forth on
Schedule 3.18(b), no product sold or service provided by any Company has been
sold to or performed on behalf of Cuba, Iran, or North Korea.

(c) Except as set forth on Schedule 3.18(c), to the Knowledge of Sellers, no
Company has violated the antiboycott prohibitions contained in 50 U.S.C. sect.
2401 et

 

30



--------------------------------------------------------------------------------

seq. or taken any action that can be penalized under 26 U.S.C. sect. 999. Except
as set forth on Schedule 3.18(c), since January 1, 2006, no Company has been a
party to, is a beneficiary under and or performed any service or sold any
product under any Contract under which a product has been sold to customers in
Bahrain, Iraq, Jordan, Kuwait, Lebanon, Libya, Oman, Qatar, Saudi Arabia, Sudan,
Syria, United Arab Emirates or the Republic of Yemen.

3.19 Affiliated Transactions.

Except as set forth on Schedule 3.19 attached hereto (which discloses all
material terms thereof), no employee, officer, director, shareholder, or Related
Person of any Company is, or has been during the past three (3) years, a party
to any Contract, commitment or transaction with any Company (the “Affiliate
Agreements”) or has (or has had during the past three (3) years) any interest in
any property used by any Company or, to the Seller’s Knowledge, in any Person
that competes with any Company. As of the Closing Date, (a) all of the Affiliate
Agreements listed on Schedule 3.19 (except those marked with an asterisk) shall
be properly terminated, (b) no Company shall have Liability under any Affiliate
Agreement (except those marked with an asterisk), (c) no Company shall be
indebted or otherwise have any obligations to any Related Person (other than
another Company) or any Seller or Related Person of a Seller and (d) no Related
Person of any Company (other than another Company) or any Seller or Related
Person of a Seller shall be indebted or otherwise have any obligations to any
Company. Without limiting the foregoing provisions of this Section 3.19, except
as set forth on Schedule 3.19, (i) no Related Person of any Company provides
services to any Company and (ii) no Company provides any services to any Related
Person.

3.20 Powers of Attorney.

Other than as set forth on Schedule 3.20 hereto, no Person has a power of
attorney to act or execute documents on behalf of any Company. Each of the
powers of attorney listed on Schedule 3.20 is revocable by the applicable
Company upon written notice to the holder of the power and if required by
applicable Law, public registration of such revocation, provided that, with
respect to the powers of attorney granted with respect to Europhil, the
revocation of such powers of attorney shall require the granting and filing with
the Commercial Registry of a public deed formalizing the resolution of
Europhil’s Board of Directors or person duly empowered to decide upon the
revocation of such powers of attorney.

3.21 Bank and Other Accounts.

Schedule 3.21 sets forth each of the bank, investment or other accounts of any
Company, including bank accounts into which the Company deposits funds relating
to remittance, and with respect to each such account, the employees, officers or
agents of any Company that are authorized signatories with respect to such
accounts. No bank with which any Company maintains a deposit relationship or
that has opened accounts into which the Company or the Company Stores deposit
funds received for money

 

31



--------------------------------------------------------------------------------

remittances has terminated or has notified any Company in writing of an
intention to terminate such banking relationship or close any such account.

3.22 Data Privacy.

Each Company is in material compliance with all applicable foreign, federal,
state and local laws, and all rules, regulations, codes, orders, decrees and
rulings thereunder, relating to privacy, data protection transfer and
destruction, and data breach notification related to personal information of
individuals (collectively, all such foreign, federal, state and local laws,
rules, regulations, codes, orders, decrees and rulings shall be defined as the
“Privacy Laws”). There are no notices, claims, investigations or proceedings
pending or, to the Knowledge of the Sellers, threatened, by state or federal or
foreign agencies, or private parties alleging a violation of the Privacy Laws.
To the Knowledge of the Sellers, no personally identifiable information held or
stored by any Company has been compromised, improperly taken, improperly
accessed or misused. No Company maintains or collects personally identifiable
health care information as that term is identified in any applicable Privacy
Laws. Each Company is in material compliance with its internal privacy policies.

3.23 Agents.

No Company has, during the past twelve (12) months, nor does it currently have,
any Agents.

3.24 Correspondents.

Schedule 3.24 sets forth a list of each Company’s Correspondents and the number
of transactions and dollar amount of remittances which each such Correspondent
represented during the twelve month period ended May 31, 2009. All accounts with
Correspondents have been settled in the Ordinary Course of Business, provided,
that, in the event that there is a discrepancy or discrepancies in the
settlement of any account between a Company and a Correspondent, as the case may
be, no such discrepancy or discrepancies exceeds $25,000 in the aggregate.

3.25 Seller Guaranties.

Schedule 3.25 sets forth a complete and accurate list of each guaranty made by
any Seller with respect to any obligations of the Companies (the “Seller
Guaranties”).

3.26 Acquisitions.

Except as set forth on Schedule 3.26, no Company has any rights, including
indemnification rights or claims against any escrow or holdback, or obligations,
including any indemnification obligations or obligation to distribute funds from
an escrow or holdback, under any Contract whereby any such Company was a party
as an acquiror (whether by sale, merger, consolidation or otherwise) of all or
any substantial portion of the assets or properties of any Person or the capital
securities of any Person. True and correct copies of any such Contracts have
been provided to the Purchaser.

 

32



--------------------------------------------------------------------------------

3.27 Business.

Other than the Companies, no Shareholder nor any Related Person is engaged in
the business of the transmission of money or funds from consumer to consumer as
provided by Dolex Dollar, Dolex Envíos and Europhil as of the date hereof.

3.28 Weekend Advances.

Except as set forth on Schedule 3.28, neither GPN nor any of its Related Persons
has made any advance to or on behalf of any Company for the twelve (12) month
period ending as of the month preceding the date hereof on any Friday, Saturday,
Sunday or Monday during any week during such period.

3.29 Other Company Stores.

No Company has or operates, nor has it ever had or operated, a Company Store in
Italy or Morocco.

3.30 Material Information.

No representation or warranty made herein by any Seller contains any untrue
statement of a material fact or omits to state a material fact necessary to make
any statement herein not misleading.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Shareholders as follows:

4.1 Organization and Qualification.

Purchaser is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Delaware and has all necessary power and
authority to conduct its business and to own, lease, or operate its properties
in the places where such business is conducted and such properties are owned,
leased, or operated.

4.2 Authority.

Purchaser has full power and authority to enter into each of the Purchase
Documents to which it is a Party and to consummate the transactions contemplated
hereby and thereby. The execution, delivery and performance by Purchaser of each
of the Purchase Documents to which Purchaser, or at the Closing will be, is a
Party have been duly and validly authorized and approved by all necessary action
on the part of Purchaser. Each of the Purchase Documents to which Purchaser is a
Party are the legal, valid, and binding obligations of Purchaser enforceable
against Purchaser in accordance with their terms, except as enforceability may
be limited by applicable equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar Laws affecting creditors’ rights
generally, and by the exercise of judicial discretion in

 

33



--------------------------------------------------------------------------------

accordance with equitable principles. Neither the execution and delivery by
Purchaser of any of the Purchase Documents to which Purchaser is a Party nor the
consummation by Purchaser of the transactions contemplated hereby or thereby
will (i) violate Purchaser’s certificate of incorporation or bylaws,
(ii) violate any provisions of Law or any Order of any court or any Governmental
Body to which Purchaser is subject, or by which its assets or properties are
bound, or (iii) conflict with, result in a breach of, or constitute a Default
under any Contract to which Purchaser is a Party or by which its assets or
properties are bound.

4.3 Litigation.

There is no Litigation pending or, to Purchaser’s Knowledge, threatened, against
Purchaser in respect of the consummation of the transactions contemplated
hereby.

4.4 Governmental Approval and Consents.

Except as set forth on Schedule 4.4, no Consent, approval, or authorization of
or declaration, filing, or registration with any Governmental Body is required
in connection with the execution, delivery, and performance by Purchaser of this
Agreement or the consummation of the transactions contemplated hereby.

4.5 Brokers and Finders.

Except as set forth on Schedule 4.5, neither Purchaser nor any Related Person of
Purchaser has incurred any Liability to any party for any brokerage fees,
agent’s commissions, or finder’s fees in connection with the transactions
contemplated by the Purchase Documents.

4.6 Financing.

Purchaser, as of the Closing Date, will have available sufficient funds,
available lines of credit or other sources of immediately available funds to
enable it to purchase the Shares on the terms and conditions of this Agreement.
Purchaser’s obligations hereunder are not subject to any conditions regarding
Purchaser’s ability to obtain financing for the consummation of the transactions
contemplated hereby.

4.7 Change of Control Requirements.

As of the Closing Date, Purchaser will be able to meet the financial and other
requirements imposed, as of the date hereof, on each Company by each Company’s
respective regulatory agencies described on Schedule 4.7 or of which Purchaser
has actual knowledge. Without limiting the generality of the foregoing, as of
the Closing Date, Purchaser agrees that it will be able to meet the requirements
imposed, as of the date hereof, on Dolex Dollar by each state in the United
States in which Dolex Dollar has a Money Transmitter License in connection with
such state’s issuance of a Money Transmitter License to Dolex Dollar described
on Schedule 4.7 or of which Purchaser has actual knowledge. For purposes of this
Section 4.7, Purchaser shall be deemed to have actual knowledge of any publicly
available Money Transmitter Law.

 

34



--------------------------------------------------------------------------------

4.8 Securities Act.

Purchaser is acquiring the Shares for its own account and not with a view
towards their distribution within the meaning of Section 2(a)(11) of the
Securities Act in any manner that would be in violation of the Securities Act.

ARTICLE 5

COVENANTS OF SHAREHOLDERS

Each Shareholder covenants and agrees with Purchaser as follows:

5.1 Access and Information.

Subject to the confidentiality restrictions set forth in Section 10.1 hereof and
any restrictions imposed by applicable Law, from the date hereof to the Closing
Date and during normal business hours, each Shareholder shall afford to
Purchaser, and shall cause each Company and each other Related Person of the
Shareholders that employs Persons that provide services to any Company or the
money transmission business of the Companies or that owns assets or properties
used by or provides services to any Company or the money transmission business
of the Companies to afford to Purchaser, its lenders, counsel, accountants, and
other representatives, reasonable access to the employees, officers, offices,
properties, books, contracts, commitments, records, vendors, and customers of
each Company or Related Person (including without limitation the employees,
properties and facilities relating to (a) the information systems owned or used
by or to support the money transmission business of the Companies; (b) the
Companies’ policies with respect to compliance with the requirements of (i) the
Money Transmitter Laws, (ii) the U.S. Bank Secrecy Act and U.S. PATRIOT Act, in
each case as amended and the regulations promulgated thereunder, and similar
Laws, and (iii) the U.S. Foreign Corrupt Practices Act, as amended, and similar
Laws; and (c) the Employee Benefit Plans covering Continuing Employees) as of
the date hereof to the Closing Date and during normal business hours, and
Shareholders shall furnish such persons with all information (including
financial and operating data) concerning each Company as they reasonably may
request. Each Shareholder shall use commercially reasonable efforts to assist
Purchaser, its lenders, counsel, accountants, and other representatives in their
examination and review of the Companies, their assets, properties and business
and in planning for transition following the Closing to the Purchaser’s
ownership of the Companies.

5.2 Conduct of Business Prior to Closing.

From the date hereof to the Closing Date, and except to the extent that
Purchaser shall otherwise consent in writing, each Shareholder shall cause the
Companies to:

(a) operate each Company and Subsidiary in the regular and Ordinary Course of
Business;

 

35



--------------------------------------------------------------------------------

(b) maintain its assets and properties in good working order and condition,
reasonable wear and use excepted, and deliver such assets and properties to
Purchaser on the Closing Date in such condition, and maintain all policies of
insurance covering the assets and properties in amounts and on terms
substantially equivalent to those in effect on the date hereof;

(c) take all steps reasonably necessary to maintain each Company’s and
Subsidiary’s rights in and to the Company Intellectual Property Rights and other
intangible assets of the Company;

(d) pay all accounts payable in the Ordinary Course of Business and collect all
Accounts Receivable in the Ordinary Course of Business;

(e) comply with all Laws, including without limitation the Money Transmitter
Laws, applicable to the Companies where the failure to so comply could
reasonably be expected to have a Material Adverse Effect on the Companies, their
assets or properties or business;

(f) maintain the Books and Records in the Ordinary Course of Business, pay
before delinquent all Taxes upon or against each Company or the business of any
Company or any of their properties or income and prepare and file when due all
Tax Returns and amendments thereto and other reports required to be filed by
each Company and Subsidiary after taking into account any extensions of time
granted by any taxing authorities or other Governmental Body, as applicable;

(g) use commercially reasonable efforts to preserve the goodwill and patronage
of the customers, Correspondents, Employees and suppliers of each Company and
others having a business relationship with each Company or Subsidiary;

(h) satisfy, terminate and discharge all Liens, including title defects, that
are not Permitted Encumbrances, and deliver evidence reasonably satisfactory to
Purchaser and its counsel of such satisfaction, termination and discharge at or
prior to Closing;

(i) otherwise report periodically to Purchaser concerning the status of the
business, operations and finances of each Company and Subsidiary;

(j) not amend any Material Contract or any Correspondent Contract or enter into
any Material Contract or Correspondent Contract with any Person except in the
Ordinary Course of Business or as required to further the objectives of this
Agreement;

(k) not sell, lease, hypothecate, encumber, transfer or otherwise dispose of any
of the assets of the Companies, except in the Ordinary Course of Business;

(l) not grant or agree to grant any increase in the rates of salaries or
compensation payable to Employees (other than as required by Law and bonuses and
increases in the Ordinary Course of Business);

 

36



--------------------------------------------------------------------------------

(m) not, except as provided in (l) above, provide for any new and material
pension, retirement or other employment benefits for Employees or any material
increase in any existing benefits (other than as required by Law or, so long as
no Company shall have any obligations with respect thereto, in the Ordinary
Course of Business);

(n) not, except with respect to foreign exchange transactions between any
Company and any Related Person of a Seller or the pricing of services among the
Companies, make any material change to the terms and conditions of transactions
among any Company and any Related Person;

(o) not engage in any material transaction not in the Ordinary Course of
Business;

(p) upon the Shareholders’ Knowledge, advise Purchaser in writing promptly of
the assertion, commencement or threat of any Litigation, labor dispute,
proceeding or investigation in which any Company is a party or the assets of any
Company or its businesses may be affected;

(q) deliver to Purchaser copies of all Contracts that would otherwise qualify as
Material Contracts that are entered into after the date hereof and prior to the
Closing in accordance with the terms of this Agreement;

(r) not, cause or permit, by any act or failure to act, any License or Permit to
expire or to be revoked, suspended, or materially adversely modified, or take
any action that could reasonably be expected to cause any Governmental Body to
institute proceedings for the suspension, revocation, or material adverse
modification of any License or Permit, unless in connection with a License or
Permit (other than a Money Transmitter License) the expiration, revocation,
suspension or adverse modification could not reasonably be expected to have a
Material Adverse Effect;

(s) not take any action described in Section 3.10;

(t) make reasonable capital expenditures or expenditures relating to information
systems and information technology in the Ordinary Course of Business;

(u) use commercially reasonable efforts to develop and launch the “Amigo Latino
Plus” card;

(v) fund the Companies for any necessary weekend funding requirements in the
ordinary course on Friday of each week or, if the banks in the United States are
closed on Friday of any week, on Thursday of such week; and

(w) comply with all applicable Laws or requirements imposed upon any such
Company by any Governmental Body relating to minimum capital or other financial
requirements of any such Company’s business, including without limitation, such
compliance after giving effect to any dividend or distribution by any such
Company.

 

37



--------------------------------------------------------------------------------

5.3 Other Transactions.

Each Shareholder shall deal exclusively and in good faith with Purchaser with
regard to the transactions contemplated by this Agreement and will not, and will
direct its Related Persons, financial advisors, accountants, agents, and counsel
not to (a) solicit submission of any Acquisition Proposals, (b) participate in
any discussions or negotiations regarding, or furnish any non-public information
to any other Person regarding any Company other than Purchaser and its
representatives or otherwise cooperate in any way or assist, facilitate, or
encourage any Acquisition Proposal by any Person other than the Purchaser, or
(c) enter into any agreement or understanding, whether in writing or, if legally
binding, oral, that could reasonably be expected to have the effect of
preventing the consummation of the transactions contemplated by this Agreement.
If, notwithstanding the foregoing, any Shareholder, or its Related Persons,
representatives or agents should receive any Acquisition Proposal or any inquiry
regarding any such proposal from a Third Party, such persons shall promptly
inform Purchaser and its counsel in writing of the facts and terms thereof.

5.4 Required Approvals.

Each Party hereto hereby agrees to cooperate with each other Party and use its
commercially reasonable efforts to promptly prepare and file all necessary
filings and other documents and to obtain as promptly as practicable all
necessary Consents of all Third Parties and Governmental Bodies necessary or
advisable for it to consummate the transactions contemplated by the Purchase
Documents. Each Party shall have the right to review and comment upon in
advance, and to the extent practicable each will consult the other Parties on,
in each case subject to applicable Laws relating to the exchange of information,
all the information relating to Purchaser, Shareholders or the Companies, as the
case may be, that appears in any filing made with, or other written materials
submitted to, any Third Party or Governmental Body in connection with the
transactions contemplated by the Purchase Documents. In exercising the foregoing
right, each of Purchaser and Shareholders shall act reasonably and as promptly
as practicable. Purchaser and Shareholders agree that they will keep the other
apprised of the status of matters relating to completion of the transactions
contemplated by the Purchase Documents, including, subject to applicable Laws
relating to the exchange of information, promptly furnishing the other with
copies of notice or other communications received by Purchaser, Shareholders or
the Company, as the case may be, from any Third Party or Governmental Body with
respect to the transactions contemplated hereby or thereby. Notwithstanding
anything herein to the contrary, none of Purchaser or Shareholders or any of
their respective Related Persons shall be obligated to agree to any arrangement
that (a) would require the divestiture of any of their businesses, product lines
or assets or involve any material requirement or restriction on any of its
businesses, product lines or assets; (b) would require any material modification
of the existing capital structure of any of the Companies, the Purchaser, any
Seller or of their respective Related Persons; or (c) would reasonably likely
have a Material Adverse Effect on such Purchaser, Shareholders or any Company,
provided that Purchaser shall agree to (and represents that it will be able to
comply with) any requirement currently imposed on a Company and any requirement
imposed by the issuer of a Money Transmitter License or

 

38



--------------------------------------------------------------------------------

Governmental Body in connection with such issuer or Governmental Body’s approval
of the transactions contemplated herein that (i) is commercially reasonable for
a money transmitter of the size and financial status of the Companies, it being
acknowledged by the Parties that the fact that a Governmental Body seeks to
impose any additional requirements beyond those requirements imposed on the
Companies as of the date hereof does not, by itself, make such request
commercially reasonable, and (ii) does not result in the arrangements enumerated
in (a)-(c) of this Section 5.4.

5.5 Transition Services.

Purchaser and Sellers and/or their applicable Related Persons shall enter into a
transition services agreement in the form attached hereto as Exhibit B (the
“Transition Services Agreement”). Following request by the Purchaser, from the
date hereof through the Closing Date, Sellers agree to use commercially
reasonable efforts to assist the Companies, following the Closing Date, in
obtaining the services that are the subject of the Transition Services Agreement
other than through the Sellers or their Affiliates.

Following the execution hereof, Shareholders shall use commercially reasonable
efforts to (a) cause, on or prior to the Closing Date, each Company to remove
all signatories, who are not employees of a Company from bank or other accounts
of each Company and to provide that the Persons with administrative authority
over each such account to be only Persons who are employees of a Company,
(b) subject to Link Systems’ consent, on or prior to the Closing Date, transfer
and assign to Dolex Dollar, at no cost to the Companies, the Prolease software
and, if Dolex Dollar has applicable licenses relating to such information,
migrate all lease data to a server of Dolex Dollar that shall be reasonably
acceptable to the Purchaser, (c) if Dolex Dollar has a server capable of
receiving such information, on or prior to the Closing Date, provide for data
migration of all data of any sort of the Companies which resides at GPN or on
servers controlled by GPN to a server or servers of a Company that shall be
reasonably acceptable to the Purchaser, (d) provide to the Purchaser at least
sixty (60) days prior to the Closing Date a benefit census and report of all
employees of each Company appropriately separated by country and assist the
Purchaser in enrolling such employees into new benefit programs and any other
plan appropriate for the country and Company to be effective on or after the
Closing Date, (e) revoke any powers of attorney of the Companies that the
Purchaser requests in writing be revoked, and (f) promptly following the written
request of the Purchaser therefor, provide the Purchaser with historical data
relating to check guarantee services which would ordinarily be provided to a
check guarantee customer of GPN or its Related Persons and, if reasonably
practicable, including positive and negative data bases for the checks cashed on
behalf of a Company and whether data is that of GPN and its Related Persons or
of a third party to the extent GPN can cause such third party to provide such
information and, if requested in writing by the Purchaser, cause Dolex Dollar to
enter into an agreement to be effective at Closing for check guarantee services
with a provider that is not a Related Person of GPN or cause Dolex Dollar to
enter into a written agreement for check guarantee services at market rates with
a Related Person of GPN. In the event the applicable Company shall not have any
license or server referred to in subsection (b) or (c) and the Purchaser
reimburses such Company for the cost of obtaining any such license or server,
Shareholders shall use

 

39



--------------------------------------------------------------------------------

commercially reasonable efforts to cause the actions described in subsection
(b) or (c), as applicable, to be taken.

5.6 Additional Financial Statements.

As soon as reasonably practicable after they become available and, except for
months in which GPN’s fiscal quarter ends, in any event within twenty-one
(21) days of the end of each calendar month, Shareholders or Companies shall
furnish to Purchaser (a)(i) the consolidating unaudited balance sheets and
related statements of income for Dolex Dollar, Dolex Envíos and Dolex Guatemala,
(ii) unaudited balance sheets and related statements of income for Europhil, and
(iii) combining unaudited balance sheets and related statements of income for
Dolex Dollar, Dolex Envíos, Dolex Guatemala and Europhil (combined with Dolex
Europe and LAMS), in each case as of and for the portion of the Companies’
fiscal year ended as of the end of such month (each a “Pre-Closing Financial
Statement” and, collectively, the “Pre-Closing Financial Statements”), and
(b) for such calendar month, a monthly reporting package, including without
limitation a revenue summary and branch metrics (the “Pre-Closing Monthly
Reporting Packages”). The Pre-Closing Financial Statement for each month will
(a) be in accordance with the Books and Records of each Company, (b) be prepared
in accordance with GAAP (except for the inclusion of footnotes), (c) fairly
present the financial condition of the Companies as of the date of such
Pre-Closing Financial Statements, and (d) include a calculation of TTM EBITDA as
of the date of such Pre-Closing Monthly Reporting Package. Each Pre-Closing
Monthly Reporting Package shall be prepared in accordance with the Books and
Records of the Companies. Purchaser acknowledges that the Pre-Closing Financial
Statements shall not reflect the cost of Corporate Charges.

5.7 Working Capital.

On the Closing Date, the Working Capital for each Company shall be at least $0.

5.8 New Correspondent Agreements.

Following the date hereof and through the Closing Date, promptly following the
execution of a new Correspondent Agreement or any termination or material change
of any Correspondent Agreement, which would not have been required to be listed
at subsection (b)(xvi) of Schedule 3.10, if it had been entered into following
June 1, 2009, the Shareholders shall notify the Purchaser in writing thereof and
provide a copy of any new or changed Correspondent Agreement.

5.9 AT&T Agreement.

Following the execution hereof, Shareholders shall use commercially reasonable
efforts to assist Dolex Dollar in its efforts to enter into a telecommunications
agreement with AT&T (the “New Telecommunications Agreement”) before the Closing
Date on terms no less favorable than the terms currently applicable to Dolex
Dollar pursuant to the telecommunications agreement between AT&T and GPN dated
as of [date to be provided by GPN] (the “Current Telecommunications Agreement”).

 

40



--------------------------------------------------------------------------------

5.10 Renewal of Trademarks.

Following the execution hereof, Shareholders shall use commercially reasonable
efforts to cause the applicable Company to renew prior to the Closing Date any
registrations with respect to trademarks included in the Registered Intellectual
Property that are required to be renewed on or prior to three months following
the Closing Date.

5.11 Europhil 2009 Audited Financials.

(a) Within seven (7) Business Days following the receipt by Europhil or the
Shareholders of the Europhil 2009 Audited Financials, the Shareholders shall
deliver to the Purchaser, (i) if the Europhil 2009 Audited Financials shall
include an unqualified opinion of Europhil’s outside accountants, a copy of the
Europhil 2009 Audited Financials and such opinion, (ii) if such opinion is
qualified (a “Qualified Opinion”) and the Shareholders have determined to seek
to remove some or all of the qualifications relating to such Qualified Opinion,
a written notice to the Purchaser as to the receipt of the Qualified Opinion,
including a reasonable description of the reason or basis for such qualified
opinion (a “Notice of Qualified Opinion”); or (iii) if such opinion is qualified
but the Shareholders shall not deliver a Notice of Qualified Opinion by such
seventh (7th) Business Day, a copy of the Europhil 2009 Audited Financials and
such opinion.

(b) Following the delivery of a Notice of Qualified Opinion, the Shareholders
shall provide the Purchaser with bi-weekly updates as to the Shareholders’
efforts to remove qualifications from the Qualified Opinion and consult with the
Purchaser regarding those efforts.

(c) If the Shareholders shall cease their efforts to remove any remaining
qualifications to a Qualified Opinion or been given a final response by the
outside accountant as to the removal of qualifications, within two (2) Business
Days, the Shareholders shall deliver to the Purchaser the Europhil 2009 Audited
Financials and such Qualified Opinion, as either shall have been modified or
amended since their initial delivery to Europhil or the Shareholders.

5.12 Stored Value Platform.

On or before the Closing Date, the Sellers shall cause to be delivered to the
Purchaser in machine readable electronic form and in a format reasonably
acceptable to the Purchaser a copy of the source code relating to the Stored
Value Software (together with each Source Code Upgrades prior to such date, the
“SVP Source Code”).

 

41



--------------------------------------------------------------------------------

ARTICLE 6

MUTUAL COVENANTS

6.1 Governmental Filings.

To the extent required by the HSR Act, all of the Parties will, within a
reasonable period of time, file with the United States Federal Trade Commission
(“FTC”) and the United States Department of Justice (“DOJ”) the notification and
report form required for the transactions contemplated hereby, will promptly
file any supplemental or additional information that reasonably may be requested
in connection therewith pursuant to the HSR Act, and will comply in all material
respects with the requirements of the HSR Act. In the event any Litigation is
threatened or instituted challenging the transactions contemplated by this
Agreement as violative of Antitrust Laws, each Party shall use its commercially
reasonable efforts to avoid the filing of, or resist or resolve such Litigation.
Each Party shall use its commercially reasonable efforts to take such action as
may be required by: (a) the FTC and/or the DOJ in order to resolve such
objections as either of them may have to the transactions contemplated by this
Agreement under the Antitrust Laws, or (b) any federal or state court of the
United States, or similar court of competent jurisdiction in any foreign
jurisdiction, in any Litigation brought by any Governmental Body or any other
Person challenging the transactions contemplated by this Agreement as violative
of the Antitrust Laws, in order to avoid the entry of any Order (whether
temporary, preliminary or permanent) that has the effect of preventing the
consummation of the transactions contemplated by this Agreement and to have
vacated, lifted, reversed or overturned any such Order. Purchaser shall be
entitled to direct any proceedings or negotiations with any Governmental Body
relating to any of the foregoing, provided that, if commercially practicable and
permitted by applicable Law, it shall permit Shareholders to review any
communication given by it to, and consult with each other in advance of any
meeting or conference with, the DOJ, the FTC or any other Governmental Body or,
in connection with any proceeding by a private party, with any other Person, and
to the extent appropriate or permitted by the DOJ, the FTC or such other
applicable Governmental Body or other Person, give Shareholders the opportunity
to attend and participate in such meetings and conferences. Notwithstanding
anything herein to the contrary, none of Purchaser or Shareholders or any of
their respective Related Persons shall be obligated to agree to any arrangement
(a “Burdensome Condition”) that (i) would require the divestiture of any of
their businesses, product lines or assets or involve any material requirement or
restriction on any of its businesses, product lines or assets; (ii) would
require any material modification of the existing capital structure of any of
the Companies, the Purchaser, any Seller or of their respective Related Persons;
or (iii) would have a Material Adverse Effect on such Purchaser, Shareholders or
any Company, provided that Purchaser shall agree to (and represents that it will
be able to comply with) any requirement currently imposed on a Company and any
requirement imposed by the issuer of a Money Transmitter License or Governmental
Body in connection with such issuer or Governmental Body’s approval of the
transactions contemplated herein that (A) is commercially reasonable for a money
transmitter of the size and financial status of the Companies, it being
acknowledged by the Parties that the fact that a Governmental Body seeks to
impose any additional requirement beyond those imposed on the Companies as

 

42



--------------------------------------------------------------------------------

of the date hereof does not, by itself, make such request commercially
reasonable, and (B) does not result in the arrangements enumerated in
(i)-(iii) of this Section 6.1.

6.2 Further Mutual Covenants.

Purchaser and Shareholders shall each take all actions contemplated by this
Agreement, and, subject to Purchaser’s and Shareholders’, as applicable, right
to terminate this Agreement pursuant to Article 11 hereof, do all things
commercially reasonably necessary to effect the consummation of the transactions
contemplated by this Agreement. Except as otherwise provided in this Agreement,
Purchaser and Shareholders shall each refrain from knowingly taking or failing
to take any action which would render any of the representations or warranties
contained in Article 3 or Article 4, as applicable, of this Agreement inaccurate
in any material respect as of the Closing Date. Each Party shall promptly notify
the other Party of any action, suit, or proceeding that shall be instituted or
threatened against such Party to restrain, prohibit, or otherwise challenge the
legality of any transaction contemplated by this Agreement.

6.3 Guarantees

Unless it agrees to waive satisfaction of the applicable condition to its
obligations pursuant to Sections 7.16 or 7.17, (a) Purchaser agrees to execute a
guarantee or other document in substantially the same form as the guarantees or
documents executed by GPN as referenced in Sections 7.16 and 7.17 herein, copies
of which shall have been provided to Purchaser prior to the date hereof, and
(b) if requested by HSBC, American State Bank, or in connection with a Surety
Bond, Purchaser will cause one of its Related Persons to execute such guarantee
or other document.

6.4 Commercially Reasonable Efforts.

Subject to the provisions of Sections 5.4 and 6.1, between the date of this
Agreement and the Closing Date, Shareholders and Purchaser will use commercially
reasonable efforts to cause the conditions in Article 7 and Article 8 to be
satisfied.

ARTICLE 7

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligation of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each of the following conditions, all or any of which may be waived in
writing, in whole or in part, by Purchaser:

7.1 Certificate Regarding Representations and Warranties.

The accuracy of the representations and warranties made by Shareholders in
Article 3 and in each of the other Purchase Documents shall be assessed as of
the date of this Agreement and as of the Closing Date with the same effect as
though all such representations and warranties had been made on and as of the
Closing Date. There shall not exist inaccuracies in the representations and
warranties of Shareholders set forth in

 

43



--------------------------------------------------------------------------------

this Agreement and each other Purchase Document such that individually or in the
aggregate any such inaccuracy or inaccuracies has, or could reasonably be
expected to have, a Material Adverse Effect on the Companies; provided that, for
purposes of this sentence only, those representations and warranties which are
qualified by references to “material” or “Material Adverse Effect” shall be
deemed not to include such qualifications, and Purchaser shall have received a
certificate dated as of the Closing Date executed by Shareholders and an
authorized officer of the Company to such effect.

7.2 Compliance by Shareholders.

Shareholders shall have duly performed in all material respects all of the
covenants, agreements, and conditions contained in this Agreement and each other
Purchase Document to be performed by Shareholders on or prior to the Closing
Date and Purchaser shall have received a certificate dated the Closing Date,
executed by the Shareholders’ Representative to such effect. Purchaser shall
have received from the Shareholders’ Representative all applicable closing
deliveries including those set forth in Section 2.2(a), and such certificates or
other evidence, dated as of the Closing Date, as Purchaser or its counsel shall
reasonably request to evidence the performance of all covenants and the
fulfillment by Shareholders, or such other satisfaction at or prior to the
Closing Date, of the terms and conditions of this Agreement.

7.3 No Injunction; Etc.

No Litigation, regulation, or legislation shall be pending or threatened which
seeks to enjoin, restrain, or prohibit Purchaser, or to obtain substantial
damages from Purchaser, in respect of the consummation of the transactions
contemplated hereby, or which seeks to enjoin the operation of any Company or
all or a material portion of any Company’s business, which, in the reasonable
judgment of Purchaser, would make it inadvisable to consummate the transactions
contemplated by this Agreement.

7.4 Consents; Authorizations; Approval of Legal Matters.

Purchaser shall have received a true and correct copy of each Consent and waiver
of a Person who is not a Governmental Body that is required for the transfer of
the Shares, including without limitation those Consents set forth on
Schedule 7.4 attached hereto.

7.5 HSR Act.

The Consent or approval of, or the expiration of the applicable waiting period
imposed by, any Governmental Body under the HSR Act, shall have been obtained.

7.6 Certified Resolutions.

Purchaser shall have received a certificate of the Secretary or Assistant
Secretary of each Shareholder containing a true and correct copy of the
resolutions duly adopted by the board of directors (or similar governing body)
of such Shareholder, approving and authorizing each of the Purchase Documents to
which such Shareholder is a party and

 

44



--------------------------------------------------------------------------------

each of the transactions contemplated hereby and thereby. The Secretary or
Assistant Secretary of each Shareholder shall also certify that such resolutions
have not been rescinded, revoked, modified, or otherwise affected and remain in
full force and effect.

7.7 Incumbency.

Purchaser shall have received a certificate of incumbency of each Shareholder
executed by the Secretary or Assistant Secretary of each Shareholder listing the
officers of such Shareholder authorized to execute the Purchase Document to
which such Shareholder is a party and the instruments of transfer on behalf of
such Shareholder, and certifying the authority of each such officer to execute
the agreements, documents, and instruments on behalf of such Shareholder in
connection with the consummation of the transactions contemplated herein.

7.8 Certified Documents.

Purchaser shall have received (a) the Organizational Documents of each Company,
certified as of a recent date by the Secretary or Assistant Secretary of such
Company; (b) the Organizational Documents of each Subsidiary, certified as of a
recent date by the Secretary or Assistant Secretary of such Subsidiary; and
(c) to the extent available from the applicable Secretary of State or other
Governmental Body, as applicable, a certificate of status, good standing or
existence with respect to each Company and each Subsidiary from the Secretary of
State or other Governmental Body of the state or country under the laws of which
such Company or such Subsidiary is incorporated, organized or registered, and of
each state, country or other jurisdiction in which such Company or such
Subsidiary is qualified or registered to do business, dated as of a recent date.

7.9 Government Consents.

The Parties shall have received the following Consents: (a) approval of the
acquisition of the Companies by the Purchaser by all foreign and U.S. state and
federal agencies issuing or administering any of the Money Transmitter Licenses,
where such approval is required by any applicable Law for the continued
operation of the applicable Company’s money transmission business in any
jurisdiction where it currently operates, as set forth in Schedule 7.9; and
(b) any other Consents listed on Schedule 7.9.

7.10 Purchase Documents.

Purchaser shall have received from each Shareholder the Purchase Documents to
which such Shareholder is a party, executed by such Shareholder.

7.11 No Material Adverse Change.

There shall not have been any Material Adverse Change related to any Company or
its assets and properties since October 31, 2009, and Purchaser shall have
received a certificate dated as of the Closing Date, executed by each
Shareholder to such effect.

 

45



--------------------------------------------------------------------------------

7.12 Releases.

Each Shareholder shall execute a release in the form of Exhibit A attached
hereto, which, among other things, releases each Company from any claims, other
than claims arising under the Purchase Documents to which each Shareholder is a
party and the transactions contemplated hereby and thereby that such Shareholder
may have against the Company.

7.13 Resignations of Officers and Directors.

Purchaser shall have received (a) the written resignations of the directors of
each Company, and other Persons holding similar positions with any Company, and
(b) written resignations of the officers from their respective positions as
officers (provided such resignation as an officer shall not be deemed
termination of employment with such Company), in each case to be designated, in
writing, by the Purchaser, effective as of the Closing Date, which designation
shall be delivered by the Purchaser no later than fifteen (15) Business Days
prior to the Closing.

7.14 No Claim Regarding Securities Ownership or Sale Proceeds.

There must not have been made or threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any capital securities of, or
any other voting, equity, or ownership interest in, any Company or its
Subsidiaries, or (b) is entitled to all or any portion of the Purchase Price
payable for the Shares.

7.15 Termination of Agreements.

Each of the Affiliate Agreements listed on Schedule 3.19 (except those marked
with an asterisk) shall have terminated prior to or contemporaneous with the
Closing and such Affiliate Agreements shall be of no further force or effect.

7.16 HSBC Line of Credit.

Subject to HSBC’s acceptance of a guarantee from the Purchaser in exchange for
the guarantee currently in place from GPN, if HSBC shall require such a
guarantee, that certain line of credit between HSBC and GPN shall be in full
force and effect on terms and conditions as are currently in place as of the
date hereof (the “HSBC Agreement”).

7.17 American State Bank.

Subject to American State Bank’s acceptance of a guarantee from the Purchaser in
exchange for the guarantee currently in place from GPN, if American State Bank
shall require such a guarantee, that certain agreement between Dolex Dollar and
American State Bank shall be in full force and effect on terms and conditions as
are currently in place as of the date hereof (the “American Agreement”).

 

46



--------------------------------------------------------------------------------

7.18 FIRPTA Certificates.

Each Company shall have either (a) delivered to Purchaser a properly executed
statement satisfying the requirements of Treasury Regulation Sections 1.897-2(h)
and 1.1445-2(c)(3) in a form reasonably acceptable to Purchaser or (b) caused
each Shareholder to have executed and delivered to Purchaser certificates of
non-foreign status satisfying the requirements of Treasury Regulations
Section 1.1445-2(b) in a form reasonably acceptable to Purchaser.

7.19 Surety Bond.

The surety bonds that are provided to the Governmental Bodies (the “Surety
Bonds”) shall be in full force and effect and not subject to cancellation or
termination as a result of the consummation of the transactions contemplated by
this Agreement.

7.20 Estimated Closing Statement.

The Shareholders’ Representative shall have delivered to the Purchaser the
Estimated Closing Statement setting forth the Estimated Purchase Price not less
than fifteen (15) Business Days prior to the Closing Date, which Estimated
Closing Statement shall also include an updated Schedule 3.28 for the twelve
(12) month period ending as of the month preceding the Closing Date.

7.21 Europhil 2009 Audit.

At least thirty (30) days prior to the Closing Date, the Shareholders’
Representative shall have delivered to the Purchaser the audited statement of
income, balance sheet and cash flow from operations of Europhil as of May 31,
2009 and for the twelve months then ended, prepared by the Shareholders’ outside
accountants in accordance with GAAP (the “Europhil 2009 Audited Financial
Statements”) and accompanied by an Acceptable Audit Opinion; provided that this
condition shall be deemed satisfied unless, within seven (7) Business Days after
receipt by the Purchaser of the Europhil 2009 Audited Financial Statements and
the opinion of Europhil’s outside accountants thereto, the Purchaser notifies
the Shareholders’ Representative in writing that such opinion shall not be an
Acceptable Audit Opinion.

ARTICLE 8

CONDITIONS PRECEDENT TO OBLIGATIONS OF SHAREHOLDERS

The obligation of Shareholders to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, on or before the Closing
Date hereunder, of each of the following conditions, all or any of which may be
waived, in whole or in part, by Shareholders.

8.1 Certificate Regarding Representations and Warranties.

The accuracy of the representations and warranties made by Purchaser in Article
4 and in each of the other Purchase Documents shall be assessed as of the date
of this

 

47



--------------------------------------------------------------------------------

Agreement and as of the Closing Date with the same effect as though all such
representations and warranties had been made on and as of the Closing Date.
There shall not exist inaccuracies in the representations and warranties of
Purchaser set forth in this Agreement and each other Purchase Document such that
individually or in the aggregate any such inaccuracy or inaccuracies has, or
could reasonably be expected to have, a Material Adverse Effect on Purchaser;
provided that, for purposes of this sentence only, those representations and
warranties which are qualified by references to “material” or “Material Adverse
Effect” or to the “Knowledge” of Purchaser shall be deemed not to include such
qualifications; and Shareholders shall have received a certificate dated as of
the Closing Date executed by an authorized officer of Purchaser to such effect.

8.2 Compliance by Purchaser.

Purchaser shall have duly performed in all material respects all of the
covenants, agreements, and conditions contained in this Agreement and each other
Purchase Document to be performed by Purchaser on or before the Closing Date,
and Shareholders shall have received a certificate dated the Closing Date,
executed by an authorized officer of Purchaser, to such effect. Shareholders
shall have received from Purchaser all applicable closing deliveries, including
those set forth in Section 2.2(b), and such certificates or other evidence, duly
executed by Purchaser, dated as of the Closing Date, as Shareholders or their
counsel shall reasonably request to evidence the performance of all covenants
and the fulfillment by Purchaser, or such other satisfaction at or prior to the
Closing Date, of the terms and conditions of this Agreement.

8.3 No Litigation; Etc.

No action, proceeding, investigation, regulation, or legislation shall be
pending or overtly threatened by a Third Party which seeks to enjoin, restrain,
or prohibit Shareholders, or to obtain substantial damages from Shareholders, in
respect of the consummation of the transactions contemplated hereby, which, in
the reasonable judgment of Shareholders, would make it inadvisable to consummate
such transactions.

8.4 Antitrust.

The Consent or approval of, or the expiration of the applicable waiting period
imposed by, any Governmental Body under the HSR Act or any applicable Antitrust
Law, shall have been obtained.

8.5 Certified Resolutions.

Shareholders shall have received from Purchaser a certificate executed by the
Secretary of Purchaser containing a true and correct copy of resolutions duly
adopted by Purchaser’s board of directors (or similar governing body) approving
and authorizing each of the Purchase Documents to which Purchaser is a party and
each of the transactions contemplated hereby and thereby. The Secretary or
Assistant Secretary of Purchaser shall also certify that such resolutions have
not been rescinded, revoked, modified, or otherwise affected and remain in full
force and effect.

 

48



--------------------------------------------------------------------------------

8.6 Incumbency.

Shareholders shall have received a certificate of incumbency of Purchaser
executed by the Secretary or Assistant Secretary of Purchaser listing the
officers of Purchaser authorized to execute the Purchase Documents to which
Purchaser is a party and the instruments of assumption on behalf of Purchaser
and certifying the authority of each such officer to execute the agreements,
documents, and instruments on behalf of Purchaser in connection with the
consummation of the transactions contemplated herein.

8.7 Government Consents.

The Parties shall have received the following Consents: (a) approval of the
acquisition of the Companies by the Purchaser by all foreign and U.S. state and
federal agencies issuing or administering any of the Money Transmitter Licenses,
where such approval is required by any applicable Law for the continued
operation of the applicable Company’s money transmission business in any
jurisdiction where it currently operates, as set forth on Schedule 8.7; and
(b) any other Consents listed on Schedule 8.7.

8.8 Purchase Documents.

Shareholders shall have received the Purchase Documents to which Purchaser is a
party, executed by Purchaser.

8.9 Payment of Purchase Price.

Shareholders shall have received the Estimated Purchase Price from Purchaser.

8.10 Guarantees.

GPN shall be released from its guarantees under each of the HSBC Agreement and
American State Bank Agreement which, if required by HSBC and American State
Bank, shall be replaced with a Purchaser guarantee in accordance with
Section 6.3.

8.11 Surety Bond.

GPN shall be released from its indemnity under any of the Surety Bonds, which,
if required, shall be replaced with a Purchaser indemnity in accordance with
Section 6.3.

ARTICLE 9

POST CLOSING MATTERS

9.1 Employee Benefit Plans.

(a) Each individual who is employed by any Company immediately prior to the
Closing Date shall remain an employee of such Company following the Closing
Date, provided, that nothing in this Section 9.1(a) shall be construed to limit
the ability of the Purchaser to terminate the employment of any such employee
following the Closing Date in accordance with applicable Laws. Subject to
subsection (c) below, the Purchaser shall

 

49



--------------------------------------------------------------------------------

provide the employees of any Company or any Subsidiary thereof at or after the
Closing Date (“Continuing Employees”) with benefits pursuant to Purchaser’s
Employee Benefit Plans. With respect to Continuing Employees performing services
primarily outside of the U.S., Purchaser shall continue to maintain benefits
under the Foreign Plans to the extent required under applicable Law and if
permissible under the terms of the Foreign Plan. Purchaser shall cause its
benefit plans to be arranged or amended such that (i) the Continuing Employees
performing services primarily in the U.S., who participate in Employee Benefit
Plans of any Company, any Company Subsidiary or any Shareholder, suffer no gap
in coverage or benefits or duplication of costs in transitioning between such
Employee Benefit Plans of any Company, any Subsidiary or Shareholder (as may
have been provided by a Related Person) and Purchaser, including, without
limitation, no waiting periods to participate, no pre-existing limitation
exclusions, and no duplication of deductibles or out of pocket expenses for the
same plan year or any portion thereof; and (ii) for purposes of all Employee
Benefit Plans of the Purchaser that are in effect as of the Closing Date, other
than any defined benefit pension plans, the Continuing Employees performing
services primarily in the U.S. shall receive past service credit for their
employment with their applicable Company or Subsidiary before the Closing.
Purchaser also shall cause the Companies and their Subsidiaries to honor all
employment, severance, consulting and other compensation Contracts disclosed in
Schedule 9.1 to Purchaser between any Company or Subsidiary and any current or
former director, officer, or employee thereof, and all provisions for vested
benefits or other vested amounts earned or accrued through the Closing Date
under any U.S. Company Benefit Plan and Foreign Plan, if applicable, but only to
the extent any accruals with respect thereto reflected on the Balance Sheets.
Following the Closing Date, Purchaser shall, or shall cause the Company to, pay
all bonuses to the Continuing Employees and for the amounts listed on Schedule
9.1 attached hereto.

(b) Except as required by applicable Law with respect to Continuing Employees
performing services primarily outside of the U.S., the Purchaser shall not be
required to adopt an Employee Benefit Plan that corresponds to, or provides
benefits that are equivalent, comparable or similar to those provided under,
each U.S. Company Benefit Plan that covers any Continuing Employees prior to the
Closing Date.

9.2 Retention of Records.

(a) Purchaser shall retain, and cause each Company after the Closing to retain,
all Books and Records which are in such Company’s possession at the Closing
relating to accounting or legal matters prior to the Closing for a period of at
least two (2) years from the date hereof or such further period as may be
required by any applicable Law in effect as of the date of this Agreement or
that may be enacted thereafter; provided, however, that at the end of such two
(2) year or applicable longer period the Books and Records may be disposed of by
Purchaser or the applicable Company, if Purchaser or such Company first offers
to surrender possession thereof to Shareholders at Shareholders’ expense.
Shareholders shall have the right during business hours, upon reasonable notice
to Purchaser or any Company, to inspect and make copies of any such records for
any reasonable purpose.

 

50



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, Shareholders may retain
(i) one copy of the materials included in the data room organized by
Shareholders in connection with the purchase and sale of the Shares, together
with a copy of all documents referred to in such materials, (ii) all internal
correspondence and memoranda, valuations, investment banking presentations and
bids received from others in connection with the sale of the Shares, and (iii) a
copy of all consolidating and consolidated financial information and all other
accounting records prepared or used in connection with the preparation of the
Financial Statements.

9.3 Further Assurances.

Shareholders agree from time to time after the Closing Date, at Purchaser’s
request, to execute, acknowledge, and deliver to Purchaser such other
instruments of conveyance and transfer and will take such other actions and
execute and deliver such other documents, certifications, and further assurances
as Purchaser may reasonably require in order to vest more effectively in
Purchaser, or to put Purchaser more fully in possession of, any of the
Companies’ rights or assets. Each of the Parties hereto will cooperate with the
other and execute and deliver to the other Parties hereto such other instruments
and documents and take such other actions as may be reasonably requested from
time to time by any other Party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement. Each Party shall bear its own
costs and expenses in compliance with this Section 9.3.

9.4 Noncompetition and Nonsolicitation.

(a) The Shareholders jointly and severally covenant and agree with the Purchaser
that from and after the Closing Date and through the third (3rd) anniversary of
the Closing Date (the “Restrictive Period”), none of them nor any Related
Person, as of the date hereof or that shall later become a Related Person,
shall, directly or indirectly:

(i) engage in the Competing Business within the Restricted Region; or

(ii) as a partner, member or stockholder (except as a holder, for investment
purposes only, of not more than five percent (5%) of the outstanding stock of
any company listed on a national securities exchange, or actively traded in a
national over-the-counter market), equity holder, or joint venturer of any other
Person, or, directly or beneficially, own, manage, operate, control, or
participate in the ownership, management, operation or control of, a Person that
is engaged in the Competing Business in the United States if such Person derives
an amount greater than $15,000,000 of its annual revenues from the Competing
Business in the Restricted Region during its most recently ended calendar year
as determined in accordance with GAAP. For the avoidance of doubt the indirect
or direct use of the Stored Value Platform Software to assist any Person
engaging in the Competing Business in the Restricted Region during the
Restrictive Period shall be a breach of this Section 9.4(a).

 

51



--------------------------------------------------------------------------------

Notwithstanding the foregoing, during the Restrictive Period, a Shareholder or
one of its Related Persons may acquire any Person or assets, merge or otherwise
combine with any Person, or be acquired by any Person (whether in one
transaction or a series of related transactions), notwithstanding that such
assets or such Person or any of its Related Persons, directly or indirectly, is
engaged in the Competing Business (any such transaction or series of related
transactions, a “Combination Transaction” and the assets subject to such
Combination Transaction or the Person with which such Combination Transaction is
effected, the “Combining Person”) which had annual revenues from the Competing
Business that exceeded $15,000,000 annually as determined in accordance with
GAAP during the twelve (12) months ending on the date of the consummation of the
Combination Transaction, provided that such Shareholder, Related Person or
Combining Person uses commercially reasonable efforts to divest within twelve
(12) months of the consummation of such Combination Transaction, the assets,
properties and business so acquired representing at least the excess Competing
Business revenues, unless there are less than twelve (12) months left in the
Restrictive Period, in which case such Shareholder or Related Person shall have
no obligation to divest. The failure to use commercially reasonable efforts to
make such a divestiture with respect to a Combination Transaction during the
applicable twelve (12) month period shall be a material breach of this
Section 9.4.

(b) The Shareholders agree that none of them or their respective Related Persons
will, directly or indirectly, alone or with others, during the Restrictive
Period, solicit or assist anyone else in the solicitation of, any employee of
any of the Companies to terminate his or her employment with such Company,
provided that such restriction shall not apply to any such employee who responds
to a general advertisement of employment with the Shareholders or any Related
Person of the Shareholders or is terminated by the Purchaser. For the avoidance
of doubt, (i) the Shareholders may solicit or hire Ken Domenech at any time
following his termination of employment (whether voluntary or involuntary) with
any Company or any Related Person of any Company, provided, that in the case of
a voluntary termination such termination shall have occurred without the
inducement of any Shareholder or any Related Person of any Shareholder and
(ii) the Shareholders may discuss Ken Domenech’s employment with a Shareholder
or any Related Person of a Shareholder if Ken Domenech initiates such
discussions and the Shareholder’s offer of employment to Ken Domenech during
such discussions shall not be considered an inducement for Ken Domenech to leave
his employment with the Company or any Related Person of a Company.

(c) During the Restrictive Period, the Purchaser and its Related Persons shall
not use, indirectly or directly, the Stored Value Platform Software on its
behalf or on behalf of any other Person in connection with merchant acquiring
services, except to the extent such services are provided by a Company or a
Related Person of a Company to a Person in addition to money transfer or other
services provided by such Company or Related Person to such Person or as part of
a good faith attempt by a Company or Related Person of a Company to provide
other products or services to a Person.

(d) If any provision contained in this Section 9.4 shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or

 

52



--------------------------------------------------------------------------------

unenforceability shall not affect any other provision of this Section 9.4, but
this Section 9.4 shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the parties
that if any of the restrictions or covenants contained herein is held to cover a
geographic area or to be for a length of time which is not permitted by
applicable Law, or in any way construed to be null, void and of no effect, but
to the extent such provision would be valid or enforceable under applicable Law,
a court of competent jurisdiction shall construe and interpret or reform this
Section 9.4 to provide for a covenant having the maximum enforceable geographic
area, time period and other provisions (not greater than those contained herein)
as shall be valid and enforceable under such applicable Law.

(e) The Parties acknowledge that the other Party would be irreparably harmed by
any breach of this Section 9.4 and that there would be no adequate remedy at Law
or in damages to compensate such other Party for any such breach and that, in
addition to any relief at Law which may be available to such other Party for
such violation or breach or regardless of any other provision in this Agreement,
such other Party shall be entitled to injunctive and other equitable relief as
the court may grant after considering the intent of this Section 9.4.

(f) Notwithstanding anything to the contrary in this Agreement, the Purchaser’s
rights under this Section 9.4 may be assigned by the Purchaser, without the
consent of any Shareholder, in connection with a sale of any Company or the
business of any Company after the Closing or pursuant to Section 15.5 hereof.

ARTICLE 10

CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS

10.1 Confidentiality.

The provisions of that certain Mutual Non-Disclosure Agreement dated August 5,
2008 by and between Palladium Capital Management III, L.L.C. and GPN are hereby
incorporated herein in their entirety and the Parties agree to be bound thereby.

10.2 Public Announcements.

Except as set forth in this Section 10.2, Shareholders and Purchaser will
consult with each other before issuing any press releases or otherwise making
any public statements or filings with Governmental Bodies with respect to this
Agreement or the transactions contemplated hereby and shall not issue any press
releases or make any public statements or filings with Governmental Bodies prior
to such consultation and shall modify any portion thereof if the other Party
reasonably objects thereto, unless the same may be required by applicable Law.
When participating, hosting or conducting an oral presentation or conference
call, any Party may respond to reasonable requests or questions from analysts so
long as such responses are not in writing; provided, however, no information
shall be disclosed regarding Palladium Capital Management III, L.L.C. or any of
its Related Persons (other than Purchaser) without the consent of Purchaser.
Notwithstanding the foregoing, information about the transactions contemplated
hereby

 

53



--------------------------------------------------------------------------------

included in any press release or public statement, which has been the subject of
consultation between the Parties, may be republished by either Party without any
prior consultation with the other Parties.

ARTICLE 11

TERMINATION

11.1 Termination.

This Agreement may be terminated:

(a) by the mutual consent of Purchaser, on the one hand, and Shareholders, on
the other;

(b) by Purchaser (i) if any condition in Article 7 becomes impossible to perform
or satisfy or has not been satisfied in full (in either case, other than as a
result of a breach or default by Purchaser in the performance of its obligations
hereunder) or waived by Purchaser in writing at or prior to the Closing Date, or
(ii) if there is or has been a breach by any Shareholder of Section 5.3;

(c) by the Shareholders (i) if any condition in Article 8 becomes impossible to
perform or satisfy or has not been satisfied in full (in either case, other than
as a result of a default by any Shareholder in the performance of its
obligations hereunder) and the performance of such condition has not been waived
by the Shareholders’ Representative in writing at or prior to the Closing Date
or (ii) if there is or has been a breach by Purchaser of Article 6; or

(d) by either Party (other than a Party that is in default of its obligations
under this Agreement) if the Closing shall not have occurred on or before
September 30, 2010.

11.2 Effect of Termination.

As to any damages of either Party arising from the effect of termination or
abandonment of this Agreement by the other Party, such Party is entitled to
pursue its rights or remedies against the other Party to the extent such rights
or remedies may be available at law or in equity.

11.3 Break Fee

In the event this Agreement is terminated by Shareholders because of a breach by
Purchaser of Article 6, Purchaser shall pay to the Shareholders a break fee in
the amount of Four Million Two Hundred Fifty Thousand Dollars ($4,250,000).

 

54



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATION

12.1 Agreement of Shareholders to Indemnify.

Subject to the terms and conditions of this Article 12, Shareholders, jointly
and severally, agree to indemnify, defend, reimburse and hold harmless the
Purchaser Indemnitees from, against, for, and in respect of any and all Damages
asserted against, relating to, imposed upon, or incurred by the Purchaser
Indemnitees by reason of, resulting from, based upon, or arising out of:

(a) the breach of any representation or warranty of any Shareholder contained in
or made pursuant to any Purchase Document or in any certificate, Schedule, or
Exhibit furnished by any Shareholder in connection herewith or therewith,
without regard to any due diligence by the Purchaser or its representatives or
any disclosure by the Shareholders or their representatives other than pursuant
to any such representation or warranty;

(b) the breach or nonfulfillment of any covenant or agreement of any Shareholder
contained in or made pursuant to any Purchase Document;

(c) any Escheatment Liabilities as of the Closing Date in excess of the amount
of such Escheatment Liabilities used for determination of the final Purchase
Price and any penalties, fines or interest assessed by any Governmental Body for
noncompliance with any Escheatment Law prior to the Closing Date in excess of
the amount of such penalties, fines or interest used for determination of the
final Purchase Price;

(d) the requirement in any Lease for a Company Store that the landlord Consent
to a change in control of the Company that was a party to such Lease; provided
that Purchaser not seek any such consent, except that (i) the Purchaser may seek
such Consents if required to do so by a financing source of the Purchaser or a
Related Person of the Purchaser (in which case the Purchaser shall inform the
Shareholder Representative in writing of such requirement and allow the
Shareholder Representative to participate in such process), (ii) the Purchaser
may seek such Consents if first required to do so by the applicable landlord,
lessor or sublessor in connection with the modification, extension or renewal of
a Lease, and (iii) any informal comments by the personnel at a Company Store
with respect to the transactions contemplated by this Agreement shall not be
considered to be the Purchaser’s attempt to get Consent which would void the
Shareholder’s indemnity obligations hereunder;

(e) any and all items set forth on Schedule 12.1 attached hereto (except to the
extent any such Liability arises out of the gross negligence, recklessness or
intentional misconduct of the Companies or its Related Persons after Closing);
and

(f) any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without

 

55



--------------------------------------------------------------------------------

limitation, reasonable legal fees and expenses) incident to any of the foregoing
or to the enforcement of this Section 12.1.

(g) Notwithstanding anything herein to the contrary, each Shareholder that is
not a Company agrees and acknowledges that, after the Closing, such Shareholder
shall not have any right (direct or indirect) of contribution, reimbursement or
indemnification against any Company with respect to any breach by any Company of
any of its representations, warranties, covenants or agreements contained in
this Agreement.

12.2 Agreement of Purchaser to Indemnify.

Subject to the terms and conditions of this Article 12, Purchaser agrees to
indemnify, defend, reimburse and hold harmless the Shareholder Indemnitees from,
against, for, and in respect of any and all Damages asserted against, relating
to, imposed upon, or incurred by the Shareholder Indemnitees arising out of:

(a) the breach of any representation or warranty of Purchaser contained in or
made pursuant to any Purchase Document or in any certificate, schedule, or
Exhibit furnished by Purchaser in connection herewith or therewith, without
regard to any due diligence by the Shareholders or their representatives or any
disclosure by the Purchaser or its representatives other than pursuant to any
such representation or warranty;

(b) the breach of any covenant or agreement of Purchaser contained in or made
pursuant to any Purchase Document; and

(c) any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable legal fees and expenses) incident to any of the
foregoing or to the enforcement of this Section 12.2.

12.3 Procedures for Indemnification.

(a) An Indemnification Claim shall be made by the Indemnitee by delivery of a
written declaration to the Indemnitor requesting indemnification and specifying
the basis on which indemnification is sought and the amount of asserted Damages
and, in the case of a Third Party Claim, containing (by attachment or otherwise)
such other information as the Indemnitee shall have concerning such Third Party
Claim.

(b) If the Indemnification Claim involves a Third Party Claim, the procedures
set forth in Section 12.4 hereof shall be observed by the Indemnitee and the
Indemnitor.

(c) If the Indemnification Claim involves a matter other than a Third Party
Claim, the Indemnitor shall have thirty (30) Business Days to object to such
Indemnification Claim by delivery of a written notice of such objection to the
Indemnitee specifying in reasonable detail the basis for such objection. Failure
to timely so object shall constitute a final and binding acceptance of the
Indemnification Claim by the Indemnitor and the Indemnification Claim shall be
paid within ten (10) Business Days. If an objection is timely interposed by the
Indemnitor, then the Indemnitee and the

 

56



--------------------------------------------------------------------------------

Indemnitor shall negotiate in good faith for a period of sixty (60) Business
Days from the date (such period is hereinafter referred to as the “Negotiation
Period”) the Indemnitee receives such objection. After the Negotiation Period,
if the Indemnitor and the Indemnitee still cannot agree on the amount of an
Indemnification Claim, either the Indemnitor or the Indemnitee may submit the
dispute concerning such Indemnification Claim for resolution as provided in
Section 15.2 below; provided, however, nothing herein shall prevent the parties
from seeking equitable or injunctive relief in a court of equity with respect to
such dispute.

12.4 Defense of Third Party Claims.

(a) In the event of a Third Party Claim, the Indemnitor shall have thirty
(30) days (or such lesser time as may be necessary to comply with statutory
response requirements for litigation claims that are included in such Third
Party Claims) from receipt of the Indemnification Claim (the “Notice Period”) to
notify the Indemnitee, (i) whether or not the Indemnitor disputes its liability
to the Indemnitee with respect to such claim, and (ii) notwithstanding any such
dispute, whether or not the Indemnitor will, at its sole cost and expense,
defend the Indemnitee against such claim.

(b) In the event that the Indemnitor notifies the Indemnitee within the Notice
Period that it will defend the Indemnitee against such claim then, except as
hereinafter provided, the Indemnitor shall have the right to defend the
Indemnitee by appropriate proceedings, which proceedings shall be promptly
settled or prosecuted by the Indemnitor to a final conclusion. If the Indemnitee
desires to participate in, but not control, any such defense or settlement, it
may do so at its sole cost and expense. If in the reasonable opinion of the
Indemnitee, any such claim or the litigation or resolution of any such claim
involves an issue or matter that could have a Material Adverse Effect on the
Indemnitee, the Indemnitee shall have the right to control the defense or
settlement of any such claim or demand and its reasonable costs and expenses
shall be included as part of the indemnification obligation of the Indemnitor.
If the Indemnitee should elect to exercise such right, the Indemnitor shall have
the right to participate in, but not control, the defense or settlement of such
claim at its sole cost and expense.

(c) Except where the Indemnitor disputes its liability in a timely manner under
this Section 12.4, the Indemnitor shall be conclusively liable for the amount of
any Damages resulting from such claim or defense. If the Indemnitor disputes its
liability in a timely manner, the procedures set forth in Section 12.3 hereof
shall be observed by the Indemnitee and the Indemnitor in resolving the
liability of the Indemnitor to the Indemnitee.

(d) The Indemnitee and the Indemnitor shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available records relating to such claim and furnishing,
without expense to the Indemnitor, management employees of the Indemnitee as may
be reasonably necessary for the preparation of the defense of any such claim or
for testimony as witness in any proceeding relating to such claim.

 

57



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, the Third Party Claims identified in Schedule
12.1 shall be considered Third Party claims for which the Indemnitor has
notified the Indemnitee that it will indemnify the Indemnitee against such Third
Party Claim.

12.5 Settlement of Third Party Claims.

No settlement of a Third Party Claim involving the asserted Liability of the
Indemnitee under this Article 12 shall be made without the prior written consent
by or on behalf of the Indemnitee, which consent shall not be unreasonably
withheld or delayed. Consent shall be presumed in the case of settlements of
$10,000 or less where the Indemnitee has not responded within twenty
(20) Business Days of written notice of a proposed settlement. In the event of
any dispute regarding the reasonableness of a proposed settlement, the Party
that will bear the larger financial Damages resulting from such settlement shall
make the final determination in respect thereto, which determination shall be
final and binding on all involved parties. Any settlement of a Third Party Claim
shall include an unconditional release of the Indemnitee from all Liability in
respect of such Third Party Claim.

12.6 Duration.

The indemnification rights of the parties hereto for Damages resulting from a
breach of representations and warranties contained in any Purchase Document
(other than the representations and warranties of Shareholders set forth in
(a) Sections 3.1, 3.2(a), 3.2(c) (solely in respect of Liens on the Shares),
3.8, or the first two sentences of Section 3.3 (such representations and
warranties, the “Special Representations”) or (b) Sections 3.7, 3.12 or 3.13)
are subject to the condition that the Indemnitor shall have received written
notice of the Damages for which indemnity is sought within two (2) years after
the Closing Date. The indemnification rights of the Purchaser for Damages
resulting from a breach of any representation and warranty set forth in Sections
3.8, 3.12 or 3.13 are subject to the condition that the Indemnitor shall have
received written notice of the Damages for which indemnity is sought prior to
ninety (90) days following the expiration of the applicable statute of
limitations. The indemnification rights of the Purchaser for Damages resulting
from a breach of any representation and warranty set forth in Section 3.7 are
subject to the condition that the Indemnitor shall have received written notice
of the Damages for which indemnity is sought within four (4) years of the
Closing Date.

12.7 Limitations.

(a) The Indemnitor shall be obligated to indemnify the Indemnitee only when the
aggregate of all Damages suffered or incurred by the Indemnitee as to which a
right of indemnification is provided under Sections 12.1(a) or 12.2(a) exceeds
$1,500,000 (such amount, the “Threshold Amount”), provided that with respect to
Damages resulting from a breach of the representations and warranties contained
in Section 3.13, the Indemnitor shall be obligated to indemnify the Indemnitee
only when the aggregate of all Damages suffered or incurred by the Indemnitee as
to which a right of indemnification is provided under Sections 12.1(a), or
12.2(a) or 14.2 exceeds Twenty-Five Thousand

 

58



--------------------------------------------------------------------------------

Dollars ($25,000.00) (such amount, the “Tax Threshold Amount”). After
satisfaction of the Tax Threshold Amount, the Indemnitor would be obligated to
indemnify the Indemnitee for all amounts, including the Tax Threshold Amount.
After the aggregate of all Damages suffered or incurred by the Indemnitee
exceeds the Threshold Amount, the Indemnitor shall be obligated to indemnify the
Indemnitee only to the extent the aggregate of all such Damages exceeds the
Threshold Amount. In no event shall the aggregate Liability of Shareholders, or
the aggregate Liability of Purchaser, under this Article 12 exceed fifty percent
(50%) of the Purchase Price (the “Maximum Amount”). Furthermore, no claim for
Damages may be made for indemnification hereunder if the amount of such claim
does not exceed $175,000 (the “de minimis Amount”), provided that a claim for
Damages that is $175,000 or less shall count towards satisfaction of the
Threshold Amount, provided, further that related claims shall be aggregated and
count towards such $175,000 amount. Notwithstanding the above, none of the
Threshold Amount, the Maximum Amount or the de minimis Amount limitations shall
apply to the indemnification rights of the parties hereto for Damages resulting
from those Liabilities relating to (A) any Special Representation; (B) any
representation or warranty of the Shareholders under Section 3.13 or any
indemnification under Section 14.2 (provided that the Tax Threshold Amount shall
apply to any such indemnification rights) or Section 3.4(c); or
(C) indemnification under Section 12.1(c), 12.1(d), or 12.1(e) and the payment
of such amounts by the Indemnitor shall not count toward the calculation of the
Maximum Amount or the de minimis amount of the Indemnitor.

(b) The Indemnitor shall not be liable for Damages in excess of the actual
Damages suffered by the Indemnitee as a result of the act, circumstance, or
condition for which indemnification is sought.

(c) In no event will any Party be liable for any amounts for (i) loss of income,
profit or revenue of the other Party or any Related Person of such Party, or
(ii) incidental, consequential, special, indirect, punitive or exemplary damages
suffered by the other Party and its Related Persons arising from or related to
this Agreement, even if such Party has been advised of the possibility thereof;
unless, in each case, such damages are payable by the other Party to a third
party.

(d) Except with respect to the Special Representations, Section 3.13 (once the
Tax Threshold Amount has been satisfied), Section 14 (once the Tax Threshold
Amount has been satisfied) and the Shareholders’ indemnification obligations
under Sections 12.1(c) and 12.1(d), in determining whether a representation,
warranty or covenant has been breached for purposes of Sellers’ obligations to
indemnify Purchaser under Section 12.1 and determining the amount of any Damages
under this Article 12, materiality, Material Adverse Effect or other similar
qualifiers contained in any representation, warranty or covenant will be
disregarded.

12.8 Adjustment to Purchase Price.

Any payment of an Indemnification Claim hereunder shall be accounted for as an
adjustment to the Purchase Price.

 

59



--------------------------------------------------------------------------------

12.9 Insurance.

In the event an Indemnitee actually receives any insurance proceeds with respect
to Damages for which the Indemnitee has made a claim prior to the date on which
the Indemnitor is required pursuant to this Article 12 to pay such claim, the
claim shall be reduced by an amount equal to such insurance proceeds received by
the Indemnitee less all costs incurred by the Indemnitee in obtaining such
insurance proceeds. If such insurance proceeds are actually received by the
Indemnitee after the date on which the Indemnitor is required pursuant to this
Article 12 to pay such claim, the Indemnitee shall, no later than thirty
(30) days after the receipt of such insurance proceeds, reimburse the Indemnitor
in an amount equal to such insurance proceeds (but in no event in an amount
greater than the Damages theretofore paid to the Indemnitee by the Indemnitor)
less all reasonable costs incurred by the Indemnitee in obtaining such insurance
proceeds. Notwithstanding the foregoing, the Indemnitee is not required to
pursue a recovery from an insurer as a precondition to the Indemnitor’s
obligation to pay any claim as required by this Article 12 or otherwise and the
Indemnitor shall not be entitled to delay any payment beyond the respective
payment dates for any claim referred to in this Article 12 for the purpose of
awaiting receipt of insurance proceeds or credits therefor as provided herein.

12.10 Subrogation Rights.

In the event that the Indemnitor shall be obligated to indemnify the Indemnitee
pursuant to this Article 12, the Indemnitor shall, upon payment of such
indemnity in full, be subrogated to all rights of the Indemnitee with respect to
the Damages to which such indemnification relates; provided, however, that the
Indemnitor shall only be subrogated to the extent of any amount paid by it
pursuant to this Article 12 in connection with such damages.

12.11 Exclusive Remedy.

(a) Other than with respect to Sections 9.4 or 14.2, a Party’s exclusive remedy
for Damages arising out of any breach of any representation, warranty, agreement
or covenant of another Party contained herein shall be indemnification pursuant
to this Article 12.

(b) Notwithstanding the provisions of Section 12.11(a), nothing shall restrict
the Purchaser or the Shareholders from seeking specific performance of the
obligations of the other Party, it being acknowledged by the Purchaser and the
Shareholders that a breach by the other Party of such obligations would cause
the non-breaching Party irreparable harm for which money damages would be
inadequate to compensate the non-breaching Party for the damages it would
sustain.

 

60



--------------------------------------------------------------------------------

ARTICLE 13

APPOINTMENT OF SHAREHOLDERS REPRESENTATIVE

13.1 Appointment of Shareholders’ Representative; Acceptance; Effectiveness.

(a) By executing this Agreement, each Shareholder irrevocably constitutes and
appoints James G. Kelly (the “Shareholders’ Representative”) as each party’s
attorney-in-fact and agent, with full power of substitution, to execute and
deliver the Purchase Documents, other than this Agreement, on behalf of each
Shareholder and to act for and on behalf of such party with respect to any
Indemnification Claim or other matter arising under this Agreement or the
Purchase Documents. Each party acknowledges and agrees that the appointment of
the Shareholders’ Representative for such party is coupled with an interest and
may not be revoked. The Shareholders’ Representative (i) accepts his appointment
and authorization to act as attorney-in-fact and agent on behalf of each such
party in accordance with the terms of this Agreement and the Purchase Documents
and (ii) agrees to perform his obligations hereunder and under the Purchase
Documents, and otherwise comply with, this Agreement and the Purchase Documents.
Each party fully and completely, without restrictions, agrees to be bound by all
notices received and agreements and determinations made by and documents
executed and delivered by the Shareholders’ Representative under this Agreement
and the Purchase Documents, and authorizes the Shareholders’ Representative to
(i) dispute or refrain from disputing any Indemnification Claim made by a
Purchaser Indemnitee under Article 12 of this Agreement or under the Purchase
Documents, (ii) negotiate and compromise any dispute which may arise under
Article 12 of this Agreement or under the Purchase Documents, (iii) exercise or
refrain from exercising any remedies available to the parties under Article 12
of this Agreement or under the Purchase Documents, (iv) sign any releases or
other documents with respect to any such dispute or remedy, (v) waive any
condition contained in Article 12 of this Agreement or under the Purchase
Documents, and (vi) give such instructions and to do such other things and
refrain from doing such other things as the Shareholders’ Representative in its
sole discretion deems necessary or appropriate to carry out the provisions of
Article 12 of this Agreement or under the Purchase Documents.

(b) The Shareholders’ Representative may resign as such by delivering written
notice to such effect at least thirty (30) days prior to the effective date of
such resignation to each Shareholder. Any Shareholder may terminate the
appointment of the Shareholders’ Representative hereunder by delivering written
notice to the Shareholders’ Representative which notice shall designate the
effective date of such termination. In the event of such resignation or
termination, a successor Shareholders’ Representative shall be appointed by the
Shareholders and written notice of such appointment shall be delivered to
Purchaser. After the appointment of a person as successor Shareholders’
Representative, all references herein to the Shareholders’ Representative shall
be deemed to include such successor.

(c) The Shareholders’ Representative shall have no liability to the Shareholders
for any actions or omissions taken or suffered in good faith in his capacity as
the Shareholders’ Representative.

 

61



--------------------------------------------------------------------------------

ARTICLE 14

TAX MATTERS

14.1 Filing Responsibility.

The following provisions shall govern the allocation of responsibility and
payment of Taxes as between Purchaser and the Shareholders for certain Tax
matters following the Closing Date:

(a) Between the date of this Agreement and the Closing Date, the Shareholders
shall prepare and file, or cause to be prepared and filed, on a timely basis,
all Tax Returns that are required to be filed by or on behalf of each Company
(taking account of extensions) prior to the Closing Date and shall pay or cause
to be paid all Taxes due and payable with respect thereto. Shareholders shall
provide a copy of any such Tax Returns to Purchaser (in the case of any Tax
Returns filed on an affiliated, consolidated, combined or similar basis with any
Shareholder, Shareholders shall provide a pro forma Tax Return) within fifteen
(15) Business Days after the filing of such Tax Returns.

(b) Purchaser shall prepare or cause to be prepared and file or cause to be
filed all Tax Returns required to be filed by or on behalf of each Company for
all taxable periods ending on or prior to the Closing Date (a “Pre-Closing
Period”) which are required to be filed after the Closing Date (taking account
of extensions) (other than income Tax Returns filed on an affiliated,
consolidated, combined or similar basis with any Shareholder, which such
Shareholder shall prepare and provide a pro forma Tax Return to Purchaser for
review). Purchaser shall submit a draft of any such Tax Returns to the
Shareholders (or in the case of any Tax Returns filed on an affiliated,
consolidated, combined or similar basis with any Shareholder, Shareholders shall
provide a pro forma Tax Return to the Purchaser) for its review and comment at
least forty-five (45) calendar days prior to the due date of such Tax Returns,
and each Party shall make any reasonable changes proposed by the other Party.
The Shareholders shall reimburse Purchaser for Taxes of each Company with
respect to all such Pre-Closing Periods within fifteen (15) days before payment
by Purchaser or any Company of such Taxes to the extent such Taxes were not
reflected as a liability on the Balance Sheets.

(c) Purchaser shall prepare or cause to be prepared and file or cause to be
filed any Tax Returns required to be filed by or on behalf of each Company (or
for which each Company is required to file) for all Straddle Periods. Purchaser
shall submit a draft of any such Tax Returns to Shareholders for review and
comment prior to the due date of such Tax Returns, and Purchaser shall make any
reasonable changes proposed by Shareholders. Shareholders shall pay to Purchaser
within fifteen (15) days before the date on which Taxes are paid with respect to
such Straddle Periods an amount equal to the portion of such Taxes which relates
to the portion of such Straddle Period ending on the Closing Date to the extent
such Taxes were not reflected as a Liability on the Balance Sheets. For purposes
of this Section 14.1, in the case of any Taxes that are imposed on a periodic
basis and are payable for a Straddle Period, the portion of such Tax that
relates to the portion of such taxable period ending on the Closing Date shall
(i) in the case of

 

62



--------------------------------------------------------------------------------

Taxes (other than Taxes based upon or related to income or receipts), be deemed
to be the amount of such Tax for the entire taxable period multiplied by a
fraction, the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
the entire taxable period; and (ii) in the case of any Tax based upon or related
to income or receipts, be deemed equal to the amount which would be payable if
the relevant taxable period ended on the Closing Date. Any Tax credits relating
to a Tax period that begins before and ends after the Closing Date shall be
taken into account as though the relevant Tax period ended on the Closing Date.
For the avoidance of doubt, any Taxes that are imposed on a non-periodic basis
(e.g. sales taxes) and are payable for a Straddle Period, shall be attributable
to the portion of such Straddle Period in which the transaction giving rise to
such Taxes occurs.

14.2 Tax Indemnification.

(a) The Shareholders jointly and severally agree to indemnify and hold forever
harmless each Purchaser Group Member from and against, and to promptly pay to
such Purchaser Group Member or reimburse such Purchaser Group Member for, any
and all Damages sustained or incurred by such Purchaser Group Member in
connection with, caused by or arising from (i) any Tax of any Company with
respect to any taxable period (or portion thereof, determined in a manner
consistent with Section 14.1 hereof) ending on or before the Closing Date
(except to the extent such Tax was reflected as a Liability on the Balance
Sheets); (ii) Taxes for which any Company is liable pursuant to Treasury
Regulation Section 1.1502-6 or any similar provision of state, local or foreign
Law by virtue of having been a member of any affiliated, consolidated, combined,
or unitary group prior to the Closing Date or as a result of any Tax sharing or
similar agreement; (iii) Taxes of any Person (other than each Company) imposed
on any Company as a transferee or successor, or by Contract, which Taxes relate
to an event or transaction occurring before the Closing; (iv) Transfer Taxes for
which Shareholders are responsible pursuant to Section 14.6; (v) any breach of
representations or warranties set forth in Section 3.13 hereof; and (vi) any
breach of Shareholders’ covenants contained in this Article 14. Shareholders’
indemnification obligations under this Section 14.2 are referred to herein as
the “Tax Indemnity” and each claim for Damages described in this Section 14.2 is
referred to herein as a “Tax Claim” and collectively as the “Tax Claims”.

(b) For purposes of this Section 14.2 and the calculation of any indemnity
payable or amount recoverable under this Agreement, any interest, penalties or
additions to Tax accruing before or after the Closing Date with respect to a
Liability for Taxes for which Purchaser is entitled to recover from Shareholders
shall be deemed to be attributable to a Tax period with respect to which
Shareholders are required to indemnify Purchaser.

14.3 Tax Contests.

Purchaser shall promptly notify the Shareholders in writing of the commencement
of any audit, examination or proceeding (“Tax Contest”) relating in whole or in
part to Taxes for which Purchaser may be entitled to indemnity from Shareholders
hereunder. With respect to any Tax Contest which relates to a Pre-Closing Period
of any Company,

 

63



--------------------------------------------------------------------------------

the Shareholders shall be entitled to direct and control, in good faith, all
proceedings taken in connection with such Tax Contest with counsel reasonably
satisfactory to Purchaser; provided, however, that the Shareholders shall notify
Purchaser in writing of their intention to direct and control such Tax Contest
within twenty (20) Business Days after the Shareholders’ receipt of Purchaser’s
written notice of such Tax Contest. The Shareholders may not settle or
compromise any such Tax Contest that may have an adverse effect on Taxes of any
Company for any Tax period beginning after the Closing Date, without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, if written notice is given to the Shareholders of
the commencement of any Tax Contest for a Pre-Closing Period and the
Shareholders do not, within twenty (20) Business Days after the Purchaser’s
written notice is given, give written notice to the Purchaser of their election
to assume the defense thereof, Purchaser shall direct and control, in good
faith, such Tax Contest. In the case of a Tax Contest relating to Taxes of any
Company for any Straddle Period, Purchaser shall control all proceedings taken
in connection with any such Tax Contest. The Shareholders shall have the right
to participate (at the Shareholders’ own expense) in any Tax Contest with
respect to any Pre-Closing Period which is directed and controlled by Purchaser
and any Tax Contest relating to any Straddle Period. The Shareholders’ right to
participate shall include, but shall not be limited to, the right to receive
copies of all correspondence from any Taxing Authority relating to such Tax
Contest, attend meetings and review and comment on submissions relating to any
Tax Contest, and Purchaser shall consider in good faith any comments provided by
the Shareholders. Purchaser may not settle or compromise any Tax Contest that
would result in an indemnification obligation of the Shareholders for Taxes
under this Agreement without the prior written consent of the Shareholders;
provided, however, that consent to settlement or compromise shall not be
unreasonably withheld. The failure of the Purchaser to give reasonably prompt
notice of any Tax Contest shall not release, waive or otherwise affect the
Shareholders’ obligations with respect thereto except to the extent that the
Shareholders can demonstrate actual loss and prejudice as a result of such
failure. Purchaser and each Company shall use their reasonable efforts to
provide the Shareholders with such assistance as may be reasonably requested by
the Shareholders in connection with a Tax Contest controlled solely by the
Shareholders.

14.4 Coordination with Article 12.

The amount of the Tax Indemnity to which the Purchaser shall be entitled under
this Article 14 and payment thereof shall be determined in the same manner to
which an indemnification amount is determined under Article 12. Within ten
(10) days after such amount has been determined in accordance with Article 12,
the Indemnitor shall pay to the Indemnitee the recovery or indemnification
amount. The rights and obligations of the parties with respect to
indemnification for any and all matters relating to Taxes shall be governed by
this Article 14. In case of any inconsistency between Article 12, on the one
hand, and Article 14, on the other hand, the provisions of this Article 14 shall
control over such other provision with respect to Tax matters. The obligation of
the Indemnitor to the Indemnitee for any Tax Claim shall survive until ninety
(90) days after the expiration of the applicable statute of limitations for such
Tax Claim (including periods of extension, whether automatic or permissive). For
the avoidance of doubt,

 

64



--------------------------------------------------------------------------------

indemnification claims under Section 14.2 are subject to the Tax Threshold
Amount as set forth in Section 12.7, but shall not be subject to the Threshold
Amount, Maximum Amount or de minimis Amount.

14.5 Access and Assistance.

Each of the Shareholders and Purchaser shall cooperate fully, as and to the
extent reasonably requested by any other Party, in connection with the filing of
Tax Returns pursuant to this Article 14 and any Tax Contest with respect to
Taxes of any Company or any Subsidiary. Such cooperation shall include the
retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to the preparation of any such Tax
Return or to any such Tax Contest. Each of the Shareholders shall (a) retain all
Books and Records in its possession with respect to Tax matters pertinent to
each Company relating to any taxable period beginning before the Closing Date
until the expiration of the applicable statute of limitations (and, to the
extent notified by Purchaser, any extension thereof) of the applicable taxable
periods, and abide by all record retention agreements entered into with any
Taxing Authority, and (b) give to Purchaser and each Company reasonable written
notice before transferring, destroying or discarding any such Books and Records
and, if Purchaser or any Company so requests, the Shareholders shall allow
Purchaser or any such Company to take possession of such Books and Records.

14.6 Transfer Taxes.

All transfer, documentary, sales, use, stamp, registration, and other such Taxes
and fees (including any penalties and interest) incurred in connection with the
consummation of the transactions contemplated by this Agreement (the “Transfer
Taxes”) shall be paid when due by the Shareholders, and the Shareholders will,
at their own expense, file all necessary Tax Returns and other documentation
with respect to all Transfer Taxes, and, if required, Purchaser will, and will
cause its Related Persons to, join in the execution of any such Tax Returns and
other documentation; provided that any such Transfer Taxes resulting from the
Section 338(h)(10) Election shall be the Shareholders’ responsibility.

14.7 Post-Signing Tax Actions.

From the date of this Agreement to the Closing Date, none of the Companies
shall, without the written consent of Purchaser (which consent shall not be
unreasonably withheld), make any Tax election, settle or compromise any Tax
liability, change any annual Tax accounting period, change any method of Tax
accounting, file an amended Tax Return, enter into any closing agreement
relating to any Tax, surrender any right to claim a Tax refund, consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment, or fail to pay its Taxes and file Tax Returns when due and payable.

 

65



--------------------------------------------------------------------------------

14.8 338(h)(10) Elections.

The Purchaser and the Shareholders shall join in making an election under
Section 338(h)(10) of the Code (and any comparable election under state or local
law) with respect to Purchaser’s purchase of the stock (solely for Tax purposes)
of Dolex Dollar (the “Section 338(h)(10) Subsidiary”) hereunder (collectively
the “Section 338(h)(10) Election”). Purchaser agrees not to make an election
under Section 338(g) of the Code with respect to any of the Companies. Purchaser
and Shareholders will cooperate fully with each other in the making of the
Section 338(h)(10) Election including the filing of IRS Forms 8023 and 8883 (and
any related forms under state and local Tax law). Other than the
Section 338(h)(10) Election, neither Purchaser nor any of its Related Persons
shall make an election under Section 338 of the Code (or any comparable election
under state or local law) with respect to the purchase of the Companies without
the prior written consent of the Shareholders. The portion of the Purchase Price
with respect to the Section 338(h)(10) Subsidiary and other relevant items shall
be allocated among the assets of the Section 338(h)(10) Subsidiary in accordance
with their fair market values as reasonably determined by Purchaser and the
Shareholders in accordance with Sections 338 and 1060 of the Code and the
Treasury Regulations thereunder and consistent with the allocation set forth on
the Allocation Statement described in Section 1.5 hereof (the
“Section 338(h)(10) Allocation”). Purchaser shall initially determine the
Section 338(h)(10) Allocation and prepare one or more schedules based on the
Allocation Statement (the “Section 338(h)(10) Allocation Schedule”). The
Shareholders shall use commercially reasonable efforts to provide Purchaser, not
later than thirty (30) calendar days after the Closing Date, such documents,
forms and other information (including separate financial statements prepared in
accordance with GAAP for each Company as of the Closing Date) as are sufficient
to prepare the Section 338(h)(10) Allocation, including such information as
Purchaser may reasonably request. Purchaser shall use commercially reasonable
efforts to deliver the Section 338(h)(10) Allocation Schedule to the
Shareholders for their review and comment within the one hundred eighty
(180) calendar days after the Closing Date. To the extent that the Purchase
Price is adjusted after the Closing Date, Purchaser and the Shareholders agree
to revise and amend the Section 338(h)(10) Allocation Schedule, if necessary,
and IRS Forms 8883. The Section 338(h)(10) Allocation derived pursuant to this
Section 14.8 shall be binding on the Shareholders, each Company and Purchaser
for all Tax reporting purposes, and the parties shall report the Purchaser’s
purchase of the stock (solely for Tax purposes) of the Section 338(h)(10)
Subsidiary in a manner consistent with the Section 338(h)(10) Allocation and
shall not take a position in any Tax Return that is inconsistent with such
Section 338(h)(10) Allocation, unless required to do so by applicable Tax law or
pursuant to a “determination” as defined in Section 1313(a) of the Code (or any
similar state or local Tax law).

14.9 Tax Sharing Agreements.

All Tax sharing agreements or similar agreements with respect to or involving
any Company shall be terminated as of the Closing Date. After the Closing Date,
each Company shall not be bound thereby or have any liability thereunder.

 

66



--------------------------------------------------------------------------------

14.10 Tax Refunds and Tax Benefits.

Unless included as a positive adjustment in the calculation of the Purchase
Price or arising from a net operating loss carryback from a post-closing Tax
period, any Tax refund, credit or similar benefit (including any interest paid
or credited with respect thereto) relating to any Company for any taxable period
or portion thereof ending on or before the Closing Date shall be the property of
GPN, and, if received by Purchaser, or any Company, shall be paid over promptly
to GPN. Any amount otherwise payable by the Shareholders with respect to Taxes
under this Article 14 shall be reduced by any Tax benefit actually realized in
the year such amount is payable to Purchaser, its Related Persons or the
Companies (a “Post-Closing Date Tax Benefit”) that arose in connection with any
underlying adjustment.

ARTICLE 15

GENERAL PROVISIONS

15.1 Definitions.

(a) The terms set forth below shall have the meanings ascribed thereto in the
referenced sections:

 

(i)

 

Accounting Firm

  

Section 1.3(c)

(ii)

 

Affiliate Agreements

  

Section 3.19

(iii)

 

Agreement

  

Preamble

(iv)

 

Allocation Statement

  

Section 1.5

(v)

 

American Agreement

  

Section 7.17

(vi)

 

Applicable Policies

  

Section 3.17(b)

(vii)

 

Burdensome Condition

  

Section 6.1

(viii)

 

Closing

  

Section 2.1

(ix)

 

Closing Date

  

Section 2.1

(x)

 

COBRA

  

Section 3.12(h)

(xi)

 

Combination Transaction

  

Section 9.4(a)

(xii)

 

Combining Person

  

Section 9.4(a)

(xiii)

 

Company(ies)

  

Background

(xiv)

 

Company Licensed Software

  

Section 3.7(c)

(xv)

 

Company Owned Software

  

Section 3.7(e)

(xvi)

 

Continuing Employees

  

Section 9.1(a)

(xvii)

 

Correspondent Permits

  

Section 3.14(c)

(xviii)

 

Current Telecommunications Agreement

  

Section 5.9

 

67



--------------------------------------------------------------------------------

(xix)

 

de minimis Amount

  

Section 12.7(a)

(xx)

 

DOJ

  

Section 6.1

(xxi)

 

Dolex Dollar

  

Background

(xxii)

 

Dolex Envíos

  

Background

(xxiii)

 

Dolex Europe

  

Preamble

(xxiv)

 

Dolex Guatemala

  

Background

(xxv)

 

Effective Time

  

Section 2.1

(xxvi)

 

ERISA Affiliate

  

Section 3.12(a)

(xxvii)

 

Europhil

  

Background

(xxviii)

 

Europhil 2009 Audited Financial Statements

  

Section 7.22

(xxix)

 

Europhil 2009 Unaudited Financial Statements

  

Section 3.4(a)

(xxx)

 

Financial Statements

  

Section 3.4(a)

(xxxi)

 

FMLA

  

Section 3.12(k)

(xxxii)

 

Foreign Plan

  

Section 3.12(j)

(xxxiii)

 

FRCP

  

Section 15.2(c)

(xxxiv)

 

FTC

  

Section 6.1

(xxxv)

 

GP Finance

  

Preamble

(xxxvi)

 

GPN

  

Preamble

(xxxvii)

 

HSBC Agreement

  

Section 7.16

(xxxviii)

 

Interim Financial Statements

  

Section 3.4

(xxxix)

 

IT Assets

  

Section 3.7(g)

(xl)

 

LAMS

  

Preamble

(xli)

 

Lease

  

Section 3.5(b)(i)

(xlii)

 

Leased Real Property

  

Section 3.5(b)

(xliii)

 

License Agreement

  

Section 3.7(c)

(xliv)

 

Licensed Intellectual Property Rights

  

Section 3.7(c)

(xlv)

 

Material Contracts

  

Section 3.6(a)

(xlvi)

 

Material Permits

  

Section 3.14(a)

(xlvii)

 

Maximum Amount

  

Section 12.7(a)

(xlviii)

 

Monthly Reporting Package

  

Section 5.6

 

68



--------------------------------------------------------------------------------

(xlix)

 

Negotiation Period

  

Section 12.3(c)

(l)

 

New Telecommunications Agreement

  

Section 5.9

(li)

 

Notice of Objection

  

Section 1.3(c)

(lii)

 

Notice Period

  

Section 12.4(a)

(liii)

 

PBGC

  

Section 3.12(b)

(liv)

 

Personal Property Lease

  

Section 3.5(c)

(lv)

 

Post-Closing Date Tax Benefit

  

Section 14.10

(lvi)

 

Pre-Closing Financial Statements

  

Section 5.6

(lvii)

 

Pre-Closing Monthly Reporting Package

  

Section 5.6

(lviii)

 

Pre-Closing Period

  

Section 14.1(b)

(lix)

 

Privacy Laws

  

Section 3.22

(lx)

 

Purchase Price

  

Section 1.2

(lxi)

 

Purchaser

  

Preamble

(lxii)

 

Purchaser Closing Statement

  

Section 1.3(b)

(lxiii)

 

Restrictive Period

  

Section 9.4(a)

(lxiv)

 

Section 338(h)(10) Allocation

  

Section 14.8

(lxv)

 

Section 338(h)(10) Allocation Schedule

  

Section 14.8

(lxvi)

 

Section 338(h)(10) Election

  

Section 14.8

(lxvii)

 

Section 338(h)(10) Subsidiary

  

Section 14.8

(lxviii)

 

Seller(s)

  

Preamble

(lxix)

 

Seller Guaranties

  

Section 3.25

(lxx)

 

Shareholder(s)

  

Preamble

(lxxi)

 

Shareholders’ Representative

  

Section 13.1(a)

(lxxii)

 

Shares

  

Background

(lxxiii)

 

Software

  

Section 3.7(e)

(lxxiv)

 

Special Representations

  

Section 12.6

(lxxv)

 

Surety Bonds

  

Section 7.19

(lxxvi)

 

Tax Claim(s)

  

Section 14.2(a)

(lxxvii)

 

Tax Contest

  

Section 14.3

(lxxviii)

 

Tax Indemnity

  

Section 14.2(a)

(lxxix)

 

Tax Threshold Amount

  

Section 12.7(a)

(lxxx)

 

Threshold Amount

  

Section 12.7(a)

 

69



--------------------------------------------------------------------------------

(lxxxi)

 

Transfer Taxes

  

Section 14.6

(lxxxii)

 

Transition Services Agreement

  

Section 5.5

(lxxxiii)

 

U.S. Company Benefit Plan(s)

  

Section 3.12(a)

(lxxxiv)

 

WARN Act

  

Section 3.11(c)

(b) Except as otherwise provided herein, the capitalized terms set forth below
shall have the following meanings:

(i) “Acceptable Audit Opinion” means, with respect to the Europhil 2009 Audited
Financial Statements, either (A) an unqualified opinion of Europhil’s outside
accountants as to the Europhil 2009 Audited Financial Statements, or (B) a
qualified opinion of such outside accountants as to the Europhil 2009 Audited
Financial Statements, so long as the qualifications in such opinion singly or
together shall not result in or reflect a Material Adverse Change as to
Europhil.

(ii) “Accounts Receivable” means all accounts receivable, notes receivable and
other monies due for sales and deliveries of goods or performance of services by
a Company arising out of the conduct of such Company’s business.

(iii) “Acquisition Proposal” means any proposals or offers from any Person other
than Purchaser relating to any acquisition of all or any of the Shares, or all
or any substantial part of the assets of any Company, or any merger or
consolidation of any Company.

(iv) “Agent” means any Person, other than an Employee, which any Company retains
to interact with its customers at the point of sale in order to provide money
transmission services on behalf of such Company.

(v) “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
federal, state or foreign Law or Order designed to prohibit, restrict or
regulate actions in order to promote or enhance competition and/or prevent
monopolization or restraint of trade.

(vi) “Balance Sheet(s)” means the audited balance sheet in the Financial
Statements dated as of May 31, 2009 and the unaudited balance sheet in the
Europhil 2009 Unaudited Financial Statements.

(vii) “Balance Sheet Date” means May 31, 2009.

(viii) “Books and Records” means all existing data, databases, books, records,
correspondence, business plans and projections, records of sales, customer and
vendor lists, files, papers, and, to the extent permitted under applicable Law,
copies of historical personnel, payroll and medical records of each of the
Employees in the possession of any Company, including employment applications,
employment agreements, confidentiality and non-compete agreements, corrective
action

 

70



--------------------------------------------------------------------------------

reports, disciplinary reports, notices of transfer, notices of rate changes,
other similar documents, and any summaries of such documents regularly prepared
by any Company; all reported medical claims made for each Employee; and all
manuals and printed instructions of any Company.

(ix) “Business Day” means any day on which national banks are open for business
in the city of Atlanta, Georgia, New York, New York and Madrid, Spain.

(x) “Caribbean” means Puerto Rico and all of the island nations located in the
Caribbean, including without limitation Cuba, Haiti, the Dominican Republic and
Jamaica.

(xi) “Code” means the Internal Revenue Code of 1986, as amended.

(xii) “Company Indebtedness” means the aggregate of (A) all funded indebtedness
of the Companies for borrowed money (expressly excluding trade payables and
accrued expenses constituting current liabilities), (B) all obligations of the
Companies for the deferred purchase price of property or assets, (C) all
obligations of the Companies evidenced by notes (including promissory notes
issued in consideration for the purchase of stock or assets of any business),
bonds, debentures or other similar instruments, and (D) all capital leases,
which, in the case of clauses (A) through (D) above, shall include all accrued
interest thereon and applicable prepayment premiums and any other fees, costs or
expenses payable in connection therewith, all of which Company Indebtedness is
described in Schedule 3.16(a) hereto.

(xiii) “Company Intellectual Property Rights” means all Intellectual Property
Rights owned by the Companies and their respective Subsidiaries.

(xiv) “Company Stores” means the branch locations through which any Company
offers money transmission services.

(xv) “Company Value” means as of any date:

(A) if the TTM EBITDA, as of such date, shall be Eighteen Million Five Hundred
Thousand Dollars ($18,500,000) or higher, One Hundred Ten Million Seven Hundred
Thousand Dollars ($110,700,000);

(B) if the TTM EBITDA, as of such date, is below Eighteen Million Five Hundred
Thousand Dollars ($18,500,000) but greater than Seventeen Million Five Hundred
Thousand Dollars ($17,500,000), such TTM EBITDA multiplied by 5.75; and

(C) if the TTM EBITDA, as of such date, is at or below Seventeen Million Five
Hundred Thousand Dollars ($17,500,000), such TTM EBITDA multiplied by 5.5;
provided, however, in no event shall Company Value be less than Eighty-Five
Million Dollars ($85,000,000).

 

71



--------------------------------------------------------------------------------

(xvi) “Competing Business” means the business of the transmission of money or
funds from consumer to consumer as provided by Dolex Dollar and Europhil as of
the date hereof, but shall not include the transmission of money or funds
between businesses, the provision of payment processing or check services, or
any other services currently performed by the Shareholders (other than Dolex
Dollar) or any Related Persons of the Shareholders (other than the Companies).

(xvii) “Consent” means any consent, approval, authorization, clearance,
exception, waiver or similar affirmation.

(xviii) “Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, lease, commitment or other arrangement or agreement, including
without limitation any License Agreement, whether written or oral.

(xix) “Corporate Charges” means expenses incurred by GPN or a Related Person of
GPN (other than a Company) on behalf of a Company for administrative services,
including without limitation accounts payable, treasury, legal, corporate
development, human resources, and insurance, that are not charged as expenses to
such Company by GPN or such Related Person of GPN.

(xx) “Correspondent” means a bank or other Person or financial institution to
which any Company transmits money for delivery by such bank, Person or financial
institution or its agents to the intended recipient of such money.

(xxi) “Damages” means all costs, damages, disbursements or expenses (including,
but not limited to interest and reasonable legal, accounting and other
professional fees and expenses incurred in the investigation, collection,
prosecution and defense of claims and amounts paid in settlement) that are
actually imposed or otherwise actually incurred or suffered by the indemnified
person in connection with a matter that is the subject of an Indemnification
Claim.

(xxii) “Default” means (A) any breach or violation of, default under,
contravention of, or conflict with, any Material Contract, Law, Order, or
Permit, (B) any occurrence of any event that with the passage of time or the
giving of notice or both would constitute a breach or violation of, default
under, contravention of, or conflict with, any Material Contract, Law, Order, or
Permit, or (C) any occurrence of any event that with or without the passage of
time or the giving of notice or both would give rise to a right of any Person to
exercise any remedy or obtain any relief under, terminate or revoke, suspend,
cancel, or modify or change the current terms of, or renegotiate, or to
accelerate the maturity or performance of, or to increase or impose any
Liability under, any Material Contract, Law, Order, or Permit.

(xxiii) “Dolex Envíos Standard Employment Letter(s)” means employment letters
between Dolex Envíos and each of its employees (other than those indicated on
Schedule 15.1(b)) in the form of the employment agreement included in Schedule
15.1(b), except for non-substantive changes to the terms and provisions of such

 

72



--------------------------------------------------------------------------------

form that do not have the effect of increasing Dolex Envíos’ obligations beyond
those provided for in such form.

(xxiv) “EBITDA” means as to any period the aggregate operating revenue
(excluding interest income) of the Companies, minus all expenses, except for
income Taxes, interest expenses, depreciation and amortization, all for such
period, determined on a combined basis in accordance with GAAP, less $50,000 for
Corporate Charges. The Parties acknowledge that EBITDA shall not reflect the
cost of any Corporate Charges beyond those Corporate Charges included up to
$50,000 as set forth herein.

(xxv) “Employee Benefit Plan” means each pension, retirement, profit-sharing,
deferred compensation, stock option, employee stock ownership, share purchase,
severance pay, vacation, bonus, retention, change in control or other incentive
plan, medical, vision, dental or other health plan, any life insurance plan,
flexible spending account, cafeteria plan, vacation, holiday, disability or any
other employee benefit plan or fringe benefit plan, including any “employee
benefit plan,” as that term is defined in Section 3(3) of ERISA and any other
plan, fund, policy, program, practice, custom understanding or arrangement
providing compensation or other benefits to any Employees, whether or not such
Employee Benefit Plan is or is intended to be (A) covered or qualified under the
Code, ERISA or any other applicable Law, (B) written or oral, (C) funded or
unfunded, (D) actual or contingent or (E) arrived at through collective
bargaining or otherwise.

(xxvi) “Employees” means all employees of any Company or any Subsidiary of any
Company.

(xxvii) “Environmental Law” means any and all federal, state, local or foreign
statutes, codes, Laws (including common law), ordinances, agency rules,
regulations, and guidance, and reporting or licensing requirements relating to
pollution or protection of human health or the environment (including ambient
air, surface water, ground water, land surface, or subsurface strata), or
emissions, discharges, releases, or threatened releases of, or the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of, any Hazardous Material.

(xxviii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(xxix) “Escheatment Laws” means Laws relating to unclaimed property that require
such property to be held and escheated or transferred to a Governmental Body
after a specified period of time or on a specified date.

(xxx) “Escheatment Liabilities” means the liabilities (A) under Escheatment Law
to escheat or transfer to a Governmental Body or (B) to pay to any Person, any
unclaimed property that arise from or relate to money transmission or remittance
transactions initiated or commenced or the conduct of the Companies’ businesses
prior to the Closing Date.

 

73



--------------------------------------------------------------------------------

(xxxi) “Estimated Closing Statement” means the Shareholders’ estimate of the
Purchase Price as of the Closing Date using the components to determine the
Purchase Price and setting forth the Shareholders’ estimates of the Minimum
Weekend Cash and the Operating Working Capital as of the most recent date
preceding the Closing Date on which the Operating Working Capital can be
calculated, as set forth in Sections 1.2 and 1.3(a) hereof, estimated in good
faith by the Shareholders.

(xxxii) “Estimated Purchase Price” shall mean the Purchase Price as estimated in
good faith by the Shareholders as set forth on the Estimated Closing Statement.

(xxxiii) “Europhil Standard Employment Letter(s)” means employment letters
between Europhil and each of its employees (other than those indicated on
Schedule 15.1(b)) in the form of the employment agreement included in Schedule
15.1(b), except for non-substantive changes to the terms and provisions of such
form that do not have the effect of increasing Europhil’s obligations beyond
those provided for in such form.

(xxxiv) “GAAP” means generally accepted accounting principles in the United
States, applied consistently with prior periods and with a Company’s historical
practices and methods.

(xxxv) “GAAP Liabilities” means, as of any date, Liabilities of the Company as
of such date that extend more than twelve (12) months from such date which would
be required to be accrued on such Company’s balance sheet in accordance with
GAAP.

(xxxvi) “Governmental Body” means any government or governmental or regulatory
body thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

(xxxvii) “GPN Plans” means Contracts and plans providing for stock options or
stock purchases, stock appreciation rights, pensions, severance payments under
which no Company has any obligations.

(xxxviii) “Hazardous Materials” means (A) any hazardous substance, hazardous
material, hazardous waste, regulated substance, or toxic substance (as those
terms are defined by any applicable Environmental Laws) and (B) any chemicals,
pollutants, contaminants, petroleum, petroleum products, or oil,
asbestos-containing materials and any polychlorinated biphenyls.

(xxxix) “HSR Act” means Section 7A of the Clayton Act, as added by Title II of
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
rules and regulations promulgated thereunder.

(xl) “Improvements” means all buildings, structures, fixtures and other
improvements included in the Owned Real Property or the Leased Real Property.

 

74



--------------------------------------------------------------------------------

(xli) “Indemnification Claim” means a claim for indemnification under Article
12.

(xlii) “Indemnitee” means the Party seeking indemnification hereunder.

(xliii) “Indemnitor” means the Party against whom indemnification is sought
hereunder.

(xliv) “Intellectual Property Rights” means all U.S. and foreign (A) patents,
including continuations, divisionals, continuations-in-part, or reissues of
patent applications and patents issuing thereon, including, without limitation,
any reexamined patents and any extensions of any patents, (B) inventions
(whether or not patentable), (C) trademarks, service marks, trade names, service
names, brand names, trade dress rights, and logos (in each case regardless
whether registered) and goodwill associated with any of the foregoing,
(D) Internet domain name registrations, (E) copyrights (regardless whether
registered), (F) all trade secrets and confidential business information
(including, without limitation, ideas, concepts, formulae, know-how, research
and development information, drawings, specifications, designs, plans,
proposals, technical data, financial, business and marketing plans, and customer
and supplier lists and related information), (G) registrations and applications
for registration for the foregoing, and (H) all other intellectual property
rights.

(xlv) “IRS” means the Internal Revenue Service of the United States of America.

(xlvi) “Knowledge” and the phrases “to the Knowledge of Shareholders,” “to the
Knowledge of Sellers”, “ no Shareholder has received notice,” “no Seller has
received notice”, “to Shareholders’ Knowledge,” “to Sellers’ Knowledge”, “no
Shareholder is aware”, “no Seller is aware” and any other similar phrases as
used with respect to a Person (including references to such Person being aware
of a particular matter) means the Knowledge after due inquiry of the senior
management of each Shareholder and each Company.

(xlvii) “Latin America” means Mexico and, from time to time all of the countries
then located in the geographic region of Central America.

(xlviii) “Law” means any code, directive, law (including common law), ordinance,
regulation, reporting or licensing requirement, rule, or statute applicable to a
Person or its assets, Liabilities, or business, including those promulgated,
interpreted or enforced by any Governmental Body.

(xlix) “Liability” means any direct or indirect, primary or secondary,
liability, indebtedness, obligation, penalty, cost or expense (including costs
of investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the Ordinary Course of
Business) of any type, secured or

 

75



--------------------------------------------------------------------------------

unsecured whether accrued, absolute or contingent, direct or indirect,
liquidated or unliquidated, matured or unmatured, known or unknown or otherwise.

(l) “License” means any license, franchise, notice, permit, easement, right,
certificate, authorization, approval or filing to which any Person is a party or
that is or may be binding on any Person or its securities, property or business.

(li) “Lien” means any conditional sale agreement, option, first refusal,
pre-emptive right, co-sale, tag-along, drag-along or similar right, covenant,
condition, default of title, easement, encroachment, encumbrance, hypothecation,
infringement, lien, mortgage, pledge, reservation, assessment or restriction,
right of way, security interest, title retention or other security arrangement,
or any adverse right or interest, charge, or claim of any nature whatsoever of,
on, or with respect to any property or property interest.

(lii) “Litigation” means any suit, action, administrative or other audit,
examination or investigation (other than regular audits of financial statements
by outside auditors), proceeding, arbitration, cause of action, charge, claim,
complaint, compliance review, criminal prosecution, grievance inquiry, hearing,
inspection, investigation (governmental or otherwise).

(liii) “Material” or “material” for purposes of this Agreement shall be
determined in light of the facts and circumstances of the matter in question;
provided that any specific monetary amount stated in this Agreement shall
determine materiality in that instance.

(liv) “Material Adverse Effect” or “Material Adverse Change” when used in
connection with a Party, any Company or, solely for purposes of the definition
of Acceptable Audit Opinion, Europhil, as the case may be, means any change,
event, violation, inaccuracy or circumstance the effect of which is both
material and adverse to (A)the property, business, operations, assets (tangible
and intangible) or financial condition of such Party or of the Companies (taken
as a whole) or Europhil (solely in connection with an Acceptable Audit Opinion),
as applicable, or (B) the ability of such Party, such Company or Europhil
(solely in connection with an Acceptable Audit Opinion), as applicable, to
perform any of its material obligations under this Agreement or the Purchase
Documents to which it is a party; provided, however, none of the following shall
be deemed, in and of itself, to be a Material Adverse Effect with respect to a
Party, any Company or Europhil (solely in connection with an Acceptable Audit
Opinion) (v) a change that primarily results from economic or political
conditions or events affecting the United States economy or world economy, (w) a
change that results from the effect of change of control provisions in Contracts
between any Company and its principal customers and suppliers, (x) a change that
results from the announcement or pendency of this Agreement and the transactions
contemplated hereby, (y) a change that results directly from action taken by
such Party, Company or Europhil (solely in connection with an Acceptable Audit
Opinion) in connection with fulfilling its obligations hereunder, or (z) a
failure for any Company or Europhil (solely in connection

 

76



--------------------------------------------------------------------------------

with an Acceptable Audit Opinion) to meet or exceed any financial projection
provided to the Purchaser.

(lv) “Minimum Weekend Cash” means sixty-five percent (65%) of average weekly
advances made by GPN or one of its Related Persons to or on behalf of one or
more of the Companies with respect to weekend funding requirements of the
Companies during the period from Friday through Monday of each week occurring in
the twelve (12) month period ending as of the end of the month preceding the
Closing Date, excluding, for purposes of such average, Peak Weekends, determined
on a basis consistent with the sample calculation set forth on Exhibit C
attached hereto and assuming that GPN will continue to fund the business on
weekends on the same basis as Exhibit C and consistent with past practices.

(lvi) “Money Transmitter Laws” shall mean any Law relating to the regulation of
the business of the transmission of money or funds and the sale or issuance of
payment instruments.

(lvii) “Money Transmitter Licenses” shall mean any Licenses issued, granted,
given, or otherwise made available by or under or pursuant to any Money
Transmitter Law.

(lviii) “Operating Working Capital” means Working Capital of the Companies on a
combined basis as of the Closing Date.

(lix) “Order” means any decree, injunction, judgment, order, ruling, writ,
quasi-judicial decision or award or administrative decision or award of any
federal, state, local, foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Governmental Body to which any Person is a party or
that is or may be binding on any Person or its securities, assets or business.

(lx) “Ordinary Course of Business” means the following: an action taken by a
Person will be deemed to have been taken in the Ordinary Course of Business only
if that action: (A) is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person; (B) does not require authorization by the
board of directors or shareholders of such Person (or by any Person or group of
Persons exercising similar authority) and does not require any other separate or
special authorization of any nature; and (C) is similar in nature, scope and
magnitude to actions customarily taken, without any separate or special
authorization, in the ordinary course of the normal, day-to-day operations of
other Persons that are in the same line of business as such Person.

(lxi) “Organizational Documents” means, with respect to any corporation, limited
liability company, partnership, limited partnership, sociedad de responsabilidad
limitada, sociedad anonima, sociedad anonima de capital variable or similar
entity, its certificate of incorporation, certificate of formation, bylaws,
operating agreement, partnership agreement, public deed or other organizational
documents as may be required or permitted by the Laws of such entity’s
jurisdiction of formation.

 

77



--------------------------------------------------------------------------------

(lxii) “Owned Real Property” means all real property that is owned by any
Company, and all of such Company’s right, title, and interest in the
Improvements located thereon, together with all water lines, rights of way,
uses, Licenses, hereditaments, tenements, and appurtenances belonging or
appertaining thereto and any and all assignable warranties of Third Parties with
respect thereto.

(lxiii) “Party” means any party hereto and “Parties” means all parties hereto.

(lxiv) “Peak Weekends” means in any year Mother’s Day and Father’s Day in
Mexico, Presidents’ Day and Memorial Day in the U.S. and Christmas Day to the
extent any such days fall on a Friday, Saturday, Sunday or Monday.

(lxv) “Permit” means any Governmental Body approval, authorization, certificate,
easement, filing, franchise, license, notice, permit, or right to which any
Person is a party or that is or may be binding upon or inure to the benefit of
any Person or its securities, assets, or business.

(lxvi) “Permitted Encumbrances” means (A) Liens for Taxes not yet due and
payable (other than Taxes arising out of the transactions contemplated by this
Agreement); (B) such Liens, if any, that, in the aggregate, do not have a
Material negative impact on the value or present use of any of any Company’s
assets or properties, including the Owned Real Property or Leased Real Property;
and (C) other Liens relating to the Company’s assets or properties that are not
related to borrowed money and that (y) secure the liabilities of any Company and
(z) have been properly disclosed to Purchaser on an appropriate schedule to this
Agreement; and (D) Liens, if any, relating to Purchaser’s financing to which any
Company’s assets and properties are subject at Closing.

(lxvii) “Person” means a natural person or any legal, commercial or governmental
entity, such as, but not limited to, a corporation, general partnership, joint
venture, limited partnership, limited liability company, limited liability
partnership, trust, business association, group acting in concert, or any person
acting in a representative capacity.

(lxviii) “Pre-Closing Tax Period” means any taxable year or period (or portion
thereof) that ends on or before the Closing Date.

(lxix) “Purchase Documents” means this Agreement, the Transition Services
Agreement and the other documents or agreements to be executed in connection
herewith.

(lxx) “Purchaser Group Member” means Purchaser and its Related Persons, and
their respective directors, officers, employees, agents, successors and assigns.
For purposes hereof each Company shall be considered Purchaser Group Members
from and after the Closing.

 

78



--------------------------------------------------------------------------------

(lxxi) “Purchaser Indemnitees” means Purchaser and its Related Persons. For
purposes hereof, each Company shall be considered a Purchaser Indemnitee from
and after the Closing.

(lxxii) “Real Property Taxes” means all ad valorem Taxes imposed upon the Owned
Real Property and any portion of the Leased Real Property, general assessments
imposed with respect to the Leased Real Property and special assessments upon
the Leased Real Property, whether payable in full or by installments prior to
the Closing Date.

(lxxiii) “Registered Intellectual Property” means all the following Intellectual
Property Rights owned by each Company: (A) patents, including continuations,
divisionals, continuations-in-part, or reissues of patent applications and
patents issuing thereon, including, without limitation, any reexamined patents
and any extensions of any patents, (B) registered trademarks, service marks,
trade names, service names, brand names, trade dress rights, and logos, (C) all
registrations for Internet domain names, (D) registered copyrights, and (E) all
applications for registration of the foregoing.

(lxxiv) “Related Person” means with respect to any specified Person other than
an individual: (A) any Person that directly or indirectly controls, is directly
or indirectly controlled by or is directly or indirectly under common control
with such specified Person; (B) any Person that holds a Material Interest in
such specified Person; (C) each director, officer, partner, executor or trustee
of such specified Person; (D) any Person in which such specified Person holds a
Material Interest; and (E) any Person with respect to which such specified
Person serves as a general partner or a trustee (or in a similar capacity). For
purposes of this definition, (1) “control” (including “controlling,” “controlled
by,” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise, and shall be construed as such term is used in the rules promulgated
under the Securities Act; and (2) “Material Interest” means direct or indirect
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of
(x) voting securities or other voting interests representing at least fifty
percent (50%) of the outstanding voting power of a Person, (y) equity securities
or other equity interests representing at least fifty percent (50%) of the
outstanding equity securities or equity interests in a Person, or (z) the power
to elect a majority of the board of directors, managers or similar governing
body of a Person. Notwithstanding the foregoing, a Related Person of GPN shall
not include HSBC Bank or any of its Related Persons, Comerica Bank or any of its
Related Persons, Equifax or any of its Related Persons, or any director,
officer, partner, executor, or trustee of such Person.

(lxxv) “Restricted Region” means the Caribbean, Spain, Belgium, the United
Kingdom, Italy, Latin America, the United States, Mexico, South America and any
other countries where any Company (or its Agents) accept funds for transmission
or pays, directly or indirectly through a Correspondent, money remittances.

 

79



--------------------------------------------------------------------------------

(lxxvi) “Rights” means all arrangements, calls, commitments, contracts, options,
rights to subscribe to, redemption, scrip, understandings, warrants, or other
binding obligations of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, shares of the capital stock or
other equity interests of a Person or by which a Person is or may be bound to
issue additional shares of its capital stock or other equity interests or other
Rights.

(lxxvii) “Securities Act” means the Securities Act of 1933, as amended.

(lxxviii) “Settlement Obligations” as of any date means the amounts due from the
Companies to Correspondents as of such date.

(lxxix) “Shareholder Indemnitees” means each Shareholder and its Related
Persons.

(lxxx) “South America” means, from time to time all of the countries then
located in the geographic region of South America.

(lxxxi) “Straddle Period” means any Tax period that begins before the Closing
Date and ends after the Closing Date.

(lxxxii) “Subsidiary” of a Person means any business entity of which the Person
either (A) owns or controls 50% or more of the outstanding equity securities,
either directly or indirectly, (provided, there shall not be included any such
entity the equity securities of which are owned or controlled in a fiduciary
capacity), (B) in the case of partnerships, serves as a general partner, (C) in
the case of a limited liability company, serves as a managing member, or
(D) otherwise has the ability to elect a majority of the directors, trustees,
managing members or others persons or body exercising management control
thereof.

(lxxxiii) “Tax” means any federal, state, county, local, or foreign tax, charge,
fee, levy, impost, duty, or other assessment, including income, gross receipts,
excise, employment, sales, use, transfer, recording, license, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, capital
stock, paid-up capital, profits, withholding, social security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Governmental Body, including any interest, penalties, and additions imposed
thereon or with respect thereto, and including liability for the Taxes of any
other person under Treas. Reg. 1.1502-6 (or any similar provision of state,
local, or foreign law) as a transferee or successor, by contract, or otherwise.

(lxxxiv) “Taxing Authority” means the IRS and any other federal, state, local or
foreign Governmental Body responsible for the administration of any Tax.

 

80



--------------------------------------------------------------------------------

(lxxxv) “Tax Benefit” means any deduction or loss that may be claimed for Tax
purposes by an Indemnitee.

(lxxxvi) “Tax Return” means any return (including any informational return)
report, statement, schedule, notice, form or other document or information filed
with or submitted to, or required to be filed with or submitted to any Taxing
Authority in connection with the determination, assessment, collection or
payment of any Tax or in connection with the administration, implementation or
enforcement of compliance with any legal requirement relating to any Tax
including any attachment thereto, and including any amendment thereof.

(lxxxvii) “Third Party” means any Person other than a Party.

(lxxxviii) “Third Party Claim” means any claim instituted against the Indemnitee
by a Third Party.

(lxxxix) “Treasury Regulations” means the Federal income tax regulations
promulgated under the Code, as such regulations may be amended from time to
time.

(xc) “TTM EBITDA” means, as of any date, EBITDA for the twelve (12) month period
ending as of such date.

(xci) “Working Capital” means as of any date with respect to any Company
(A) cash and cash equivalents of such Company, including cash in Company Stores
of such Company, cash being held by armored truck services and cash in transit,
plus (B) other current assets, less (C) to the extent included in such other
current assets, any loans or advances to employees or officers, less (D) the sum
of Settlement Obligation and other current liabilities of such Company, each as
of such date, determined on a consolidated or combined basis, as the case may
be, in accordance with GAAP (which calculation may result in a positive or
negative number), calculated consistent with Exhibit D.

15.2 Arbitration.

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement or any Purchase Document or the performance by the Parties of its or
their terms shall be settled by binding arbitration held in Atlanta, Georgia.
The Commercial Arbitration Rules of the American Arbitration Association are
hereby incorporated by reference; provided, however, that the Parties do not
intend any arbitration hereunder to be administered by the American Arbitration
Association. The interpretation and enforceability of this Section 15.2 shall be
governed exclusively by the Federal Arbitration Act, 9 U.S.C. § 1-16.

(b) The panel to be appointed shall consist of three neutral arbitrators, unless
the matter in dispute is reasonably expected to involve claims less than
$1,000,000.00 in the aggregate, in which case there shall be a single arbitrator
to be mutually selected by the Parties. One arbitrator shall be appointed by a
Party to the dispute and one arbitrator

 

81



--------------------------------------------------------------------------------

shall be appointed by the other Party to the dispute within thirty (30) days
after the commencement of the arbitration proceeding. The third arbitrator shall
be appointed by mutual agreement of the two (2) selected arbitrators and shall
be experienced in corporate contractual matters relating to transactions of the
nature contemplated by this Agreement.

(c) The arbitrators shall allow such discovery as the arbitrators determine
appropriate under the circumstances and shall resolve the dispute as
expeditiously as practicable. The Federal Rules of Civil Procedure (the “FRCP”)
are hereby incorporated by reference for purposes of the discovery process;
provided that the FRCP may be waived by the Parties by written agreement, or by
any appointed arbitrator. The arbitrators shall give the parties written notice
of the decision, with the reasons therefor set out, and shall have thirty
(30) days thereafter to reconsider and modify such decision if any Party so
requests within ten (10) days after the decision. Thereafter, the decision of
the arbitrators shall be final, binding, and conclusive with respect to all
Persons, including Persons who have failed or refused to participate in the
arbitration process.

(d) The arbitrators shall have authority to award relief under legal or
equitable principles, including interim or preliminary relief, and to allocate
responsibility for the costs of the arbitration and to award recovery of
attorneys’ fees and expenses in such manner as is determined to be appropriate
by the arbitrators.

(e) Judgment upon the award rendered by the arbitrators may be entered in any
court having in personam and subject matter jurisdiction.

(f) All proceedings under this Section 15.2, and all evidence given or
discovered pursuant hereto, shall be maintained in confidence by all Parties.

(g) The fact that the dispute resolution procedures specified in this
Section 15.2 shall have been or may be invoked shall not excuse any Party from
performing its obligations under this Agreement or any Purchase Document and
during the pendency of any such procedure all Parties shall continue to perform
their respective obligations in good faith, subject to any rights to terminate
this Agreement or any Purchase Document that may be available to any Party.

15.3 Fees and Expenses.

(a) Except as otherwise specifically provided below or elsewhere in this
Agreement, regardless of whether the transactions contemplated by this Agreement
are consummated, Shareholders and Purchaser each shall pay their respective fees
and expenses in connection with the transactions contemplated by this Agreement.
Notwithstanding anything in this Agreement to the contrary if, after the Closing
Date, any Company receives any bills or invoices from any legal, accounting,
investment banking or other consultants or advisors that relate to fees incurred
by a Company or Shareholder with respect to the transactions contemplated by the
Purchase Documents, the Company shall forward such bills or invoices to the
Shareholders’ Representative for payment of such amount promptly after receipt
thereof.

 

82



--------------------------------------------------------------------------------

(b) The Purchaser, on the one hand, and the Sellers, on the other hand, shall
equally share the fees associated with the notification and report form required
by the HSR Act.

15.4 Notices.

All notices, requests, demands, and other communications hereunder shall be in
writing (which shall include communications by telex and telephonic facsimile)
and shall be delivered (a) in person or by courier or overnight service,
(b) mailed by first class registered or certified mail, postage prepaid, return
receipt requested, or (c) by facsimile transmission, as follows:

If to the Shareholders’ Representative:

Global Payments Inc.

10 Glenlake Parkway, North Tower

Atlanta, Georgia 30328

Attention: Corporate Secretary

Telephone: (770) 829-8256

Facsimile: (770) 829-8265

with a copy (which shall not constitute notice) to:

Alston & Bird, LLP

90 Park Avenue

New York, New York 10016

Attention: Mark F. McElreath

Telephone: (212) 210-9595

Facsimile: (212) 210-9444

If to Purchaser:

Money Transfer Acquisition Inc.

c/o Palladium Capital Management III, L.L.C.

Rockefeller Center

1270 Avenue of the Americas

Suite 2200

New York, NY 10020

Attention: David Perez

Telephone: 212-218-5150

Facsimile: 212-218-5155

 

83



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Edwards Angell Palmer & Dodge LLP

750 Lexington Avenue

New York, NY 10022

Attention: Geoffrey Etherington

Telephone: (212) 912-2740

Facsimile: (212) 308-4844

or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 15.4. Any Party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice. If
delivered personally or by courier, the date on which the notice, request,
instruction or document is delivered shall be the date on which such delivery is
made and if delivered by facsimile transmission or mail as aforesaid, the date
on which such notice, request, instruction or document is received shall be the
date of delivery.

15.5 Assignment.

Prior to the Closing, this Agreement shall not be assignable by any of the
Parties hereto without the written consent of the others, provided that
Purchaser shall have the right to assign to any Subsidiary of Purchaser with the
written consent of the Sellers, which consent shall not be unreasonably delayed,
conditioned or withheld, it being acknowledged that (a) the Sellers shall not
withhold consent to an assignment to a Subsidiary of the Purchaser that would
not reasonably be expected to delay or adversely affect any Consent of a
Governmental Body to the change of control of any Company, and (b) the Sellers
will be entitled to withhold consent to an assignment that would reasonably be
expected to delay or adversely affect any Consent of a Governmental Body to the
change of control of any Company.

15.6 No Benefit to Others.

The representations, warranties, covenants, and agreements contained in this
Agreement are for the sole benefit of the Parties hereto and, in the case of
Article 12 hereof, the Purchaser Indemnitees and the Shareholder Indemnitees,
and their respective heirs, executors, administrators, legal representatives,
successors and assigns, and they shall not be construed as conferring any Third
Party beneficiary or any other rights on any other Persons.

15.7 Headings and Gender; Construction; Interpretation.

(a) The table of contents and the captions and section headings contained in
this Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement. All references in this Agreement to “Section” or “Article” shall be
deemed to be references to a Section or Article of this Agreement.

 

84



--------------------------------------------------------------------------------

(b) Words used herein, regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine, or neuter, as the context requires.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”

(c) This Agreement has been reviewed, negotiated and accepted by all Parties and
their attorneys and shall be construed and interpreted according to the ordinary
meaning of the words so as fairly to accomplish the purposes and intentions of
all the Parties. No Party to this Agreement shall be considered the draftsman.

15.8 Counterparts.

This Agreement may be executed in two (2) or more counterparts, all of which
shall be considered one and the same Agreement, and shall become effective when
one counterpart has been signed by each Party and delivered to the other Parties
hereto.

15.9 Actions of the Company.

(a) Whenever this Agreement requires a Company to take any action or to refrain
from taking any action, such requirement shall be deemed to involve, with
respect to actions to be taken, or not to be taken, at or prior to the Closing,
an undertaking on the part of Shareholders to cause the Company to take such
action or to refrain from taking such action, as applicable, to the extent
Shareholders has the requisite authority to so do.

(b) Whenever this Agreement requires a Company to take any action or to refrain
from taking any action, such requirement shall be deemed to involve, with
respect to actions to be taken, or not to be taken, following the Closing, an
undertaking on the part of Purchaser to cause the Company to take such action or
to refrain from taking such action, as applicable, to the extent Purchaser has
the requisite authority to so do.

15.10 Integration of Agreement.

(a) This Agreement, the Schedules, the Exhibits and the other Purchase Documents
constitute the entire agreement among the Parties relating to the subject matter
hereof and supersede all prior agreements, oral and written, between the Parties
with respect to the subject matter hereof, including that certain letter of
intent between the Purchaser and GPN dated September 18, 2009.

(b) Neither this Agreement, nor any provision hereof, may be changed, waived,
discharged, supplemented, or terminated orally, but only by an agreement in
writing signed by the Party against which the enforcement of such change,
waiver, discharge or termination is sought. The failure or delay of any Party at
any time or times to require performance of any provision of this Agreement
shall in no manner affect its right to enforce that provision. No single or
partial waiver by any Party of any condition of this Agreement, or the breach of
any term of this Agreement or the inaccuracy or warranty of this Agreement,
whether by conduct or otherwise, in any one or more

 

85



--------------------------------------------------------------------------------

instances shall be construed or deemed to be a further or continuing waiver of
any such condition, breach or inaccuracy or a waiver of any other condition,
breach or inaccuracy.

15.11 Waiver.

The rights and remedies of the Parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement or the Purchase Documents will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power, privilege. To the maximum extent permitted by applicable Law,
(a) no claim or right arising out of this Agreement or the Purchase Documents
can be discharged by one Party, in whole or in part, by a waiver or renunciation
of the claim or right unless in writing signed by the other Party; (b) no waiver
that may be given by a Party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one Party will be
deemed to be a waiver of any obligation of such Party or of the right of the
Party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the Purchase Documents.

15.12 Time of Essence.

Time is of the essence in this Agreement.

15.13 Governing Law.

Regardless of any conflict of law or choice of law principles that might
otherwise apply, the Parties agree that this Agreement shall be governed by and
construed in all respects in accordance with the Laws of the State of Delaware.
The Parties agree and acknowledge that the State of Delaware has a reasonable
relationship to the Parties and/or this Agreement. As to any dispute, claim, or
Litigation arising out of or relating in any way to this Agreement or the
transaction at issue in this Agreement, the Parties hereby agree and consent to
be subject to the exclusive jurisdiction of the United States District Court for
the District of Delaware. If jurisdiction is not present in federal court, then
the Parties hereby agree and consent to the exclusive jurisdiction of the state
courts of Wilmington, Delaware. Each Party hereby irrevocably waives, to the
fullest extent permitted by Law, (a) any objection that it may now or hereafter
have to laying venue of any suit, action or proceeding brought in such court,
(b) any claim that any suit, action or proceeding brought in such court has been
brought in an inconvenient forum, and (c) any defense that it may now or
hereafter have based on lack of personal jurisdiction in such forum.

15.14 Partial Invalidity.

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law, but in case any one or
more of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability

 

86



--------------------------------------------------------------------------------

shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision or
provisions had never been contained herein unless the deletion of such provision
or provisions would result in such a material change as to cause completion of
the transactions contemplated hereby to be unreasonable. To the extent the
deemed deletion of the invalid, illegal or unenforceable provision or provisions
is reasonably likely to have a Material Adverse Effect, the Parties shall
endeavor in good faith to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
practicable to that of the invalid, illegal or unenforceable provisions.

15.15 Investigation.

Purchaser acknowledges that its officers, directors, employees and authorized
representatives and agents have been given an opportunity to examine the
agreements, instruments, documents and other information relating to the Company
that they have requested to examine. To the extent that as a result of any
investigation or examination in connection with this Agreement, Purchaser has
actual Knowledge of facts contrary to the statements made in any representation,
warranty, covenant, or agreement of Shareholders set forth herein and completes
the Closing without requiring correction or amendment of such contrary
statements, Purchaser shall be estopped from asserting reliance on such contrary
representation, warranty, covenant or agreement in connection with any
post-Closing claim for indemnification pursuant to Article 12 hereof.
Shareholders shall have the burden of proving Purchaser’s actual Knowledge of
such contrary facts. Any disclosure made on one Schedule shall not be deemed
made on any other Schedule, unless appropriate cross-referencing is made. The
representations and warranties of Shareholders and Purchaser shall survive the
Closing and the execution and delivery of all instruments of conveyance and
shall not be extinguished thereby.

(Signatures appear on the following page.)

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
under seal on its behalf by its duly authorized officers, all as of the day and
year first above written.

 

PURCHASER:

MONEY TRANSFER ACQUISITION INC.

By:

 

/s/ David Perez

Name:

 

David Perez

Title:

 

President and CEO

SHAREHOLDERS:

GLOBAL PAYMENTS INC.

By:

 

/s/ James G. Kelly

Name:

 

James G. Kelly

Its:

 

President

GP FINANCE, INC.

By:

 

/s/ James G. Kelly

Name:

 

James G. Kelly

Its:

 

Treasurer

LATIN AMERICA MONEY SERVICES, LLC

By:

 

/s/ James G. Kelly

Name:

 

James G. Kelly

Its:

 

President



--------------------------------------------------------------------------------

DOLEX EUROPE, S.L.

By:

 

/s/ James G. Kelly

Name:

 

James G. Kelly

Its:

 

Power of Attorney

SHAREHOLDERS’ REPRESENTATIVE:

/s/ James G. Kelly

James G. Kelly, solely for purposes of Section 13.1(a)